
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.30


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

by and among

GUITAR CENTER, INC.,

and

GUITAR CENTER STORES, INC.,

and

MUSICIAN'S FRIEND, INC.

and

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

WELLS FARGO RETAIL FINANCE, LLC

as Arranger and Administrative Agent,

and

FLEET RETAIL FINANCE, INC.

as Documentation Agent

Dated as of December 21, 2001

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


1.   DEFINITIONS AND CONSTRUCTION   2     1.1 Definitions   2     1.2 Accounting
Terms   23     1.3 Code   24     1.4 Construction   24     1.5 Schedules and
Exhibits   24
2.
 
LOAN AND TERMS OF PAYMENT
 
24     2.1 Revolver Advances   24     2.2 Reduction in Facility Amount and
Commitments   25     2.3 Borrowing Procedures and Settlements   26     2.4
Payments   31     2.5 Overadvances   32     2.6 Interest and Letter of Credit
Fees: Rates, Payments, and Calculations   32     2.7 Cash Management   33    
2.8 Crediting Payments   35     2.9 Designated Account   35     2.10 Maintenance
of Loan Account; Statements of Obligations   35     2.11 Fees   36     2.12
Letters of Credit   36     2.13 LIBOR Option   38     2.14 Capital Requirements
  40     2.15 Joint and Several Liability of the Obligors   41     2.16 Prior
Loan Agreement; First Amendment   43
3.
 
CONDITIONS; TERM OF AGREEMENT
 
43     3.1 Conditions Precedent to the Initial Extension of Credit   43     3.2
Conditions Subsequent to the Initial Extension of Credit   44     3.3 Conditions
Precedent to all Extensions of Credit   45     3.4 Term   45     3.5 Effect of
Termination   46     3.6 Early Termination by Borrowers   46
4.
 
CREATION OF SECURITY INTEREST
 
46     4.1 Grant of Security Interest   46     4.2 Negotiable Collateral   47  
  4.3 Collection of Accounts, General Intangibles, and Negotiable Collateral  
47     4.4 Delivery of Additional Documentation Required   47     4.5 Power of
Attorney   47     4.6 Right to Inspect   48     4.7 Control Agreements   48
5.
 
REPRESENTATIONS AND WARRANTIES
 
48     5.1 No Encumbrances   48     5.2 Eligible Accounts   48     5.3 Eligible
Inventory   48     5.4 Equipment   48     5.5 Location of Inventory and
Equipment   49     5.6 Inventory Records   49     5.7 Location of Chief
Executive Office; FEIN; Organization I.D. Number   49

i

--------------------------------------------------------------------------------

    5.8 Due Organization and Qualification; Subsidiaries   49     5.9 Due
Authorization; No Conflict   49     5.10 Litigation   50     5.11 No Material
Adverse Change   50     5.12 Fraudulent Transfer   50     5.13 Employee Benefits
  50     5.14 Environmental Condition   51     5.15 Brokerage Fees   51     5.16
Intentionally Omitted   51     5.17 Intellectual Property   51     5.18 Leases  
51     5.19 DDAs   51     5.20 Offsite Storage Locations   51
6.
 
AFFIRMATIVE COVENANTS
 
51     6.1 Accounting System   51     6.2 Collateral Reporting   51     6.3
Financial Statements, Reports, Certificates   53     6.4 Guarantor Reports   55
    6.5 Return   55     6.6 Title to Equipment   55     6.7 Maintenance of
Equipment   55     6.8 Taxes   55     6.9 Insurance   56     6.10 No Setoffs or
Counterclaims   57     6.11 Location of Inventory and Equipment   57     6.12
Compliance with Laws   57     6.13 Employee Benefits   57     6.14 Leases   58  
  6.15 [Intentionally Omitted]   58     6.16 Projections   58     6.17 Corporate
Existence, etc   58     6.18 Disclosure Updates   58     6.19 Mailing Lists   58
    6.20 Inventory Cycle Counts   58     6.21 Distribution Centers   58     6.22
Permitted Acquisitions   58     6.23 [Intentionally Omitted]   59     6.24
American Music Acquisition Documents   59
7.
 
NEGATIVE COVENANTS
 
59     7.1 Indebtedness   59     7.2 Liens   60     7.3 Restrictions on
Fundamental Changes   60     7.4 Disposal of Assets   60     7.5 Change Name  
60     7.6 Guarantee   60     7.7 Nature of Business   60     7.8 Prepayments
and Amendments   61     7.9 Change of Control   61     7.10 Consignments   61  
  7.11 Distributions   61

ii

--------------------------------------------------------------------------------

    7.12 Accounting Methods   62     7.13 Investments   62     7.14 Transactions
with Affiliates   62     7.15 Suspension   62     7.16 [Intentionally Omitted]  
62     7.17 Use of Proceeds   62     7.18 Change in Location of Chief Executive
Office and Jurisdiction of Organization; Inventory and Equipment with Bailees  
62     7.19 No Prohibited Transactions Under ERISA   62     7.20 Financial
Covenants. Fail to maintain   63     7.21 Credit Card Receipts   63     7.22
Capital Expenditures   63     7.23 Securities Accounts   64     7.24 American
Music Division   64
8.
 
EVENTS OF DEFAULT
 
64
9.
 
THE LENDER GROUP'S RIGHTS AND REMEDIES
 
66     9.1 Rights and Remedies   66     9.2 Remedies Cumulative   68
10.
 
TAXES AND EXPENSES
 
68
11.
 
WAIVERS; INDEMNIFICATION
 
69     11.1 Demand; Protest; etc   69     11.2 The Lender Group's Liability for
Collateral   69     11.3 Indemnification   69
12.
 
NOTICES
 
69
13.
 
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
 
70
14.
 
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
 
71     14.1 Assignments and Participations   71     14.2 Successors   73
15.
 
AMENDMENTS; WAIVERS
 
73     15.1 Amendments and Waivers   73     15.2 Replacement of Holdout Lender  
74     15.3 No Waivers; Cumulative Remedies   75
16.
 
AGENT; THE LENDER GROUP
 
75     16.1 Appointment and Authorization of Agent   75     16.2 Delegation of
Duties   76     16.3 Liability of Agent   76     16.4 Reliance by Agent   76    
16.5 Notice of Default or Event of Default   76     16.6 Credit Decision   77  
  16.7 Costs and Expenses; Indemnification   77     16.8 Agent in Individual
Capacity   78     16.9 Successor Agent   78     16.10 Lender in Individual
Capacity   78     16.11 Withholding Tax   78     16.12 Collateral Matters   79  
  16.13 Restrictions on Actions by Lenders; Sharing of Payments   80

iii

--------------------------------------------------------------------------------

    16.14 Agency for Perfection   81     16.15 Payments by Agent to the Lenders
  81     16.16 Concerning the Collateral and Related Loan Documents   81    
16.17 Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information   81     16.18 Several Obligations; No
Liability   82     16.19 Legal Representation of Agent   83     16.20
Documentation Agent   83
17.
 
GENERAL PROVISIONS
 
83     17.1 Effectiveness   83     17.2 Section Headings   83     17.3
Interpretation   83     17.4 Severability of Provisions   83     17.5 Amendments
in Writing   83     17.6 Counterparts; Telefacsimile Execution   83     17.7
Revival and Reinstatement of Obligations   84     17.8 Integration   84     17.9
GCI as Agent for Borrowers   84     17.10 Lenders' Consent   84

iv

--------------------------------------------------------------------------------


Exhibits and Schedules


Exhibit A-1   Form of Assignment and Acceptance Exhibit B-1   Form of Borrowing
Base Certificate Exhibit C-2   Form of Compliance Certificate Exhibit L-1   Form
of LIBOR Notice
Schedule C-1
 
Revolving Credit Commitments Schedule E-1   Warehouse Locations Schedule E-2  
Retail Stores Schedule E-3   Offsite Storage Locations Schedule P-1   Permitted
Liens Schedule R-1   Real Property Collateral Schedule 2.7(a)   GCI Cash
Management Schedule 2.7(b)   GCS Cash Management Schedule 2.7(c)   MFI Cash
Management Schedule 5.7   Chief Executive Office; FEIN Schedule 5.8  
Organization and Qualification Schedule 5.10   Litigation Schedule 5.19   Demand
Deposit Accounts Schedule 6.11   Location of Inventory and Equipment Schedule
7.1   Permitted Indebtedness

v

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


        THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
"Agreement"), is entered into as of December 21, 2001, between and among, on the
one hand, the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and assigns, are referred to
hereinafter each individually as a "Lender" and collectively as the "Lenders"),
WELLS FARGO RETAIL FINANCE, LLC, a Delaware limited liability company, as
arranger and administrative agent for the Lenders (in such capacity, together
with its successors, if any, "Agent"), and FLEET RETAIL FINANCE INC., a Delaware
corporation, formerly known as BankBoston Retail Finance Inc., as documentation
agent for the Lenders (in such capacity, together with its successors, if any,
"Documentation Agent"), with a place of business at 40 Broad Street, 10th Floor,
Boston, Massachusetts 02110, and, on the other hand, GUITAR CENTER, INC., a
Delaware corporation ("GCI"), GUITAR CENTER STORES, INC., a Delaware corporation
("GCS"), and MUSICIAN'S FRIEND, INC., a Delaware corporation ("MFI").


R E C I T A L S


        WHEREAS, Initial Lender Group, Documentation Agent, GCI and MFI are
parties to that certain Loan and Security Agreement, dated as of the Initial
Closing Date (the "Prior Loan Agreement");

        WHEREAS, Initial Lender Group, Documentation Agent, GCI, GCS and MFI are
parties to that certain Amended and Restated Loan and Security Agreement, dated
as of April 16, 2001 (the "First Amendment"), pursuant to which the Prior Loan
Agreement was amended and restated in accordance with the amendment provisions
thereof;

        WHEREAS, Borrowers have requested that Lender Group further amend and
restate the First Amendment in its entirety to, among other things, (a) provide
for an increase in the Facility Amount to the Maximum Facility Amount,
(b) provide for a one-year extension of the Maturity Date, (c) provide for the
payment of certain additional fees by Borrowers, and (d) modify certain other
terms and conditions set forth therein;

        WHEREAS, Borrowers hereby reaffirm, among other things (a) that the
Obligations under the Prior Loan Agreement and the First Amendment remain
outstanding, and (b) that each of the Guarantor Security Agreement, Inventory
Security Agreement, and Trademark Security Agreement, as well as the other Loan
Documents, as amended on the First Amendment Date, entered into for the benefit
of the Lender Group in connection with the Prior Loan Agreement, to the extent
that such documents were not amended and restated on the First Amendment Date
and are not being amended and restated herewith, are incorporated into this
Agreement by reference herein, and shall remain in full force and effect and are
deemed to be entered into for the benefit of Lender Group under this Agreement;
and

        WHEREAS, subject to the foregoing, Lender Group is willing to further
amend and restate the Prior Loan Agreement and the First Amendment,
respectively, in accordance with the terms and conditions hereof; it being
understood that no repayment of the outstanding amounts payable under the Prior
Loan Agreement and the First Amendment, respectively, as of the Closing Date is
being effected hereby but merely an amendment and restatement in accordance with
the terms hereof.

1

--------------------------------------------------------------------------------

        NOW, THEREFORE, in consideration of the above recitals, mutual premises
and the agreements, provisions and covenants herein contained, Lender Group and
Borrowers hereby agree as follows:

1.    DEFINITIONS AND CONSTRUCTION.

        1.1    Definitions.    

        As used in this Agreement, the following terms shall have the following
definitions:

        "Account Debtor" means any Person who is or who may become obligated
under, with respect to, or on account of, an Account, a General Intangible, or
Negotiable Collateral.

        "Accounts" means all of a Borrower's currently existing and hereafter
arising "accounts" (as that term is defined in the Code), and any and all credit
insurance, guaranties, or security therefor.

        "Acquired Indebtedness" means, with respect to any Permitted
Acquisition, Indebtedness of a Person existing at the time such Person becomes a
Subsidiary or assumed in connection with the acquisition of assets from such
Person, and not incurred in connection with, or in anticipation of, such Person
becoming a Subsidiary or such acquisition.

        "Acquisition" means any purchase or other acquisition by a Borrower of
the assets or Stock of any other Person, other than (a) an Investment and
(b) the purchase of Inventory or Equipment in the ordinary course of business.

        "Administrative Borrower" has the meaning set forth in Section 17.9.

        "Advances" has the meaning set forth in Section 2.1.

        "Affiliate" means, as applied to any Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person. For purposes of this definition, "control" means the
possession, directly or indirectly, of the power to direct the management and
policies of a Person, whether through the ownership of Stock, by contract, or
otherwise.

        "Agent" means Wells Fargo Retail Finance, LLC, a Delaware limited
liability company, solely in its capacity as agent for the Lenders, and shall
include any successor agent.

        "Agent's Account" shall mean an account at a bank designated by Agent
from time to time as the account into which Borrowers shall make all payments to
Agent for the benefit of the Lender Group, and into which the Lender Group shall
make all payments to Agent, under this Agreement and the other Loan Documents.
Initially, until Agent notifies Administrative Borrower and the Lender Group to
the contrary, the Agent Account shall be that certain deposit account bearing
account number 323-266193 and maintained by Agent with The Chase Manhattan Bank,
N.A., 4 New York Plaza, 15th Floor, New York, New York 10004, ABA #021 000 021.

        "Agent Advances" has the meaning set forth in Section 2.3(e)(i).

        "Agent's Liens" has the meaning set forth in Section 4.1.

        "Agent-Related Persons" means Agent together with its Affiliates,
officers, directors, employees, counsel, and agents.

        "Agreement" has the meaning set forth in the preamble hereto.

        "American Music" means American Music Group, Ltd., a New York
corporation.

        "American Music Acquisition" means the acquisition by GCS of
substantially all of the assets of American Music and certain of its Affiliates
pursuant to the terms and conditions of the American Music Acquisition
Documents.

2

--------------------------------------------------------------------------------

        "American Music Acquisition Documents" means, individually and
collectively, the Asset Purchase Agreement, dated as of March 20, 2001, by and
among GCS, American Music, with a principal place of business located at 310
West Jefferson Street, Syracuse, New York 13202, Eastern Musical Supply
Co., Inc., a New York corporation, with a principal place of business located at
106 Gray Road, West Falmouth, Maine 04105, Lyons Music, Inc., a New York
corporation, with a principal place of business located at 130 E. St. Charles
Road, Suite B, Carol Stream, Illinois 60188-2075, American Music, Inc., a
Florida corporation, with a principal place of business located at 667 Florida
Central Parkway, Longwood, Florida 32750, American Musical Instruments, Inc., a
New York corporation, with a principal place of business located at 2710 West
Bell Road, Suite 1200, Phoenix, Arizona 85023, Giardinelli Band Instrument
Co., Inc., a New York corporation, with a principal place of business located at
7845 Maltage Drive, Liverpool, New York 13090, Central Music Supply, Inc., a New
York corporation, with a principal place of business located at 310 West
Jefferson Street, Syracuse, New York 13202, and GBI, Inc., a New York
corporation, with a principal place of business located at 7845 Maltage Drive,
Liverpool, New York 13090 (each a "Seller" and, collectively, the "Sellers"),
and the stockholders of Sellers each of whom is listed on the signature pages
thereto (the "Asset Purchase Agreement"), and all other material agreements,
documents and instruments to be executed or delivered in connection therewith.

        "American Music Division" means that certain division of Guitar Center
Stores, Inc. which will continue the Business (as such term is defined in the
Asset Purchase Agreement) of American Music and certain of its Affiliates.

        "Applicable Base Rate Margin" means, as of any date of determination,
the following margin based upon the applicable Availability; provided, that for
the period from the Closing Date through the date Agent receives the first
certified calculation of Availability delivered by Borrowers pursuant to
Section 6.3(b)(v) establishing that a different Applicable Base Rate Margin
applies, the Applicable Base Rate Margin shall be 0.50 percentage points,

Availability


--------------------------------------------------------------------------------

  Applicable Base Rate Margin


--------------------------------------------------------------------------------

equal to or greater than $35,000,000   0.25 percentage points equal to or
greater than $15,000,000, but less than $35,000,000   0.50 percentage points
less than $15,000,000   1.00 percentage points

        The Applicable Base Rate Margin shall be based upon Availability, which
will be calculated quarterly on an average daily basis as at the end of each
fiscal quarter, which calculation shall determine the Applicable Base Rate
Margin for the immediately succeeding fiscal quarter. The applicable margin
shall be redetermined quarterly on the date Agent receives the certified
calculation of Availability pursuant to Section 6.3(b)(v) hereof.

        "Applicable LIBOR Rate Margin" means, as of any date of determination,
the following margin based upon the applicable Availability; provided, that for
the period from the Closing Date through the date Agent receives the first
certified calculation of Availability delivered by Borrowers pursuant to
Section 6.3(b)(v) establishing that a different Applicable LIBOR Rate Margin
applies, the Applicable LIBOR Rate Margin shall be 2.00 percentage points,

Availability


--------------------------------------------------------------------------------

  Applicable LIBOR Rate Margin


--------------------------------------------------------------------------------

equal to or greater than $35,000,000   1.75 percentage points equal to or
greater than $15,000,000, but less than $35,000,000   2.00 percentage points
less than $15,000,000   2.25 percentage points

3

--------------------------------------------------------------------------------

        The Applicable LIBOR Rate Margin shall be based upon Availability, which
will be calculated quarterly on an average daily basis as at the end of each
fiscal quarter, which calculation shall determine the Applicable LIBOR Rate
Margin for the immediately succeeding fiscal quarter. The applicable margin
shall be redetermined quarterly on the date Agent receives the certified
calculation of Availability pursuant to Section 6.3(b)(v) hereof. Anything to
the contrary contained herein notwithstanding, any LIBOR Rate Advance that is
outstanding on the day on which the Applicable LIBOR Rate Margin changes, shall,
until the end of the Interest Period relating to such LIBOR Rate Advance,
continue to bear interest at the Applicable LIBOR Rate Margin that was in effect
on the date such LIBOR Rate Advance initially was made.

        "Applicable Prepayment Premium" means, as of any date of determination,
an amount equal to (a) during the period of time from and after the date of the
execution and delivery of this Agreement up to the date that is the first
anniversary of the Closing Date, 0.50% times the Maximum Facility Amount,
(b) during the period of time from and including the date that is the first
anniversary of the Closing Date up to the date that is the second anniversary of
the Closing Date, 0.375% times the Maximum Facility Amount, and (c) during the
period of time from and including the date that is the second anniversary of the
Closing Date up to the Maturity Date, 0.25% times the Maximum Facility Amount.

        "Assignee" has the meaning set forth in Section 14.1.

        "Assignment and Acceptance" means an Assignment and Acceptance in the
form of Exhibit A-1 attached hereto.

        "Authorized Person" means any officer or other employee of
Administrative Borrower.

        "Availability" means, as of any date of determination, determined at the
close of business on such date, if such date is a Business Day, and determined
at the close of business on the immediately preceding Business Day, if such date
of determination is not a Business Day, the amount that Borrowers are entitled
to borrow as Advances under Section 2.1 (after giving effect to all then
outstanding Obligations and all sublimits and Reserves applicable hereunder).

        "Bank of America" means Bank of America, N.A., a national association.

        "Bank of America Termination Agreement" means that certain Termination
and Release Agreement, dated as of the date hereof, by and among Bank of
America, each of the Borrowers, Agent and Initial Agent relating to the
termination of Bank of America's commitments under the First Amendment.

        "Bankruptcy Code" means the United States Bankruptcy Code, as amended,
and any successor statute.

        "Base LIBOR Rate" means the rate per annum, determined by Agent (rounded
upwards, if necessary, to the next 1/16%) at which Dollar deposits are offered
to Wells Fargo in the London interbank market on or about 11:00 a.m. (California
time) 2 Business Days prior to the commencement of the applicable Interest
Period, for a term and in amounts comparable to the Interest Period and amount
of the LIBOR Rate Advance requested by Borrowers in accordance with this
Agreement.

        "Base Rate" means, the rate of interest publicly announced by Wells
Fargo as its "prime rate", with the understanding that the "prime rate" is one
of Wells Fargo's base rates (not necessarily the lowest of such rates) and
serves as the basis upon which effective rates of interest are calculated for
those loans making reference thereto.

        "Base Rate Advance" means each portion of an Advance bearing interest at
a rate determined by reference to the Base Rate.

4

--------------------------------------------------------------------------------

        "Benefit Plan" means a "defined benefit plan" (as defined in
Section 3(35) of ERISA) for which any Borrower or any Subsidiary or ERISA
Affiliate of such Borrower has been an "employer" (as defined in Section 3(5) of
ERISA) within the past six years.

        "Board of Directors" means the Board of Directors of GCI or any
committee thereof duly authorized to act on behalf of the Board of Directors.

        "Books" means all of any Borrower's books and records (including all of
its records indicating, summarizing, or evidencing its assets (including the
Collateral) or liabilities, all of its information relating to its business
operations or financial condition, and all of its computer programs, disks,
files, printouts, runs, or other computer prepared information).

        "Borrowers" means GCI, GCS and MFI, individually and collectively,
jointly and severally, and each of them is referred to as a "Borrower."

        "Borrowing" means a borrowing hereunder consisting of Advances made on
the same day by the Lenders, or Agent on behalf thereof, to Administrative
Borrower, or by Swing Lender in the case of a Swing Loan, or by Agent in the
case of an Agent Advance.

        "Borrowing Base" has the meaning set forth in Section 2.1.

        "Borrowing Base Certificate" means a certificate in the form of
Exhibit B-1.

        "Business" means the business of marketing, renting, selling, leasing or
otherwise providing musical instruments or related services, as well as other
products, parts, materials, supplies and services relating to the marketing,
rental, sale, lease or other distribution of musical instruments or related
services heretofore conducted by Sellers.

        "Business Day" means any day that is not a Saturday, Sunday, or other
day on which national banks are authorized or required to close.

        "Capital Lease" means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

        "Capital Stock" of any Person means any and all shares, interests,
participations, or other equivalents (however designated) of, or rights,
warrants, or options to purchase, corporate stock or any other equity interest
(however designated) of or in such Person.

        "Capitalized Lease Obligation" means any Indebtedness represented by
obligations under Capital Lease.

        "Cash Equivalents" means and refers to: (a) marketable direct
obligations issued or unconditionally guaranteed by the United States Government
or issued by any agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one (1) year from the date of
acquisition thereof; (b) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public agency or instrumentality thereof maturing within one (1) year from
the date of acquisition thereof and, at the time of acquisition, having the
highest rating obtainable from either S&P or Moody's; (c) commercial paper
maturing no more than one (1) year from the date of acquisition thereof and, at
the time of acquisition, having a rating of A-2 or P-2, or better, from S&P or
Moody's; (d) certificates of deposit or bankers' acceptances maturing within one
(1) year from the date of acquisition thereof either (i) issued by any bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia which bank has a rating of A or A2, or better, from S&P
or Moody's, or (ii) certificates of deposit less than or equal to One Hundred
Thousand Dollars ($100,000) in the aggregate issued by any other bank insured by
the Federal Deposit Insurance Corporation.

        "Change of Control" means and refers to the occurrence of one or more of
the following events: (a) any Person, other than Permitted Holders, or related
group for purposes of

5

--------------------------------------------------------------------------------

Section 13(d) of the Exchange Act (a "Group"), together with any Affiliates
thereof, shall become the beneficial owner (within the meaning of Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of GCI
representing at least thirty percent (30%) of the Voting Stock of GCI, (b) GCI
shall hold directly less than 100% of the issued and outstanding Stock of GCS,
(c) GCI shall hold directly less than 100% of the issued and outstanding Stock
of MFI (d) GCI shall hold directly less than 100% of the issued and outstanding
Stock of each Guarantor other than MCI, or (e) a majority of the members of the
Board of Directors shall not constitute Continuing Directors. For purposes of
this definition, "Board of Directors" does not include any committee thereof.

        "Closing Date" means the date of the making of the initial Advance (or
other extension of credit) hereunder.

        "Code" means the California Uniform Commercial Code, as in effect from
time to time.

        "Collateral" means all of each Borrower's right, title, and interest in
and to each of the following:

        (a)  the Accounts,

        (b)  the Books,

        (c)  the Equipment,

        (d)  the General Intangibles,

        (e)  the Inventory,

        (f)    the Investment Property,

        (g)  the Negotiable Collateral,

        (h)  the Real Property Collateral,

        (i)    the Letter of Credit Rights,

        (j)    the Supporting Obligations,

        (k)  the Payment Intangibles,

        (l)    the Commercial Tort Claims,

        (m)  the Electronic Chattel Paper,

        (n)  the Tangible Chattel Paper,

        (o)  any money, or other assets of a Borrower that now or hereafter come
into the possession, custody, or control of any member of the Lender Group, and

        (p)  the proceeds and products, whether tangible or intangible, of any
of the foregoing, including proceeds of insurance covering any or all of the
foregoing, and any and all Accounts, Books, Equipment, General Intangibles,
Inventory, Investment Property, Negotiable Collateral, Real Property, money,
deposit accounts, or other tangible or intangible property resulting from the
sale, exchange, collection, or other disposition of any of the foregoing, or any
portion thereof or interest therein, and the proceeds thereof.

The foregoing notwithstanding, the "Collateral" shall not include any
(i) General Intangibles that are now or hereafter held by a Borrower as licensee
or otherwise, solely in the event and to the extent that: (a) as the proximate
result of the grant, assignment, transfer, or conveyance of a security interest,
such Borrower's rights in or with respect to such item of General Intangibles
would be forfeited or would become void, voidable, terminable, or revocable, or
if such Borrower would be deemed to have breached, violated, or defaulted the
underlying license or other agreement that governs such item of General
Intangibles pursuant to the restrictions in the

6

--------------------------------------------------------------------------------

underlying license or other agreement that governs such item of General
Intangibles; (b) any such restriction shall be effective and enforceable under
applicable law, including the Code; and (c) any such forfeiture, voidness,
voidability, terminability, revocability, breach, violation, or default cannot
be remedied by such Borrower using its best efforts (but without any obligation
to make any material expenditures of money or to commence legal proceedings);
provided, however, that the grant, assignment, transfer, and conveyance of
security interest hereunder shall extend to, and the term "Collateral" shall
include, (1) any and all proceeds of such item of General Intangibles to the
extent that the assignment or encumbering of such proceeds is not so restricted,
and (2) upon any such licensor or other applicable party's consent with respect
to any such otherwise excluded item of General Intangibles being obtained,
thereafter such item of General Intangibles as well as any proceeds thereof that
might theretofore have been excluded from such grant, assignment, transfer, and
conveyance of a security interest and the term "Collateral;" (ii) Equipment,
acquired with Permitted Purchase Money Indebtedness, that is subject to a
Purchase Money Lien that is a Permitted Lien, and the holder of such Purchase
Money Lien has prohibited a Borrower from granting any other Lien in such
Equipment as a condition to Borrower obtaining or maintaining the Permitted
Money Indebtedness, and the Borrower has not otherwise obtained a waiver of such
condition; (iii) MCI's equity interest in Musician.com, to the extent that the
grant, assignment, transfer, or conveyance of a security interest in such equity
interests or foreclosure thereof is prohibited by the Musician.com Agreements;
and (iv) Equipment, acquired with Indebtedness permitted pursuant to
Section 7.1(h), that is subject of a Lien that is a Permitted Lien, and the
holder of such Lien has prohibited the applicable Borrower from granting any
other Lien in such Equipment as a condition to such Borrower obtaining or
maintaining such Indebtedness, and the Borrower has not otherwise obtained a
waiver of such condition.

        "Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Equipment or Inventory, in each case, in form and substance reasonably
satisfactory to Agent.

        "Collections" means all cash, checks, notes, instruments, and other
items of payment (including insurance proceeds, proceeds of cash sales, rental
proceeds, and tax refunds) of Borrowers.

        "Commercial Tort Claim" means all of Borrower's now owned or hereafter
acquired claims arising in tort.

        "Commitment" means, with respect to each Lender, its Revolving Credit
Commitment, and, with respect to all Lenders, their Revolving Credit
Commitments, in each case as such Dollar amounts are set forth beside such
Lender's name under the applicable heading on Schedule C-1 attached hereto or on
the signature page of the Assignment and Acceptance pursuant to which such
Lender became a Lender hereunder in accordance with the provisions of
Section 14.1.

        "Compliance Certificate" means a certificate substantially in the form
of Exhibit C-2 delivered by the chief financial officer of Administrative
Borrower to Agent.

        "Concentration Account Banks" means, collectively, the GCI Concentration
Account Bank and the MFI Concentration Account Bank.

        "Concentration Accounts" means, collectively, the GCI Concentration
Account and the MFI Concentration Account.

        "Continuing Director" means and refers to (a) any member of the Board of
Directors who was a director of GCI on the Closing Date, and (b) any person who
becomes a member of the Board of Directors after the Closing Date if such person
was appointed or nominated for election to the Board of Directors by a majority
of the Continuing Directors (including any such Continuing Director previously
appointed pursuant to this clause (b)), but excluding any such person originally

7

--------------------------------------------------------------------------------

proposed for election in opposition to the Board of Directors in office at the
Closing Date in an actual or threatened election contest relating to the
election of the directors of GCI (as such terms are used in Rule 14a-11 under
the Exchange Act) and whose initial assumption of office resulted from such
contest or the settlement thereof.

        "Control Agreement" means a control agreement, in form and substance
reasonably satisfactory to Agent, between the applicable Obligor, Agent, and the
applicable securities intermediary with respect to the applicable Securities
Account and related Investment Property.

        "Credit Card Agreements" means those certain agreements between Agent
and the credit card clearinghouses and processors of a Borrower acceptable to
Agent in the exercise of its Permitted Discretion, pursuant to which such credit
card clearinghouses or processors agree to transfer on a daily basis all credit
card receipts of such Borrower, or other amounts payable by such clearinghouses
or processors, into the Concentration Account.

        "Cycle Count Manual" means that certain procedures manual of the
Borrowers titled "Guitar Center Count Guide", which sets forth the policies and
procedures utilized by Borrowers in the conduct of their inventory cycle counts.

        "Daily Balance" means, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.

        "DDA" means any checking or other demand deposit account maintained by
Borrowers.

        "Default" means an event, condition, or default that, with the giving of
notice, the passage of time, or both, would be an Event of Default.

        "Defaulting Lender" means any Lender that fails to make any Advance that
it is required to make hereunder on any Funding Date and that has not cured such
failure by making such Advance within 1 Business Day after written demand upon
it by Agent to do so.

        "Defaulting Lenders Rate" means the Base Rate for the first 3 days from
and after the date the relevant payment is due and, thereafter, at that interest
rate then applicable to the relevant Loan.

        "Designated Account" means account number 4629 103789 of GCS maintained
with the Designated Account Bank, or such other deposit account of GCS (located
within the United States) that has been designated as such, in writing, by
Administrative Borrower to Agent.

        "Designated Account Bank" means Wells Fargo, whose office is located at
Warner Ranch Commercial Banking Office, 6001 Topanga Canyon Boulevard, Suite
205, Woodland Hills, California 91367, and whose ABA number is 121 000 248.

        "Dilution" means, as of any date of determination, a percentage, based
upon the experience of the Borrowers for such immediately prior 3 month period,
that is the result of dividing the Dollar amount of (a) bad debt write-downs,
discounts, advertising allowances, returns, credits, or other dilutive items
with respect to Eligible Accounts, by (b) Borrowers' Collections with respect to
Eligible Accounts (excluding extraordinary items) plus the Dollar amount of
clause (a).

        "Dilution Reserve" means, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Accounts by one
percentage point for each percentage point by which Dilution is in excess of
percentage amount as is determined by Agent from time to time in its Permitted
Discretion.

8

--------------------------------------------------------------------------------



        "Documentation Agent" means FRF, solely in its capacity as documentation
agent for the Lenders, and shall include any successor documentation agent.

        "Documentation Agent-Related Persons" means Documentation Agent and any
successor syndication and arrangement agent together with their respective
Affiliates, and the officers, directors, employees, counsel, agents, and
attorneys-in-fact of such Persons and their Affiliates.

        "Dollars" or "$" means United States dollars.

        "Electronic Chattel Paper" means all of Borrower's now owned or
hereafter acquired chattel paper evidenced by a record or records consisting of
information stored in an electronic medium.

        "Eligible Accounts" means, from and after the Receivables Activation
Date, those rights to payment against credit card clearinghouses or, processors
subject to Credit Card Agreements acceptable to Agent, in the exercise of its
Permitted Discretion, created by a Borrower in the ordinary course of its
business, that arise out of such Borrower's sale of goods or rendition of
services, that comply with each and all of the representations and warranties
respecting Eligible Accounts made by Borrowers in the Loan Documents, and that
are not excluded as ineligible by virtue of the one or more of the criteria for
Eligible Accounts established by Agent from time to time in its Permitted
Discretion as a result of its field audit or other due diligence efforts. Any
goods giving rise to Eligible Accounts have been delivered to the customer, or
to the customer's agent for immediate shipment to and unconditional acceptance
by the customer. Eligible Account shall not include the following unless an
exception to any of the following has been consented to in writing by Agent:

        (a)  an Account owed by an employee, Affiliate, or agent of any
Borrower,

        (b)  an Account to the extent arising on account of a transaction
wherein goods were placed on consignment or were sold pursuant to a guaranteed
sale, a sale or return, a sale on approval, a bill and hold, or on any other
terms by reason of which the payment by the Account Debtor may be conditional,

        (c)  an Account payable in a currency other than Dollars,

        (d)  an Account that is owed by an Account Debtor that has asserted a
right of setoff, has disputed its liability, or has made any claim with respect
to its obligation to honor a Borrower's right to payment, to the extent of the
amount owed by such Borrower to the Account Debtor, the amount of such actual or
asserted right of setoff, or the amount of such dispute or claim, as the case
may be

        (e)  an Account with respect to which the Account Debtor is subject to
any Insolvency Proceeding, or becomes insolvent, or goes out of business;

        (f)    an Account to the extent that the collection of which Agent, in
its Permitted Discretion, believes to be doubtful by reason of the Account
Debtor's financial condition;

        (g)  an Account arising on account of a transaction to the extent to
which the goods, the sale of which gives rise to such right to payment, have not
been shipped and billed to a Borrower's customer or the services giving rise to
such right to payment have not been performed and accepted by a Borrower's
customer,

        (h)  with the exception of Household Retail Services USA and Conseco
Finance Services Corp. a right to payment against a private label credit card
clearinghouse or processor,

        (i)    an Account other than a right to payment subject to a valid and
enforceable Credit Card Agreement,

9

--------------------------------------------------------------------------------




        (j)    an Account providing a right to receive progress payments or
other advance billings that are due prior to the completion of performance by a
Borrower of the subject contract for goods or services, and

        (k)  otherwise not in compliance with any other criteria for eligibility
established from time to time by Agent in its Permitted Discretion.

        "Eligible Inventory" means Inventory consisting of first quality new,
and merchantable used and vintage, finished goods held for sale in the ordinary
course of a Borrower's business, that complies with each and all of the
representations and warranties respecting Eligible Inventory made by Borrowers
in the Loan Documents, and that are not excluded as ineligible by virtue of the
one or more of the criteria set forth below. In determining the amount to be so
included, Inventory shall be valued at the lower of cost or market on a basis
consistent with Borrowers' historical accounting practices. An item of Inventory
shall not be included in Eligible Inventory if:

        (a)  a Borrower does not have good, valid, and marketable title thereto,

        (b)  it is not located at one of Borrowers' warehouse locations set
forth on Schedule E-1 (or in-transit from one of Borrowers' warehouse locations
to another), or located at (or in-transit from one of Borrowers' warehouse
locations to) one of Borrowers' business locations set forth on Schedule E-2
that offers finished goods for sale to the general public (each a "Retail
Store"), or located at one of Borrowers' offsite storage locations set forth on
Schedule E-3 (each an "Offsite Storage Location") (or in-transit from a Retail
Store to an Offsite Storage Location or in transit from an Offsite Storage
Location to a Retail Store),

        (c)  if it is (i) located at one of Borrowers' warehouse locations set
forth on Schedule E-1 or stored with a warehouseman or other third Person and it
is not subject to a Collateral Access Agreement executed by the lessor or
warehouseman or (ii) located at one of Borrowers' Retail Stores or Offsite
Storage Locations and that is located in one of the Specified States unless it
is subject to a Collateral Access Agreement executed by the lessor or unless
Agent has established Reserves with respect thereto against the Borrowing Base
as provided in Section 2.1(b)(iii),

        (d)  it is not subject to a valid and perfected first priority security
interest in favor of Agent, for the benefit of the Lender Group,

        (e)  it consists of goods returned or rejected by a Borrower's customers
(other than in the ordinary course of such Borrower's business and which
otherwise comply with the criteria for Eligible Inventory),

        (f)    it consists of Slow Moving Inventory, or

        (g)  it consists of goods that are custom items, work-in-process, or
goods that constitute spare parts, packaging and shipping materials, supplies
used or consumed in a Borrower's business (but not including accessories to
musical instruments held for sale), bill and hold goods, damaged or defective
goods, samples, "seconds," or Inventory acquired on consignment.

For clarity, goods on consignment under rent-to-purchase programs or satellite
arrangements with third parties for rent-to-purchase programs for musical
instruments shall not be classified as "Eligible Inventory."

        "Eligible Transferee" means (a) any one or more of: Wells Fargo Bank,
N.A., FleetBoston, N.A., Union Bank of California, La Salle Bank, N.A., PNC
Bank, N.A., Congress Financial Corporation, or any affiliate thereof, (b) any
Affiliate (other than individuals) of a pre-existing Lender, (c) so long as no
Event of Default has occurred and is continuing, any other Person

10

--------------------------------------------------------------------------------

approved by Agent and Administrative Borrower (such approval by Administrative
Borrower not to be unreasonably withheld, conditioned or delayed), and
(d) during the continuation of an Event of Default, any other Person approved by
Agent.

        "Equipment" means all of Borrowers' present and hereafter acquired
machinery, machine tools, motors, equipment, furniture, furnishings, fixtures,
vehicles (including motor vehicles and trailers), tools, parts, goods (other
than consumer goods, farm products, or Inventory), wherever located, including
all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.

        "ERISA Affiliate" means (a) any corporation subject to ERISA whose
employees are treated as employed by the same employer as the employees of a
Borrower under IRC Section 414(b), (b) any trade or business subject to ERISA
whose employees are treated as employed by the same employer as the employees of
a Borrower under IRC Section 414(c), (c) solely for purposes of Section 302 of
ERISA and Section 412 of the IRC, any organization subject to ERISA that is a
member of an affiliated service group of which a Borrower is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any party subject to ERISA that is a party to an
arrangement with a Borrower and whose employees are aggregated with the
employees of a Borrower under IRC Section 414(o).

        "ERISA Event" with respect to any Person means (a) the occurrence of a
reportable event, within the meaning of Section 4043 of ERISA, with respect to
any Plan of such Person or any of its ERISA Affiliates unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
provision by the administrator of any Plan of such Person or any of its ERISA
Affiliates of a notice of intent to terminate such Plan, pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (c) the cessation of
operations at a facility of such Person or any of its ERISA Affiliates in the
circumstances described in Section 4062(e) of ERISA; (d) the withdrawal by such
Person or any of its ERISA Affiliates from a Multiple Employer Plan during a
plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (e) the failure by such Person or any of its ERISA
Affiliates to make a payment to a Plan which failure would result in the
imposition of a Lien under Section 302(f)(1) of ERISA; (f) the adoption of an
amendment to a Plan of such Person or any of its ERISA Affiliates requiring the
provision of security to such Plan, pursuant to Section 307 of ERISA; or (g) the
institution by the PBGC of proceedings to terminate any Plan of such Person or
any of its ERISA Affiliates, pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
could constitute grounds for the termination of, or the appointment of a trustee
to administer, such Plan.

        "Event of Default" has the meaning set forth in Section 8.

        "Excess Availability" means the amount, as of the date any determination
thereof is to be made, equal to Availability plus Borrowers' cash and Borrowers'
Cash Equivalents, minus the aggregate amount, if any, of all trade payables of
Borrowers aged in excess of Borrowers' historical levels with respect thereto
and all book overdrafts in excess of Borrowers' historical practices with
respect thereto, in each case as determined by Agent in its Permitted
Discretion.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended,
and any successor statute.

        "Facility Amount" means, as of the date of any determination thereof,
the maximum amount of Advances that then may be outstanding subject to the
limitations, deductions, reserves and other

11

--------------------------------------------------------------------------------




conditions set forth in Section 2.1, which amount (i) shall be subject to
decrease in accordance with Section 2.2, (ii) shall at no time be less than
$75,000,000, and (iii) shall at no time exceed the Maximum Facility Amount.

        "Family Member" means, with respect to any individual, any other
individual having a relationship by blood (to the second degree of
consanguinity), marriage, or adoption to such individual.

        "Family Trusts" means, with respect to any individual, trusts or other
estate planning vehicles established for the benefit of Family Members of such
individual and in respect of which such individual serves as trustee or in a
similar capacity.

        "Fee Split Letters" shall mean those certain letter agreements, dated as
of the Closing Date, by and between Agent and each Lender, setting forth the
allocation to such Lender of certain fees payable by Borrowers to Agent pursuant
to the Second Amended Fee Letter.

        "FEIN" means Federal Employer Identification Number.

        "First Amendment" has the meaning set forth in the recitals to this
Agreement.

        "First Amendment Date" means April 16, 2001.

        "Foothill" means Foothill Capital Corporation, a California corporation.

        "Foothill Termination Agreement" means that certain Termination and
Release Agreement, dated as of the date hereof, by and among Foothill, each of
the Borrowers and Agent relating to the termination of Foothill's commitments
under the First Amendment.

        "FRF" means Fleet Retail Finance, Inc., a Delaware corporation,
predecessor by name change to BankBoston Retail Finance, Inc.

        "Funding Date" means the date on which a Borrowing occurs.

        "Funding Losses" has the meaning set forth in Section 2.13(b)(ii).

        "GAAP" means generally accepted accounting principles as in effect from
time to time in the United States, consistently applied.

        "GCI" has the meaning set forth in the preamble to this Agreement.

        "GCI Concentration Account" has the meaning set forth in Section 2.7(a).

        "GCI Concentration Account Bank" has the meaning set forth in
Section 2.7(a).

        "GCS" has the meaning set forth in the preamble to this Agreement.

        "GCS Collection Account" has the meaning set forth in Section 2.7(b).

        "GCS Collection Account Bank" has the meaning set forth in
Section 2.7(b).

        "General Intangibles" means all of Borrowers' present and future general
intangibles and other personal property (including contract rights, rights to
payment against credit card clearinghouses and processors, rights arising under
common law, statutes, or regulations, choses or things in action, goodwill,
patents, trade names, trademarks, servicemarks, copyrights, blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, rights to payment and other rights under any royalty
or licensing agreements, infringement claims, computer programs, information
contained on computer disks or tapes, literature, reports, catalogs, money,
deposit accounts, insurance premium rebates, tax refunds, and tax refund
claims), other than goods, Accounts, Investment Property, and Negotiable
Collateral.

12

--------------------------------------------------------------------------------




        "Governing Documents" means, with respect to any Person, the certificate
or articles of incorporation, by-laws, or other organizational documents of such
Person.

        "Governmental Authority" shall mean any federal, state, local, or other
governmental or administrative body, instrumentality, department, or agency or
any court, tribunal, administrative hearing body, arbitration panel, commission,
or other similar governmental or administrative dispute-resolving panel or body.

        "Guarantor" means, individually and collectively, any one or more of
MCI, for so long as the Borrowers hold 50% or more of the issued and outstanding
Stock of MCI, and each other Subsidiary of the Borrowers, other than MFI and
GCS.

        "Guarantor Security Agreement" means that certain Security Agreement,
dated as of the Initial Closing Date, made by MCI in favor of Initial Agent, for
the benefit of the Lender Group, as amended by the Omnibus Amendment.

        "Guaranty" means that certain General Continuing Guaranty, dated as of
the Initial Closing Date, made by MCI in favor of Initial Agent, for the benefit
of the Lender Group, as amended by the Omnibus Amendment.

        "Hazardous Materials" means (a) substances that are defined or listed
in, or otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

        "Holdout Lender" has the meaning set forth in Section 15.2.

        "Indebtedness" means, with respect to any Person, without duplication,
(a) all obligations for borrowed money, (b) all obligations evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, interest rate
swaps, or other financial products, (c) all obligations under Capital Leases,
(d) all obligations or liabilities of others secured by a Lien on any property
or asset of such Person, irrespective of whether such obligation or liability is
assumed, and (e) any obligation of such Person guaranteeing or intended to
guarantee (whether guaranteed, endorsed, co-made, discounted, or sold with
recourse to such Person) any obligation of any other Person.

        "Indemnified Liabilities" has the meaning set forth in Section 11.3.

        "Indemnified Person" has the meaning set forth in Section 11.3.

        "Initial Agent" means Foothill.

        "Initial Closing Date" means December 17, 1999.

        "Initial Lender Group" means "Lender Group', as defined in the First
Amendment.

        "Insolvency Proceeding" means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other bankruptcy
or insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, extensions generally with a significant number of such
Person's creditors, or proceedings seeking reorganization, arrangement, or other
similar relief.

13

--------------------------------------------------------------------------------




        "Intangible Assets" means, with respect to any Person, that portion of
the book value of all of such Person's assets that would be treated as goodwill
under GAAP.

        "Interest Period" means, with respect to each LIBOR Rate Advance, a
period commencing on the date of the making of such LIBOR Rate Advance and
ending 1, 2, 3 or 6 months thereafter; provided, however, that (a) if any
Interest Period would end on a day that is not a Business Day, such Interest
Period shall be extended (subject to clauses (c)-(e) below) to the next
succeeding Business Day, (b) interest shall accrue from and including the first
day of each Interest Period to, but excluding, the day on which any Interest
Period expires, (c) any Interest Period that would end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day, (d) with respect to an Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period), the Interest Period shall end on the last Business Day
of the calendar month that is 1, 2, 3, or 6 months after the date on which the
Interest Period began, as applicable, and (e) Borrowers may not elect an
Interest Period which will end after the Maturity Date.

        "Inventory" means all present and future inventory in which any Borrower
has any interest, including goods held for sale or lease or to be furnished
under a contract of service and all of Borrowers' present and future raw
materials, work in process, finished goods, and packing and shipping materials,
wherever located.

        "Inventory Reappraisal" means an appraisal of the liquidation value of
Borrowers' Inventory (the methodology and implementation of such appraisal to be
satisfactory to Agent in its Permitted Discretion), conducted by an appraisal or
auctioneer firm acceptable to Agent.

        "Inventory Security Agreement" means that certain Security Agreement,
dated as of the Initial Closing Date, between the Borrowers, as debtors, and the
Initial Agent, as secured party, as amended by the Omnibus Amendment.

        "Investment" means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, or capital contributions (excluding (a) commission,
travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (b) bona fide accounts receivable arising
from the sale of goods or services in the ordinary course of business consistent
with past practice), purchases or other acquisitions for consideration of
Indebtedness or Stock, and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

        "Investment Property" means "investment property" as that term is
defined in of the Code, whether now owned or hereafter acquired.

        "IRC" means the Internal Revenue Code of 1986, as amended, and any
successor statute.

        "L/C" has the meaning set forth in Section 2.12(a).

        "L/C Undertaking" has the meaning set forth in Section 2.12(a).

        "Lender" and "Lenders" have the respective meanings set forth in the
preamble to this Agreement, and shall include any other Person made a party to
this Agreement in accordance with the provisions of Section 14.1 hereof.

        "Lender Group" means, individually and collectively, each of the
Lenders, and Agent.

        "Lender Group Expenses" means all (a) costs or expenses (including
taxes, and insurance premiums) required to be paid by Borrowers under any of the
Loan Documents that are paid or incurred by the Lender Group, (b) reasonable
fees or charges paid or incurred by the Lender

14

--------------------------------------------------------------------------------




Group in connection with the Lender Group's transactions with Borrowers,
including, fees or charges for photocopying, notarization, couriers and
messengers, telecommunication, public record searches (including tax lien,
litigation, and UCC searches and including searches with the patent and
trademark office, the copyright office, or the department of motor vehicles),
filing, recording, publication, appraisal (including Collateral appraisals in
accordance with the provisions of this Agreement), and real estate title
policies and endorsements, (c) costs and expenses incurred by Agent in the
disbursement of funds to Borrowers (by wire transfer or otherwise), (d) charges
paid or incurred by Agent resulting from the dishonor of checks, (e) reasonable
costs and expenses paid or incurred by the Lender Group to correct any default
or enforce any provision of the Loan Documents, or in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (f) reasonable costs and expenses
paid or incurred by the Lender Group in examining the Books, (g) reasonable
costs and expenses of third party claims or any other suit paid or incurred by
the Lender Group in enforcing or defending the Loan Documents or in connection
with the transactions contemplated by the Loan Documents or the Lender Group's
relationship with Borrowers or any guarantor under the Loan Documents,
(h) Agent's reasonable fees and expenses (including reasonable attorneys fees)
incurred in advising, structuring, drafting, reviewing, administering, amending,
terminating, enforcing (including reasonable attorneys fees and expenses
incurred in connection with a "workout," a "restructuring," or an Insolvency
Proceeding concerning any Borrower or any guarantor of the Obligations),
defending, or concerning the Loan Documents, irrespective of whether suit is
brought, and (i) each of the Lenders' reasonable fees and expenses (including
reasonable attorneys fees and the allocated fees of in-house counsel) incurred
in terminating, enforcing (including reasonable attorneys fees and expenses and
the allocated fees of in-house counsel incurred in connection with a "workout,"
a "restructuring," or an Insolvency Proceeding concerning any Borrower), or
defending the Loan Documents, irrespective of whether suit is brought.

        "Lender-Related Person" means, with respect to any Lender, such Lender,
together with such Lender's Affiliates, and the officers, directors, employees,
counsel, and agents of such Lender.

        "Letter of Credit" means an L/C or an L/C Undertaking, as the context
requires.

        "Letter of Credit Right" means all of Borrowers' now or hereafter
acquired rights to payment or performance under a letter of credit, whether or
not the beneficiary has demanded or is at the time entitled to demand payment or
performance.

        "Letter of Credit Usage" means, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit.

        "LIBOR Deadline" has the meaning set forth in Section 2.13(b)(ii).

        "LIBOR Notice" means a written notice in the form of Exhibit L-1
attached hereto.

        "LIBOR Rate" means, for each Interest Period for each LIBOR Rate
Advance, the rate per annum determined by Agent (rounded upwards, if necessary,
to the next 1/16%) determined by dividing (a) the Base LIBOR Rate for such
Interest Period, by (b) 100% minus the Reserve Percentage. The LIBOR Rate shall
be adjusted on and as of the effective day of any change in the Reserve
Percentage.

        "LIBOR Rate Advance" means each portion of an Advance bearing interest
at a rate determined by reference to the LIBOR Rate.

        "Lien" means any interest in property securing an obligation owed to, or
a claim by, any Person other than the owner of the property, whether such
interest shall be based on the common law, statute, or contract, whether such
interest shall be recorded or perfected, and whether such

15

--------------------------------------------------------------------------------




interest shall be contingent upon the occurrence of some future event or events
or the existence of some future circumstance or circumstances, including the
lien or security interest arising from a mortgage, deed of trust, encumbrance,
pledge, hypothecation, assignment, deposit arrangement, security agreement,
conditional sale or trust receipt, or from a lease, consignment, or bailment for
security purposes and also including reservations, exceptions, encroachments,
easements, rights-of-way, covenants, conditions, restrictions, leases, and other
title exceptions and encumbrances affecting Real Property.

        "Loan Account" has the meaning set forth in Section 2.10.

        "Loan Documents" means this Agreement, the Disbursement Letter, the
Letters of Credit, the Suretyship Agreement, the Guaranty, the Guarantor
Security Agreement, the tri-party blocked account agreements governing the GCS
Collection Accounts, the GCI Concentration Account and the MFI Concentration
Account, the Collateral Access Agreements, any Control Agreement, the Mortgages,
the Stock Pledge Agreement, the Trademark Security Agreement, the Inventory
Security Agreement, the Omnibus Amendment, the Second Amended Fee Letter, the
Resignation and Appointment Agreement and any other agreement entered into, now
or in the future, by any Obligor and the Lender Group in connection with this
Agreement.

        "Material Adverse Change" means (a) a material adverse change in the
business, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of GCI and its Subsidiaries taken as a whole, (b) the
material impairment of any Borrower's ability to perform its obligations under
the Loan Documents to which it is a party or of the Lender Group's ability to
enforce the Obligations or realize upon the Collateral, or (c) a material
impairment of the priority of the Agent's Liens with respect to the Collateral
as a result of an action or failure to act on the part of any Borrower.

        "Maturity Date" has the meaning set forth in Section 3.4.

        "Maximum Facility Amount" means $200,000,000.

        "MCI" means Musician's Choice, Inc., a Delaware corporation.

        "MFI" has the meaning set forth in the preamble to this Agreement.

        "MFI Concentration Account" has the meaning set forth in Section 2.7(c).

        "MFI Concentration Account Bank" has the meaning set forth in
Section 2.7(c).

        "Minimum Rate" has the meaning set forth in Section 2.6(a).

        "Mortgage" means, individually and collectively, one or more mortgages,
deeds of trust, or deeds to secure debt, executed and delivered by an Obligor in
favor of Agent, for the benefit of the Lender Group, the form and substance of
which shall be satisfactory to Agent, in Agent's Permitted Discretion, that
encumber Real Property Collateral and the related improvements thereto.

        "Multiemployer Plan" of any Person means a multiemployer plan, as
defined in Section 4001(a)(3) of ERISA, to which such Person or any of its ERISA
Affiliates is making or accruing an obligation to make contributions, or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.

        "Multiple Employer Plan" of any Person means a single employer plan, as
defined in Section 4001(a)(15) of ERISA, that (a) is maintained for employees of
such Person or any of its ERISA Affiliates and at least one Person other than
such Person and its ERISA Affiliates or (b) was so maintained and in respect of
which such Person or any of its then current ERISA

16

--------------------------------------------------------------------------------




Affiliates could have liability under Section 4064 or 4069 of ERISA in the event
such plan has been or were to be terminated.

        "Musician.com Agreements" means (a) that certain Stockholders Agreement,
dated as of August 11, 2000, by and among Musician.com Internet Network,
Musician's Choice, Inc., MusicianFirst, LLC and the other persons listed on the
signatory pages thereto, and (b) the other agreements and documents related to
MCI's investment in Musician.com.

        "Negotiable Collateral" means all of Borrowers' now owned and hereafter
acquired letters of credit, notes, drafts, instruments, security certificates,
documents (as defined in the Code), and chattel paper.

        "Net Cash Proceeds" means, (a) the gross cash proceeds received by any
Borrower in respect of a Permitted Disposition of Real Property Collateral, less
(b) the sum of (i) the amount, if any, of all taxes (other than income taxes)
payable by such Borrower in connection with such Permitted Disposition and such
Borrower's good faith best estimate of the amount of all income taxes payable in
connection with such Permitted Disposition, (ii) (A) the amount of any
reasonable reserve established in accordance with GAAP against any liabilities
associated with the Real Property Collateral sold and leased back and retained
by any Borrower provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such Permitted Disposition
occurring on the date of such reduction, and (B) the amount applied to repay any
Indebtedness to the extent such Indebtedness is required by its terms to be
repaid as a result of such Permitted Disposition, and (iii) reasonable and
customary fees, commissions, and expenses and other costs paid by such Borrower
in connection with such Permitted Disposition (other than those payable to any
Affiliate thereof), in each case only to the extent not already deducted in
arriving at the amount referred to in clause (a).

        "Net Liquidation Percentage" means the percentage of book value
estimated to be recoverable in an orderly liquidation of Borrowers' Inventory,
such percentage to be as determined by a qualified appraisal company selected by
Agent and to be determined net of customary expenses incurred in connection
therewith.

        "Obligations" means all loans, Advances, debts, principal, interest
(including any interest that, but for the provisions of the Bankruptcy Code,
would have accrued), contingent reimbursement obligations with respect to
Letters of Credit, premiums, liabilities (including all amounts charged to
Borrowers' Loan Account pursuant hereto), obligations, fees, charges, costs, or
Lender Group Expenses (including any fees or expenses that, but for the
provisions of the Bankruptcy Code, would have accrued), lease payments,
guaranties, covenants, and duties owing by any Borrower to the Lender Group of
any kind and description pursuant to or evidenced by the Loan Documents (and
irrespective of whether for the payment of money), whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all Lender Group Expenses that
a Borrower is required to pay or reimburse by the Loan Documents, by law, or
otherwise.

        "Obligors" means, collectively, jointly and severally, Borrowers and the
Guarantor, and "Obligor" means any one of them.

        "Offsite Storage Location" is defined in clause (b) of the definition of
"Eligible Inventory."

        "Omnibus Amendment" means that certain Omnibus Amendment, dated as of
April 16, 2001, among the Obligors and Agent effecting certain amendments to
certain of the Loan Documents to reflect the capitalization of GCS and GCS
becoming a Borrower hereunder.

        "Originating Lender" has the meaning set forth in Section 14.1(e).

17

--------------------------------------------------------------------------------




        "Overadvance" has the meaning set forth in Section 2.5.

        "Participant" has the meaning set forth in Section 14.1(e).

        "Permitted Holders" means the individuals referenced in the Permitted
Holders Side Letter and their Family Member, and their Family Trusts.

        "Permitted Holders Side Letter" means that certain side letter, dated as
of the Initial Closing Date, among GCI, MFI and Initial Agent.

        "Payment Intangible" means all of Borrowers' now owned or hereafter
acquired General Intangibles under which the applicable Account Debtor's
principal obligation is a monetary obligation.

        "Permitted Acquisition" means an Acquisition of all or substantially all
of the assets or Stock of another Person made by a Borrower so long as (a) no
Default or Event of Default shall have occurred and be continuing or would
result from the consummation of the proposed Acquisition, (b) the assets being
acquired, or the Person whose Stock is being acquired, are useful in or engaged
in, as applicable, the Business, (c) the aggregate consideration (but excluding
consideration paid or payable in the common Stock of GCI or other Stock of GCI
that does not require any cash payment until after the second anniversary of the
Maturity Date) paid or payable for Permitted Acquisitions during any fiscal
year, after giving effect to the proposed Acquisition, shall not exceed
$7,500,000, (d) the aggregate consideration (but excluding consideration paid or
payable in the common Stock of GCI or other Stock of GCI that does not require
any cash payment until after the second anniversary of the Maturity Date) paid
or payable for all Permitted Acquisitions, after giving effect to the proposed
Acquisition, shall not exceed $20,000,000, and (e) such Borrower, as applicable,
shall have complied with Section 6.22. Without limiting whether or not an
Acquisition shall constitute a Permitted Acquisition, in the event that
Borrowers request of Agent that the Inventory and Accounts being acquired
through a Permitted Acquisition be included in the Borrowing Base as Eligible
Accounts or Eligible Inventory, as the case may be, Agent shall have completed
its audit, appraisal, and standard due diligence review with respect to the
assets or Person that is to be the subject of the proposed Permitted Acquisition
and the results thereof shall be satisfactory to Agent in the exercise of its
Permitted Discretion before such Inventory or Accounts shall be included in the
Borrowing Base.

        "Permitted Discretion", with respect to any determination by a member of
the Lender Group, means a determination made in good faith and in the exercise
of reasonable (from the perspective of a secured asset-based lender) business
judgment.

18

--------------------------------------------------------------------------------






        "Permitted Dispositions" means (a) sales, exchanges, trade-ins, or other
dispositions of Equipment that is significantly worn, damaged, or obsolete in
the ordinary course of a Borrower's business, (b) sales of Inventory to buyers
in the ordinary course of a Borrower's business, (c) the use or transfer of
money, or Cash Equivalents by an Obligor to a Borrower or otherwise in a manner
that is not prohibited by the terms of this Agreement or the other Loan
Documents, (d) the licensing by an Obligor, on a non-exclusive basis, of
patents, trademarks, copyrights, and other intellectual property rights in the
ordinary course of such Obligor's business, (e) provided that no Event of
Default has occurred and is continuing or would result therefrom, including an
Event of Default resulting from a Change of Control, the sale, transfer, or
other disposition by GCI of the Stock or assets of MCI, (f) provided that no
Event of Default has occurred and is continuing or would result therefrom, the
sale, license, lease, exchange, transfer, or other dispositions of any parcel or
parcels of Real Property owned in fee by GCI (including goods that are fixtures
and Equipment associated with the property in an amount not to exceed $50,000)
as of the Closing Date and not comprising Real Property Collateral, (g) provided
that no Event of Default has occurred and is continuing or would result
therefrom, the sale and lease-back of the retail store #110 owned in fee by GCI
and located in Hollywood, California, as more specifically described on
Schedule R-1, provided that GCI receives a minimum of $3,000,000 in Net Cash
Proceeds from such sale and lease-back, (h) provided that no Event of Default
has occurred and is continuing or would result therefrom, the sale or sale and
lease-back of distribution center owned in fee by MFI and located in Medford,
Oregon, as more specifically described on Schedule R-1, provided that MFI
receives a minimum of $1,700,000 in Net Cash Proceeds from such sale and
lease-back, and (i) provided that no Event of Default has occurred and is
continuing or would result therefrom, including an Event of Default resulting
from a Change of Control, the sale, license, lease, exchange, transfer, or other
dispositions of any other tangible personal property of the Obligors that do not
exceed, on a book value basis, $500,000 in the aggregate is any fiscal year.

        "Permitted Investments" means (a) Investments in Cash Equivalents,
(b) loans and advances to officers and employees of the Obligors in the ordinary
course of business, other than as provided for in clause (c), in an aggregate
amount at any one time outstanding not to exceed $500,000, (c) loans and
advances to officers and employees of the Obligors in the ordinary course of
business to facilitate the purchase by such officers or employees of the Stock
of GCI and the repayment of any such loans or advances is secured by a first
priority Lien on the Stock purchased thereby, in an aggregate amount outstanding
at any one time not to exceed $1,000,000, (d) Investments in negotiable
instruments for collection, (e) advances made in connection with purchases of
goods or services in the ordinary course of business, (f) Permitted
Acquisitions, (g) Investments by the Borrowers in MCI not to exceed $10,000,000
outstanding at any one time, (h) Investments by a Borrower in any other
Borrower, and (i) other Investments in an aggregate amount not to exceed
$250,000 outstanding at any one time.

        "Permitted Liens" means (a) Liens held by Agent for the benefit of the
Lender Group, (b) Liens for unpaid taxes that either (i) are not yet overdue or
(ii) do not constitute an Event of Default hereunder and are the subject of
Permitted Protests, (c) Liens set forth on Schedule P-1, (d) the interests of
lessors under operating leases, (e) Purchase Money Liens, but only if such Lien
shall at all times be confined solely to the fixed assets the purchase price of
which was financed through the incurrence of the Purchase Money Indebtedness
secured by such Lien, or the interests of lessors under Capital Leases to the
extent that such interests secure Permitted Purchase Money Indebtedness and so
long as the Lien attaches only to the asset purchased or acquired and the
proceeds thereof, (f) Liens arising by operation of law in favor of
warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of business of Obligors and not in
connection with the borrowing of money, and which Liens either (i) are for sums
not yet overdue, or (ii) are the subject of Permitted Protests, (g) Liens
arising from deposits made in connection with obtaining worker's compensation or
other unemployment insurance,

19

--------------------------------------------------------------------------------




(h) Liens or deposits to secure performance of bids, tenders, or leases incurred
in the ordinary course of business of Obligors and not in connection with the
borrowing of money, (i) Liens arising by reason of security for surety or appeal
bonds in the ordinary course of business of Obligors, (j) Liens resulting from
any judgment or award that is not an Event of Default hereunder, (k) Liens with
respect to Real Property Collateral that exist as of the Closing Date, (l) with
respect to any Real Property, easements, rights of way, or zoning that do not
materially interfere with or impair the use or operation of the Real Property by
Borrowers, (m) Liens arising in connection with any Acquired Indebtedness and
affecting only those assets acquired, (n) Liens to secure Indebtedness permitted
pursuant to Section 7.1(h), and (o) Liens arising in connection with MCI's
ownership of Musician.com.

        "Permitted Protest" means the right of Borrowers to protest any Lien
(other than any such Lien that secures the Obligations), tax (other than payroll
taxes or taxes that are the subject of a United States federal tax lien), or
rental payment, provided that (a) a reserve with respect to such obligation is
established on the Books in such amount as is required under GAAP, (b) any such
protest is instituted and diligently prosecuted by Borrowers in good faith, and
(c) Agent, in the exercise of its Permitted Discretion, is satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of the Liens of Agent on behalf of the Lender Group
in and to the Collateral.

        "Permitted Purchase Money Indebtedness" means, as of any date of
determination, (i) Purchase Money Indebtedness incurred after the Closing Date
in an aggregate amount outstanding at any one time not to exceed $10,000,000, or
(ii) Purchase Money Indebtedness incurred on or before the Closing Date and as
set forth on Schedule 7.1.

        "Person" means natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.

        "Personal Property Collateral" means all Collateral other than such of
the Real Property Collateral.

        "Physical Count" means a physical count of Borrowers' Inventory (the
methodology and implementation of such physical count to be satisfactory to
Agent in its Permitted Discretion), conducted by an appraisal, accounting,
auction, or other professional firm acceptable to Agent.

        "Plan" means a Single Employer Plan or a Multiple Employer Plan.

        "Prior Loan Agreement" has the meaning set forth in the recitals to this
Agreement.

        "Projections" means GCI's forecasted consolidated (a) balance sheets,
(b) profit and loss statements, (c) cash flow statements, and (d) capitalization
statements, all prepared on a consistent basis with GCI's historical financial
statements, together with appropriate supporting details and a statement of
underlying assumptions.

        "Pro Rata Share" means the percentage obtained by dividing (i) such
Lender's Revolving Credit Commitment, by (ii) the aggregate amount of all
Lenders' Revolving Credit Commitments.

        "Public Offering" means an underwritten public offering of the common
Stock of any Person.

        "Purchase Money Indebtedness" means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within 20 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof.

        "Purchase Money Lien" means a Lien upon fixed assets that secures
Purchase Money Indebtedness.

20

--------------------------------------------------------------------------------




        "Real Property" means any estates or interests in real property now
owned or hereafter acquired by an Obligor, and the improvements related thereto.

        "Real Property Collateral" means (i) the retail store #110 owned in fee
by GCI and located in Hollywood, California, and (ii) the distribution center
owned in fee by MFI and located in Medford, Oregon, in each case more
specifically described on Schedule R-1, and any Real Property hereafter acquired
in fee by an Obligor.

        "Receivables Activation Date" means that date, on or after the
Receivables Due Diligence Date, designated by written notice from the
Administrative Borrower to the Agent as the date from and after which the
Borrowers elect to include Eligible Accounts in the Borrowing Base, which
written notice is to be received by Agent no less than 15 days prior to the
designated Receivables Activation Date.

        "Receivables Due Diligence Date" means that date as of which Agent has
completed, to its satisfaction in its Permitted Discretion, its field audit of
Borrowers' Accounts, including historic dilution, cyclical patterns, and such
other matters affecting credit quality and collectability as Agent shall
determine.

        "Replacement Lender" has the meaning set forth in Section 15.2.

        "Required Availability" means, as of any date of determination, Excess
Availability in an amount equal to $10,000,000.

        "Required Lenders" means, at any time, Lenders whose Pro Rata Shares
aggregate 51% of the Commitments, or if the Commitments have been terminated
irrevocably, 51% of the Obligations then outstanding.

        "Reserve Percentage" means, on any day, that percentage prescribed by
the Board of Governors of the Federal Reserve System (or any successor
Governmental Authority) for determining the reserve requirements (including any
basic, supplemental, marginal, or emergency reserves) that is in effect on such
date with respect to deposits of Dollars in a non-United States or an
international banking office of a bank used to fund a LIBOR Rate Advance.

        "Resignation and Appointment Agreement" shall mean that certain
resignation and appointment agreement, dated as of the Closing Date, executed
and delivered by the Initial Agent, Borrowers and Agent, in form and substance
satisfactory to Agent, in connection with the substitution of Initial Agent by
Agent in connection with the transactions contemplated hereby.

        "Retail Store" is defined in clause (b) of the definition of "Eligible
Inventory."

        "Revolving Credit Commitment" means, for each Lender, the Dollar amount
of the obligation of such Lender to make Advances (in an aggregate amount at any
one time outstanding), as such amount is set forth opposite the name of such
Lender under the caption Revolving Credit Commitment on Schedule C-1 (as such
amount shall be increased or decreased pursuant to Section 2.2).

        "Revolver Usage" means, as of any date of determination, the sum of
(a) the aggregate amount of Advances outstanding, plus (b) the amount of the
Letter of Credit Usage.

        "Risk Participation Liability" means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the issuer of an L/C or to the issuer
of a letter of credit with respect to the transaction for which an L/C
Undertaking was executed and delivered (to the extent such reimbursement
obligations are subject to such L/C Undertaking), consisting of (a) the amount
available to be drawn or which may become available to be drawn under the Letter
of Credit, (b) all amounts which that been paid and made available by the
issuing bank to the extent not

21

--------------------------------------------------------------------------------




reimbursed by Borrowers, whether by the making of an Advance or otherwise, and
(c) all accrued and unpaid interest, fees, and expenses payable with respect
thereto.

        "SEC" means the United States Securities and Exchange Commission and any
successor thereto.

        "Second Amended Fee Letter" shall mean that certain Second Amended and
Restated Fee Letter, dated as of the Closing Date, between Borrowers and Agent,
setting forth certain fees payable to Agent.

        "Securities Account" means a "securities account" as that term is
defined in Section 8-501 of the Code.

        "Seller" and "Sellers" are defined in the definition of American Music
Acquisition Documents.

        "Senior Indenture" means the Indenture, dated as of July 2, 1996,
between Guitar Center Management Company, Inc., a California corporation
(predecessor in interest by merger to GCI), as issuer, and U.S. Trust Company of
California, N.A., as trustee, pursuant to which the Senior Notes were issued, as
modified, amended or replaced from time to time in a manner permitted by this
Agreement.

        "Senior Indenture Indebtedness" means the Senior Notes and any other
Indebtedness of any Obligor under the Senior Indenture, together with any
refinancings thereof permitted by the terms of Section 7.8(c).

        "Senior Note Documents" means the collective reference to the Senior
Notes, the Senior Indenture and each agreement, instrument and document
delivered in connection therewith or relating thereto, as modified, amended, or
replaced from time to time in a manner permitted by this Agreement.

        "Senior Notes" means the 11% Senior Notes due 2006 of GCI issued and
outstanding pursuant to the Senior Indenture, as modified, amended or replaced
from time to time in a manner permitted by this Agreement.

        "Settlement" has the meaning set forth in Section 2.3(f)(i).

        "Settlement Date" has the meaning set forth in Section 2.3(f)(i).

        "Single Employer Plan" of any Person means a single employer plan, as
defined in Section 4001(a)(15) of ERISA, that (a) is maintained for employees of
such Person or any of its ERISA Affiliates and no Person other than such Person
and its ERISA Affiliates or (b) was so maintained and in respect of which such
Person or any of its then current ERISA Affiliates could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.

        "Slow Moving Inventory" means goods (i) that have been included in
Borrowers' Inventory for in excess of 120 days, or (ii) classified as slow
moving on Borrowers' books and records if not otherwise included in clause (i).

        "Solvent" means, with respect to any Person on a particular date, that
such Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act).

        "Specified State" means any State which provides for a statutory lien of
distraint in favor of a lessor of real property that is prior to the Liens of
Agent hereunder.

        "Stock" means all shares, options, warrants, interests, participations,
or other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common

22

--------------------------------------------------------------------------------




stock, preferred stock, or any other "equity security" (as such term is defined
in Rule 3a11-1 of the General Rules and Regulations promulgated by the SEC under
the Exchange Act).

        "Stock Pledge Agreement" means that certain Stock Pledge Agreement
executed and delivered by GCI to Agent, and dated as of the Initial Closing
Date, as amended by the Omnibus Amendment.

        "Subject Action" has the meaning set forth in Section 15.2.

        "Subordinated Indebtedness" means any Indebtedness of a Borrower that is
subordinated to the Obligations of the Borrowers under the Loan Documents on,
and that otherwise contains, terms and conditions acceptable to Agent in the
exercise of its Permitted Discretion.

        "Subsidiary" of a Person means a corporation, partnership, limited
liability company, or other entity in which that Person directly or indirectly
owns or controls the shares of Stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.

        "Supporting Obligation" means all of Borrowers' now owned or hereafter
acquired Letter of Credit Rights or secondary obligations that support the
payment or performance of an Account, chattel paper, document, General
Intangible, Instrument, or Investment Property.

        "Suretyship Agreement" means that certain Suretyship Agreement, dated as
of the Initial Closing Date, as amended by the Omnibus Amendment.

        "Swing Lender" means any Lender appointed by the Agent in writing, and
which appointment has been accepted by such Lender in writing, as the "Swing
Lender".

        "Swing Loan" has the meaning set forth in Section 2.3(d)(i).

        "Tangible Chattel Paper" means all of Borrower's now owned or hereafter
acquired chattel paper evidenced by a record or records consisting of
information that is inscribed on a tangible medium.

        "Tangible Net Worth" means, as of any date of determination, the result
of (a) GCI's total stockholder's equity, minus (b) all Intangible Assets of GCI
on a consolidated basis plus (c) the amount of any writedown of the investment
by GCI in Musician's Choice, Inc.

        "Trademark Security Agreement" means that certain Trademark Security
Agreement made by GCI for the benefit of the Lender Group, dated as of the
Initial Closing Date, as amended by the Omnibus Amendment.

        "Voidable Transfer" has the meaning set forth in Section 17.7.

        "Voting Stock" means, with respect to any Person, Capital Stock of any
class or classes if the holders of such Capital Stock are ordinarily, in the
absence of contingencies, entitled to vote for the election of the directors (or
other persons performing similar functions) of such Person even if the right to
so vote has been suspended by the happening of such a contingency.

        "Wells Fargo" means Wells Fargo Bank, National Association, a national
banking association.

        "WFRF" means Wells Fargo Retail Finance, LLC, a Delaware limited
liability company.

        "Withdrawal Liability" has the meaning specified in Part I of Subtitle E
of Title IV of ERISA.

        1.2    Accounting Terms.    All accounting terms not specifically
defined herein shall be construed in accordance with GAAP. When used herein, the
term "financial statements" shall include the notes and schedules thereto.
Whenever the term "Borrower" is used in respect of a financial covenant or a
related definition, it shall be understood to mean GCI on a consolidated basis
unless the context clearly

23

--------------------------------------------------------------------------------

requires otherwise. All calculations made for the purposes of determining
compliance with this Agreement shall (except as otherwise expressly provided
herein) be made by application of GAAP applied on a basis consistent with the
most recent annual or quarterly financial statements delivered pursuant hereto
(or, prior to the delivery of the first financial statements hereunder,
consistent with the financial statements as at December 31, 2000); provided
however, that if Administrative Borrower or Agent shall object to determining
such compliance or such basis due to any change in GAAP or the rules promulgated
with respect thereto, then such calculations shall be made on a basis consistent
with the most recent financial statements delivered by GCI hereunder as to which
no such objection shall have been made.

        1.3    Code.    Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein.

        1.4    Construction.    Unless the context of this Agreement or any
other Loan Document clearly requires otherwise, references to the plural include
the singular, references to the singular include the plural, the term
"including" is not limiting, and the term "or" has, except where otherwise
indicated, the inclusive meaning represented by the phrase "and/or." The words
"hereof," "herein," "hereby," "hereunder," and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in the Loan Documents to
this Agreement or any of the Loan Documents shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable.

        1.5    Schedules and Exhibits.    All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.

2.    LOAN AND TERMS OF PAYMENT.

        2.1    Revolver Advances.    

        (a)  Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, each Lender agrees to make advances ("Advances") to
Borrowers in an amount at any one time outstanding not to exceed such Lender's
Pro Rata Share of an amount equal to the lowest of (i) the Facility Amount in
effect at the time of such Advance less the Letter of Credit Usage, (ii) the
Borrowing Base less the Letter of Credit Usage, or (iii) the maximum aggregate
amount of Indebtedness permitted to be incurred by Borrowers pursuant to the
terms and conditions of the Senior Indenture. For purposes of this Agreement,
"Borrowing Base," as of any date of determination, shall mean the result of:

(x)the lowest of

          (i)  $30,000,000, and

        (ii)  from and after the Receivables Activation Date, 85% of the amount
of Eligible Accounts, less the amount, if any, of the Dilution Reserve, plus

(y)the lesser of

          (i)  70% of the value of Eligible Inventory, and

        (ii)  85% of the product of the value of Eligible Inventory times the
Net Liquidation Percentage (such Net Liquidation Percentage as calculated by the
most recently concluded Inventory Reappraisal as of the date of determination of
the Borrowing Base), minus

(z)the aggregate amount of reserves, if any, established by Agent under
Section 2.1(b).

24

--------------------------------------------------------------------------------

        (b)  Anything to the contrary in this Section 2.1 notwithstanding, Agent
shall have the right to establish reserves in such amounts, and with respect to
such matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, against the Borrowing Base, including reserves with respect to
(i) sums that Borrowers are required to pay (such as taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and have failed to pay under any Section of this
Agreement or any other Loan Document, (ii) amounts owing by Borrowers to any
Person to the extent secured by a Lien (other than any existing Permitted Lien
set forth on Schedule P-1 which is specifically identified thereon as entitled
to have priority over Agent's Liens for the benefit of the Lender Group) on, or
trust over, any of the Collateral, which Lien or trust, in the Permitted
Discretion of Agent, would be likely to have a priority superior to the Liens of
Agent, for the benefit of the Lender Group (such as landlord liens, ad valorem
taxes, property taxes, or sales taxes where given priority under applicable law)
in and to such item of the Collateral, (iii) a minimum of 3 months rent for each
leased Retail Store or Offsite Storage Location located in a Specified State for
which an acceptable Collateral Access Agreement has not been received by Agent
(irrespective of whether any rent is currently due), (iv) in-store customer
credits and gift certificates, (v) layaway and customer deposits, and
(vi) offsetting through a reserve the value of assets (at the greater of cost or
market) subject to senior Liens of third parties (such as Yamaha International
Corporation) in the event that Borrowers (I) integrate the operations of
American Music Division with and into GCS or commingle the assets acquired
pursuant to the American Music Division with other assets of GCS (or the assets
of any of the other Obligors) pursuant to Section 7.24 and (II) are unable or
unwilling to provide documentation to Agent that adequately identifies the
assets subject to senior Liens of third parties from the assets subject to the
senior Lien of Agent, for the benefit of the Lender Group, to avoid including,
in error, assets subject to such third-party senior Liens in the Borrowing Base
(for example, including, in error, Inventory or Accounts subject to third-party
senior Liens as Eligible Inventory or Eligible Accounts, respectively). In
addition to the foregoing, Agent shall have the right to have the Inventory
(A) reappraised through the conduct of an Inventory Reappraisal from time to
time after the Closing Date for the purpose of redetermining the Net Liquidation
Percentage of the Eligible Inventory portion of the Collateral and, as a result,
redetermining the Borrowing Base; provided, however, for so long as no Event of
Default has occurred and is continuing, Borrowers shall have no obligation to
pay for or reimburse Agent to the extent set forth in Section 2.11(c) for
reappraisals of Inventory with a frequency greater than 2 Inventory Reappraisals
during any 12 month period and no more than 2 Inventory Reappraisals may be
performed in any 12 month period, and (B) physically counted through the conduct
of a Physical Count from time to time after the Closing Date; provided, however,
for so long as no Event of Default has occurred and is continuing, Borrowers
shall have no obligation to pay for or reimburse Agent to the extent set forth
in Section 2.11(c) for more than 2 Physical Counts during any 12 month period
and no more than 2 Physical Counts may be conducted during any 12 month period.

        (c)  The Lenders shall have no obligation to make further Advances
hereunder to the extent such further Advances would cause the Revolver Usage to
exceed the Facility Amount or the maximum aggregate amount of Indebtedness
permitted to be incurred by Borrowers pursuant to the terms and conditions of
the Senior Indenture.

        (d)  Amounts borrowed pursuant to this Section may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.

        2.2    Reduction in Facility Amount and Commitments.    

        Provided that no Event of Default has occurred and is continuing, and,
provided further, that after giving effect to any such reduction, the Facility
Amount shall not be less than $75,000,000, Borrowers shall have the right to
elect from time to time to permanently reduce the Maximum Facility Amount in

25

--------------------------------------------------------------------------------


an amount not to exceed the sum of (i) the difference between the Maximum
Facility Amount and the Facility Amount then in effect, and (ii) the unfunded
portion of the Revolving Credit Commitments of all Lenders, with a corresponding
permanent reduction in the Revolving Credit Commitments of the Lenders.
Administrative Borrower shall give Agent not less than 15 Business Days prior
written notice designating the date (which shall be a Business Day) as of which
such reduction is to be effective and the amount of the proposed reduction. Such
reduction shall be effective on the date specified in Administrative Borrower's
notice given in compliance hereunder, and shall be in a minimum amount of
$10,000,000, and integral multiples of $5,000,000 in excess thereof. Any
reduction of the Maximum Facility Amount pursuant to this Section 2.2 shall be
without premium or penalty. Any reduction of the Lenders' Revolving Credit
Commitments pursuant to this Section 2.2 shall reduce the Revolving Credit
Commitment of each Lender by the amount of its Pro Rata Share of the incremental
reduction in the Facility Amount and Schedule C-1 shall automatically be amended
to reflect such reduction.

        2.3    Borrowing Procedures and Settlements    

        (a)    Procedure for Borrowing.    Each Borrowing shall be made by an
irrevocable written request by an Authorized Person delivered to Agent (which
notice must be received by Agent no later than 11:00 a.m. (California time) on
the Business Day immediately preceding the requested Funding Date) specifying
(i) the amount of such Borrowing, and (ii) the requested Funding Date, which
shall be a Business Day; provided, however, that in the case of a request for
Swing Loan in an amount of $15,000,000, or less, such notice will be timely
received if it is received by Agent no later than 11:00 a.m. (California time)
on the Business Day that is the requested Funding Date. At Agent's election, in
lieu of delivering the above-described written request, any Authorized Person
may give Agent telephonic notice of such request by the required time, with such
telephonic notice to be confirmed in writing within 24 hours of the giving of
such notice.

        (b)    Agent's Election.    Promptly after receipt of a request for a
Borrowing pursuant to Section 2.3(a), Agent shall elect, in its discretion,
(i) to have the terms of Section 2.3(c) apply to such requested Borrowing, or
(ii) to request Swing Lender to make a Swing Loan pursuant to the terms of
Section 2.3(d) in the amount of the requested Borrowing; provided, however, that
if Swing Lender declines in its sole discretion to make a Swing Loan pursuant to
Section 2.3(d), Agent shall elect to have the terms of Section 2.3(c) apply to
such requested Borrowing.

        (c)    Making of Advances.    

          (i)  In the event that Agent shall elect to have the terms of this
Section 2.3(c) apply to a requested Borrowing as described in Section 2.3(b),
then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m.
(California time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing. Each Lender shall make the amount of
such Lender's Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to such account of Agent as Agent may designate,
not later than 11:00 a.m. (California time) on the Funding Date applicable
thereto. After Agent's receipt of the proceeds of such Advances, upon
satisfaction of the applicable conditions precedent set forth in Section 3
hereof, Agent shall make the proceeds of such Advances available to Borrowers on
the applicable Funding Date by transferring same day funds equal to the proceeds
of such Advances received by Agent to the Designated Account; provided, however,
that, subject to the provisions of Section 2.3(i), Agent shall not request any
Lender to make, and no Lender shall have the obligation to make, any Advance if
Agent shall have received written notice from any Lender, or otherwise has
actual knowledge, that (1) one or more of the applicable conditions precedent
set forth in Section 3 will not be satisfied on the requested Funding Date for
the applicable Borrowing unless such condition has been waived, or (2) the
requested Borrowing would exceed the Availability of Borrowers on such Funding
Date.

26

--------------------------------------------------------------------------------

        (ii)  Unless Agent receives notice from a Lender on or prior to the
Closing Date or, with respect to any Borrowing after the Closing Date, at least
1 Business Day prior to the date of such Borrowing, that such Lender will not
make available as and when required hereunder to Agent for the account of
Borrowers the amount of that Lender's Pro Rata Share of the Borrowing, Agent may
assume that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrowers on
such date a corresponding amount. If and to the extent any Lender shall not have
made its full amount available to Agent in immediately available funds and Agent
in such circumstances has made available to Borrowers such amount, that Lender
shall on the Business Day following such Funding Date make such amount available
to Agent, together with interest at the Defaulting Lenders Rate for each day
during such period. A notice submitted by Agent to any Lender with respect to
amounts owing under this subsection shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender's Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Administrative Borrower of such failure to fund
and, upon demand by Agent, Borrowers shall pay such amount to Agent for Agent's
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Advances composing such Borrowing. The failure of any Lender to make
any Advance on any Funding Date shall not relieve any other Lender of any
obligation hereunder to make an Advance on such Funding Date, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on any Funding Date.

        (iii)  Agent shall not be obligated to transfer to a Defaulting Lender
any payments made by Borrowers to Agent for the Defaulting Lender's benefit, and
Agent may in its discretion transfer any such payments to each other
non-Defaulting Lender member of the Lender Group ratably in accordance with
their Commitments (but only to the extent that such Defaulting Lenders Advance
was funded by the other members of the Lender Group) or, if so requested by
Administrative Borrower and if no Default or Event of Default had occurred and
is continuing (and to the extent such Defaulting Lender's Advance was not funded
by the Lender Group), retain same to be re-advanced to Borrowers as if such
Defaulting Lender had made Advances to Borrowers; nor shall a Defaulting Lender
be entitled to the sharing of any payments hereunder. Amounts payable to a
Defaulting Lender shall instead be paid to or retained by Agent as permitted
herein. Subject to the foregoing, Agent may hold and, in its Permitted
Discretion, re-lend to Borrowers for the account of such Defaulting Lender the
amount of all such payments received and retained by it for the account of such
Defaulting Lender. Solely for the purposes of voting or consenting to matters
with respect to the Loan Documents, such Defaulting Lender shall be deemed not
to be a "Lender" and such Lender's Commitment shall be deemed to be zero (-0-).
This section shall remain effective with respect to such Defaulting Lender until
(x) the Obligations under this Agreement shall have been declared or shall have
become immediately due and payable, (y) the non-Defaulting Lenders, Agent, and
Administrative Borrower shall have waived such Lender's default in writing, or
(z) the Defaulting Lender makes its Pro Rata Share of all outstanding Advances
and pays to Agent all amounts owing by Defaulting Lender in respect thereof. The
operation of this section shall not be construed to increase or otherwise affect
the Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder or
to relieve or excuse the performance by each Borrower of its duties and
obligations hereunder to Agent or to Lenders other than such Defaulting Lender.
Any such failure to fund by any Defaulting Lender shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle
Administrative Borrower at its option, upon written notice to Agent, to arrange
for a substitute Lender to assume the Commitment of such

27

--------------------------------------------------------------------------------




Defaulting Lender, such substitute Lender to be acceptable to Agent, such
consent not to be unreasonably withheld. In connection with the arrangement of
such a substitute Lender, the Defaulting Lender shall have no right to refuse to
be replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance Agreement in favor of the substitute Lender (and
agrees that it shall be deemed to have executed and delivered such document if
it fails to do so) subject only to being repaid its share of the outstanding
Obligations (including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever;
provided further, however, that any such assumption of the Commitment of such
Defaulting Lender shall not be deemed to constitute a waiver of any of
Borrowers' rights or remedies against any such Defaulting Lender's arising out
of or in relation to such failure to fund.

        (d)    Making of Swing Loans.    

          (i)  In the event Agent shall elect, with the consent of Swing Lender,
as a Lender, to have the terms of this Section 2.3(d) apply to a requested
Borrowing as described in Section 2.3(b), Swing Lender as a Lender shall make an
Advance in the amount of such Borrowing (any such Advance made solely by Swing
Lender as a Lender pursuant to this Section 2.3(d) being referred to as a "Swing
Loan" and such Advances being referred to collectively as "Swing Loans")
available to Borrowers on the Funding Date applicable thereto by transferring
same day funds to the Designated Account. Each Swing Loan is an Advance
hereunder and shall be subject to all the terms and conditions applicable to
other Advances, except that all payments thereon shall be payable to Swing
Lender as a Lender solely for its own account (and for the account of the holder
of any participation interest with respect to such Advance). Subject to the
provisions of Section 2.3(i), Agent shall not request Swing Lender as a Lender
to make, and Swing Lender as a Lender shall not make, any Swing Loan if Agent
shall have received written notice from any Lender, or otherwise has actual
knowledge, that (i) one or more of the applicable conditions precedent set forth
in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived, or (ii) the
requested Borrowing would exceed the Availability of Borrowers on such Funding
Date. Swing Lender as a Lender shall not otherwise be required to determine
whether the applicable conditions precedent set forth in Section 3 have been
satisfied on the Funding Date applicable thereto prior to making, in its sole
discretion, any Swing Loan.

        (ii)  The Swing Loans shall be secured by the Collateral and shall
constitute Advances and Obligations hereunder, and shall bear interest at the
rate applicable from time to time to Advances pursuant to Section 2.6 hereof.

        (e)    Agent Advances.    

          (i)  Subject to the limitations set forth in the proviso contained in
this Section 2.3(e), Agent hereby is authorized by Borrowers and the Lenders,
from time to time in Agent's sole discretion, (1) after the occurrence and
during the continuance of a Default or an Event of Default, or (2) at any time
that any of the other applicable conditions precedent set forth in Section 3
have not been satisfied, to make Advances to Borrowers on behalf of the Lenders
that Agent, in the exercise of its Permitted Discretion, deems necessary or
appropriate (A) to preserve or protect the Collateral, or any portion thereof,
(B) to enhance the likelihood of repayment of the Obligations, or (C) to pay any
other amount chargeable to Borrowers pursuant to the terms of this Agreement,
including Lender Group Expenses and the costs, fees, and expenses described in
Section 10 (any of the Advances described in this Section 2.3(e) being
hereinafter referred to as "Agent Advances"); provided, however, that at no time
shall the aggregate amount of outstanding Agent Advances under this
Section 2.3(e) exceed the result of (1) the lesser of (A) $10,000,000, and
(B) 10% of the

28

--------------------------------------------------------------------------------

Borrowing Base then in effect, minus (2) the amount of optional Overadvance
Loans made by Agent to the Borrowers pursuant to Section 2.3(i).

        (ii)  Agent Advances shall be repayable on demand and secured by the
Collateral, shall constitute Advances and Obligations hereunder, and shall bear
interest at the rate applicable from time to time to Base Rate Advances pursuant
to Section 2.6 hereof.

        (f)    Settlement.    It is agreed that each Lender's funded portion of
the Advances is intended by the Lenders to equal, at all times, such Lender's
Pro Rata Share of the outstanding Advances. Such agreement notwithstanding,
Agent, Swing Lender, and the other Lenders agree (which agreement shall not be
for the benefit of or enforceable by Borrowers) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Advances, the Swing Loans, and the Agent Advances shall take
place on a periodic basis in accordance with the following provisions:

          (i)  Agent shall request settlement ("Settlement") with the Lenders on
a weekly basis, or on a more frequent basis if so determined by Agent, (1) on
behalf of Swing Lender, with respect to each outstanding Swing Loan, (2) for
itself, with respect to each Agent Advance, and (3) with respect to Collections
received, as to each by notifying the Lenders by telecopy, telephone, or other
similar form of transmission, of such requested Settlement, no later than
2:00 p.m. (California time) on the Business Day immediately prior to the date of
such requested Settlement (the date of such requested Settlement being the
"Settlement Date"). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing Loans, and Agent Advances
for the period since the prior Settlement Date, the amount of repayments
received in such period, and the amounts allocated to each Lender of the
interest, fees, and other charges for such period. Subject to the terms and
conditions contained herein (including Section 2.3(c)(iii) ): (y) if a Lender's
balance of the Advances, Swing Loans, and Agent Advances exceeds such Lender's
Pro Rata Share of the Advances, Swing Loans, and Agent Advances as of a
Settlement Date, then Agent shall by no later than 12:00 p.m. (California time)
on the Settlement Date transfer in immediately available funds to the account of
such Lender as such Lender may designate, an amount such that each such Lender
shall, upon receipt of such amount, have as of the Settlement Date, its Pro Rata
Share of the Advances, Swing Loans, and Agent Advances; and (z) if a Lender's
balance of the Advances, Swing Loans, and Agent Advances is less than such
Lender's Pro Rata Share of the Advances, Swing Loans, and Agent Advances as of a
Settlement Date, such Lender shall no later than 12:00 p.m. (California time) on
the Settlement Date transfer in immediately available funds to such account of
Agent as Agent may designate, an amount such that each such Lender shall, upon
transfer of such amount, have as of the Settlement Date, its Pro Rata Share of
the Advances, Swing Loans, and Agent Advances. Such amounts made available to
Agent under clause (z) of the immediately preceding sentence shall be applied
against the amounts of the applicable Swing Loan or Agent Advance and, together
with the portion of such Swing Loan or Agent Advance representing Swing Lender's
Pro Rata Share thereof, shall constitute Advances of such Lenders. If any such
amount is not made available to Agent by any Lender on the Settlement Date
applicable thereto to the extent required by the terms hereof, Agent shall be
entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lenders Rate.

        (ii)  In determining whether a Lender's balance of the Advances, Swing
Loans, and Agent Advances is less than, equal to, or greater than such Lender's
Pro Rata Share of the Advances, Swing Loans, and Agent Advances as of a
Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by Agent or
Swing Lender with respect to principal, interest, fees payable by Borrowers and
allocable to the Lenders hereunder, and proceeds of Collateral. To the extent
that a net amount is owed to

29

--------------------------------------------------------------------------------




any such Lender after such application, such net amount shall be distributed by
Agent or Swing Lender to that Lender as part of such next Settlement.

        (iii)  Between Settlement Dates, Agent, to the extent no Agent Advances
or Swing Loans are outstanding, may pay over to Swing Lender any payments
received by Agent, that in accordance with the terms of this Agreement would be
applied to the reduction of the Advances, for application to Swing Lender's Pro
Rata Share of the Advances. If, as of any Settlement Date, Collections received
since the then immediately preceding Settlement Date have been applied to Swing
Lender's Pro Rata Share of the Advances other than to Swing Loans or Agent
Advances, as provided for in the previous sentence, Swing Lender shall pay to
Agent for the accounts of the Lenders, and Agent shall pay to the Lenders, to be
applied to the outstanding Advances of such Lenders, an amount such that each
Lender shall, upon receipt of such amount, have, as of such Settlement Date, its
Pro Rata Share of the Advances. During the period between Settlement Dates,
Swing Lender with respect to Swing Loans, Agent with respect to Agent Advances,
and each Lender with respect to the Advances other than Swing Loans and Agent
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by Swing Lender,
Agent, or the Lenders, as applicable.

        (g)    Notation.    Agent shall record on its books the principal amount
of the Advances owing to each Lender, including the Swing Loans owing to Swing
Lender, and Agent Advances owing to Agent, and the interests therein of each
Lender, from time to time. In addition, each Lender is authorized, at such
Lender's option, to note the date and amount of each payment or prepayment of
principal of such Lender's Advances in its books and records, including computer
records, such books and records constituting rebuttably presumptive evidence,
absent manifest error, of the accuracy of the information contained therein.

        (h)    Lenders' Failure to Perform.    All Advances (other than Swing
Loans and Agent Advances) shall be made by the Lenders simultaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advances hereunder, nor shall any Commitment of any Lender be increased
or decreased as a result of any failure by any other Lender to perform its
obligation to make any Advances hereunder, and (ii) no failure by any Lender to
perform its obligation to make any Advances hereunder shall excuse any other
Lender from its obligation to make any Advances hereunder.

        (i)    Optional Overadvances.    Any contrary provision of this
Agreement notwithstanding, if the condition for borrowing under Section 3.3(d)
cannot be fulfilled, the Lenders nonetheless hereby authorize Agent or Swing
Lender, as applicable, and Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally continue to make Advances (including
Swing Loans) to Borrowers such failure of condition notwithstanding, so long as,
at any time, (i) the outstanding Revolver Usage does not exceed the Borrowing
Base by more than the lesser of (A) $10,000,000 and (B) 10% of the Borrowing
Base then in effect, (ii) the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Facility Amount, and (iii) at the time of
the making of any such Advance (including any Swing Loan), Agent does not
believe, in good faith, that the Overadvance created by such Advance will be
outstanding for more than 90 days. The foregoing provisions are for the sole and
exclusive benefit of Agent, Swing Lender, and the Lenders and are not intended
to benefit Borrowers in any way. The Advances and Swing Loans, as applicable,
that are made pursuant to this Section 2.3(i) shall be subject to the same terms
and conditions as any other Advance or Swing Loan, as applicable, except that
the rate of interest applicable thereto shall be the rates set forth in
Section 2.6(c) hereof without regard to the presence or absence of a Default or
Event of Default.

30

--------------------------------------------------------------------------------




          (i)  In the event Agent obtains actual knowledge that the Revolver
Usage exceeds the amounts permitted by the preceding paragraph, regardless of
the amount of or reason for such excess, Agent shall notify Lenders as soon as
practicable (and prior to making any (or any further) intentional Overadvances
(except for and excluding amounts charged to the Loan Account for interest,
fees, or Lender Group Expenses) unless Agent determines that prior notice would
result in imminent harm to the Collateral or its value), and the Lenders
thereupon shall, together with Agent, jointly determine the terms of
arrangements that shall be implemented with Borrowers intended to reduce, within
a reasonable time, the outstanding principal amount of the Advances to Borrowers
to an amount permitted by the preceding paragraph. In the event Agent or any
Lender disagrees over the terms of reduction or repayment of any Overadvance,
the terms of reduction and/or repayment thereof shall be implemented according
to the determination of the Required Lenders.

        (ii)  Each Lender shall be obligated to settle with Agent as provided in
Section 2.3(f) for the amount of such Lender's Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(i), and any Overadvances
resulting from the charging to the Loan Account of interest, fees, or Lender
Group Expenses.

        2.4    Payments.    

        (a)    Payments by Borrowers.    

          (i)  All payments to be made by Borrowers shall be made without
set-off, recoupment, deduction, or counterclaim, except as otherwise required by
law. Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent for the account of the Lender Group at Agent's address
set forth in Section 12, and shall be made in immediately available funds, no
later than 11:00 a.m. (California time) on the date specified herein. Any
payment received by Agent later than 11:00 a.m. (California time), at the option
of Agent, shall be deemed to have been received on the following Business Day
and any applicable interest or fee shall continue to accrue until such following
Business Day.

        (ii)  Whenever any payment is due on a day other than a Business Day,
such payment shall be made on the following Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be.

        (iii)  Unless Agent receives notice from Administrative Borrower prior
to the date on which any payment is due to the Lenders that Borrowers will not
make such payment in full as and when required, Agent may assume that Borrowers
have made (or will make) such payment in full to Agent on such date in
immediately available funds and Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent Borrowers
do not make such payment in full to Agent on the date when due, each Lender
severally shall repay to Agent on demand such amount distributed to such Lender,
together with interest thereon at the Defaulting Lender Rate for each day from
the date such amount is distributed to such Lender until the date repaid.

        (b)    Apportionment, Application, and Reversal of Payments.    Except
as otherwise provided with respect to Defaulting Lenders, principal and interest
payments shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Obligations to which such payments relate held by each
individual Lender) and payments of fees (other than fees designated for Agent's
sole and separate account) shall, as applicable, be apportioned ratably among
the Lenders having a Pro Rata Share of the type of credit facility as to which
the particular fee is applicable. All payments shall be remitted to Agent and
all such payments not relating to principal or interest of specific Obligations
or

31

--------------------------------------------------------------------------------

not constituting payment of specific fees, and all proceeds of Collateral
received by Agent, shall be applied as in the following order:

          (i)  to pay any fees or expense reimbursements then due to Agent from
Borrowers,

        (ii)  to pay any fees or expense reimbursements then due to the Lenders
from Borrowers,

        (iii)  to pay interest due in respect of all outstanding Advances
(including Swing Loans and Agent Advances),

        (iv)  to pay fees, charges, commissions, and costs in respect of all
outstanding Letters of Credit,

        (v)  to pay or prepay principal of Agent Advances,

        (vi)  to pay principal of all outstanding Advances that are Base Rate
Advances (other than Agent Advances), such prepayment to be made, first, to the
outstanding Swing Loans that are Base Rate Advances and, second, to all other
outstanding Advances that are Base Rate Advances,

      (vii)  to pay principal of all outstanding Advances that are LIBOR Rate
Advances, such prepayment to be made, first, to the outstanding Swing Loans that
are LIBOR Rate Advances and, second, to all other outstanding Advances that are
LIBOR Rate Advances,

      (viii)  if an Event of Default has occurred and is continuing, to provide
cash collateral to be held by Agent, for the ratable benefit of those Lenders
having a Pro Rata Share of the Letters of Credit, in an amount equal to 105% of
the maximum amount of the Lender Group's obligations under Letters of Credit,

        (ix)  ratably to pay any other Obligations due to Agent, or any Lender
by Borrowers, and

        (x)  to Borrowers and wired to the Designated Account.

        2.5    Overadvances.    Subject to Section 2.3(i) , if, at any time or
for any reason, the amount of Obligations owed by Borrowers to the Lender Group
pursuant to Sections 2.1, 2.12, or 2.13 is greater than either the Dollar or
percentage limitations set forth in Sections 2.1, 2.12, or 2.13, (an
"Overadvance"), Borrowers immediately shall pay to Agent, in cash, the amount of
such excess, which amount shall be used by Agent to reduce the Obligations in
accordance with the priority set forth in Section 2.4(b). In addition, each
Borrower hereby promises to pay the Obligations (including principal, interest,
fees, costs, and expenses) in Dollars in full to the Lender Group as and when
due and payable under the terms of this Agreement and the other Loan Documents.

        2.6    Interest and Letter of Credit Fees: Rates, Payments, and
Calculations.    

        (a)    Interest Rates.    Except as provided in clause (c) below, all
Obligations (except for undrawn Letters of Credit) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof as follows (y) if a LIBOR Rate Advance, at a per annum rate
equal to the LIBOR Rate plus the Applicable LIBOR Margin, and (z) otherwise, at
a per annum rate equal to the Base Rate plus the Applicable Base Rate Margin.

        The foregoing notwithstanding, at no time shall any portion of the
Obligations bear interest on the Daily Balance thereof at a per annum rate that
is less than 4.00% (the "Minimum Rate"). To the extent that interest accrued
hereunder at the rate set forth herein would be less than the foregoing minimum
daily rate, the interest rate chargeable hereunder for such day automatically
shall be deemed increased to the Minimum Rate.

        (b)    Letter of Credit Fee.    Borrowers shall pay Agent (for the
ratable benefit of the Lenders with a Revolving Credit Commitment based upon
their Pro Rata Share of the Revolving Credit Commitment), a fee (in addition to
the charges, commissions, fees, and costs set forth in

32

--------------------------------------------------------------------------------


Section 2.12(e)) equal to 1.50% per annum times the aggregate undrawn amount of
all outstanding Letters of Credit.

        (c)    Default Rate.    Upon the occurrence and during the continuation
of an Event of Default, and at Agent's discretion (or as the Agent is directed
by the Required Lenders),

          (i)  all Obligations (except for undrawn Letters of Credit) that have
been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof at a per annum rate equal to 2 percentage
points above the per annum rate otherwise applicable hereunder, and

        (ii)  the Letter of Credit fee provided for above shall be increased to
2 percentage points above the per annum rate otherwise applicable hereunder.

        (d)    Payments.    Interest, Letter of Credit fees, and all other fees
payable hereunder shall be due and payable, in arrears, on the first day of each
month during the term hereof. Each Borrower hereby authorizes Agent, without
prior notice to such Borrower, to charge such interest and fees, all Lender
Group Expenses (as and when incurred), the charges, commissions, fees, and costs
provided for in Section 2.12(e) (as and when accrued or incurred), the charges,
commissions, fees, and costs provided for in Section 2.13 (as and when accrued
or incurred), the fees and charges provided for in Section 2.11 (as and when
accrued or incurred), and all other payments due under any Loan Document to
Borrowers' Loan Account, in each case to the extent not otherwise paid by
Borrowers, which amounts thereafter shall accrue interest at the rate then
applicable to Advances hereunder. Any interest not paid when due shall be
compounded and shall thereafter accrue interest at the rate then applicable to
Advances hereunder.

        (e)    Computation.    All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed. In the event the Base Rate is changed from time to time
hereafter, the applicable rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

        (f)    Intent to Limit Charges to Maximum Lawful Rate.    In no event
shall the interest rate or rates payable under this Agreement, plus any other
amounts paid in connection herewith, exceed the highest rate permissible under
any applicable law. Borrowers and the Lender Group, in executing and delivering
this Agreement, intend legally to agree upon the rate or rates of interest and
manner of payment stated within it; provided, however, that, anything contained
herein to the contrary notwithstanding, if said rate or rates of interest or
manner of payment exceeds the maximum allowable under applicable law, then, ipso
facto as of the date of this Agreement, each Borrower is and shall be liable
only for the payment of such maximum as allowed by law, and payment received
from such Borrower in excess of such legal maximum, whenever received, shall be
applied to reduce the principal balance of the Obligations to the extent of such
excess.

        2.7    Cash Management.    

        (a)  GCI shall (i) establish and maintain a concentration account in the
name of Agent (the "GCI Concentration Account") at the bank which shall be
designated as the concentration account bank for GCI and GCS on Schedule 2.7(a)
(the "GCI Concentration Account Bank"), and (ii) deposit or cause to be
deposited promptly, and in any event no later than the first Business Day after
the date of receipt thereof, all Collections, including cash, credit card sales
drafts, credit card sales or change slips or receipts, checks, drafts and all
forms of daily store receipts or other similar items of payment into the GCI
Concentration Account. The GCI Concentration Account Bank shall be satisfactory
to the Agent in the exercise of its Permitted Discretion.

33

--------------------------------------------------------------------------------


        (b)  GCS shall deposit or cause to be deposited promptly, and in any
event no later than the first Business Day after the date of receipt thereof,
all Collections, including cash, credit card sales drafts, credit card sales or
change slips or receipts, checks, drafts and all forms of daily store receipts
or other similar items of payment into either the GCI Concentration Account or
other bank accounts in GCS's name (each a "GCS Collection Account" and,
collectively, the "GCS Collection Accounts") at banks other than the GCI
Concentration Account Bank as set forth on Schedule 2.7(b) (each a "GCS
Collection Account Bank" and, collectively, the "GCS Collection Account Banks").
GCS further agrees that with respect to each bank at which a GCS Collection
Account is located, GCS shall require each such bank to forward immediately by
daily sweep all amounts in each GCS Collection Account into the GCI
Concentration Account, provided, however, up to $30,000 may be retained and not
swept daily in each GCS Collection Account which is established and maintained
at a GCS Collection Account Bank. All GCS Collection Account Banks shall be
satisfactory to the Agent in the exercise of its Permitted Discretion.

        (c)  MFI shall (i) establish and maintain an account in the name of
Agent (the "MFI Concentration Account") at the bank which shall be designated as
the deposit account bank for MFI on Schedule 2.7(c) (the"MFI Concentration
Account Bank"), which bank shall be satisfactory to the Agent in the exercise of
its Permitted Discretion, and (ii) deposit or cause to be deposited promptly,
and in any event no later than the first Business Day after the date of receipt
thereof, all Collections, including cash, credit card sales drafts, credit card
sales or change slips or receipts, checks, drafts and all forms of daily store
receipts or other similar items of payment into the MFI Concentration Account.

        (d)  Each of the Concentration Account Banks and the Designated Account
Bank shall establish and maintain tri-party blocked account agreements with the
Agent and the applicable Borrower, in form and substance acceptable to the Agent
in the exercise of its Permitted Discretion. Each such blocked account agreement
shall provide, among other things, that (i) all items of payment deposited in
such accounts and proceeds thereof are held by such banks as agent or
bailee-in-possession for the Agent, (ii) the bank executing such agreement has
no rights of setoff or recoupment or any other claim against such account, as
the case may be, other than for payment of its service fee and other charges
directly related to the administration of such account and for returned checks
or other items of payment, and (iii) each such bank agrees to immediately
forward all amounts received in the applicable GCI Concentration Account or MFI
Concentration Account to the Agent's Account; provided, however, that Agent
reserves the right, in its sole discretion, to require that collections
representing amounts attributable to trust fund taxes be segregated by the GCI
Concentration Account or the MFI Concentration Account Bank and held in a
separate account, (it being the intent of the Agent, to the extent it has
sufficient information to do so, to so segregate trust fund taxes, and avoid the
deposit of such funds into the Agent's Account). No Borrower shall, or shall
cause or permit any Subsidiary thereof to, accumulate or maintain cash in
disbursement or payroll accounts as of any date of determination in excess of
checks outstanding against such accounts as of that date and amounts necessary
to meet minimum balance requirements.

        (e)  So long as no Default or Event of Default has occurred and is
continuing, the Borrowers may amend Schedules 2.7(a), (b) or (c) to add or
replace a GCS Collection Account Bank or a GCS Collection Account, or to replace
the GCI Concentration Account, the MFI Concentration Account or the Designated
Account; provided, however, that (i) Agent shall have consented in writing in
advance to the opening of such account with the relevant bank and (ii) prior to
the time of the opening of an account to replace the GCI Concentration Account,
the MFI Concentration Account, or the Designated Account, the applicable Obligor
or the Subsidiaries thereof, as applicable, and such bank shall have executed
and delivered to Agent a tri-party blocked account agreement, in form and
substance satisfactory to Agent in the exercise of its Permitted Discretion. The
Obligors shall close any of their accounts (and establish replacement accounts
in accordance with the foregoing sentence) promptly and in any event within
45 days of notice from Agent that the creditworthiness of any bank

34

--------------------------------------------------------------------------------


holding an account is no longer acceptable to Agent in the exercise of its
Permitted Discretion, or as promptly as practicable and in any event within
60 days of notice from Agent that the operating performance, funds transfer or
availability procedures or performance with respect to accounts of the bank
holding such accounts or Agent's liability under any tri-party blocked account
agreement with such bank is no longer acceptable to Agent in the exercise of its
Permitted Discretion.

        (f)    The GCS Collection Accounts, the Designated Account, and the
Concentration Accounts shall all be cash collateral accounts, with all cash,
checks and similar items of payment in such accounts securing payment of the
Advances and all other Obligations, and in which each Obligor and each
Subsidiary Guarantor shall have granted a Lien to Agent pursuant to this
Agreement.

        (g)  Each Obligor shall and shall cause its Affiliates, officers,
employees, agents, directors or other Persons acting for or in concert with such
Obligor (each a "Related Person") to (i) hold in trust for Agent all checks,
cash and other items of payment received by Obligor or any such Related Person,
and (ii) within one (1) Business day after receipt by such Obligor or any
Related Person of any checks, cash or other items of payment, deposit the same
into a GCS Collection Account, the GCI Concentration Account, or the MFI
Concentration Account, as applicable. Each Obligor and each Related Person
thereof acknowledges and agrees that all Collections are the property of Agent
for the benefit of the Lenders. All proceeds of the sale or other disposition of
any Collateral shall be deposited directly into a GCS Collection Account, the
GCI Concentration Account, or the MFI Concentration Account, as applicable.

        2.8    Crediting Payments.    The receipt of any payment by Agent
(whether from transfers to Agent by the Concentration Account Banks or
otherwise) shall not be considered a payment on account unless such payment item
is a wire transfer of immediately available federal funds made to the Agent
Account or unless and until such payment item is honored when presented for
payment. Should any payment item not be honored when presented for payment, then
Borrowers shall be deemed not to have made such payment and interest shall be
calculated accordingly. Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Lender only if it
is received into the Agent Account on a Business Day on or before 11:00 a.m.
(California time). If any Collection item is received into the Agent Account on
or after 11:00 a.m. (California time) on a Business Day, it shall be deemed to
have been received by Agent as of the opening of business on the immediately
following Business Day.

        2.9    Designated Account.    Agent is authorized to make the Advances,
and issue the Letters of Credit under this Agreement based upon telephonic or
other instructions received from anyone purporting to be an Authorized Person,
or without instructions if pursuant to Section 2.6(d). Administrative Borrower
agrees to establish and maintain the Designated Account with the Designated
Account Bank for the purpose of receiving the proceeds of the Advances requested
by Borrowers and made by Agent or the Lenders hereunder. Unless otherwise agreed
by Agent and Borrowers, any Advance, Agent Advance, or Swing Loan requested by
Borrowers and made by Agent or the Lenders hereunder shall be made to the
Designated Account.

        2.10    Maintenance of Loan Account; Statements of Obligations.    Agent
shall maintain an account on its books in the name of Borrowers (the "Loan
Account") on which Borrowers will be charged with all Advances made by Agent or
the Lenders to Borrowers or for Borrowers' account, including, accrued interest,
Lender Group Expenses, and any other payment Obligations of Borrowers. In
accordance with Section 2.8, the Loan Account will be credited with all payments
received by Agent from Borrowers or for Borrowers' account, including all
amounts received in the Agent Account from any the Concentration Accounts. Agent
shall render statements regarding the Loan Account to Administrative Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses owing, and such statements shall
be conclusively presumed to be correct and accurate and constitute an account
stated between each Borrower and the Lender Group

35

--------------------------------------------------------------------------------


unless, within 60 days after receipt thereof by Administrative Borrower,
Administrative Borrower shall deliver to Agent written objection thereto
describing the error or errors contained in any such statements.

        2.11    Fees.    Borrowers shall pay to Agent the following fees, which
fees shall be non-refundable when paid (irrespective of whether this Agreement
is terminated thereafter):

        (a)    Second Amended Fee Letter Fees.    Borrowers shall pay to the
Agent the fees set forth in the Second Amended Fee Letter in accordance with the
terms thereof, and such fees constitute Indebtedness hereunder.

        (b)    Unused Line Fee.    To the Agent, for the ratable benefit of each
Lender with a Revolving Credit Commitment, on the first day of each month during
the term of this Agreement, an unused line fee in an amount equal to 0.375% per
annum times the result of (a) the average Maximum Facility Amount (as the same
may be reduced from time to time in accordance with Section 2.2) during the
immediately preceding month, less (b) the sum of (i) the average Daily Balance
of Advances that were outstanding during the immediately preceding month, plus
(ii) the average Daily Balance of the Letter of Credit Usage during the
immediately preceding month.

        (c)    Financial Examination, Valuation, and Appraisal Fees.    (i) For
the sole and separate account of Agent, a separate fee of $850 pay day, per
examiner, plus out-of-pocket expenses for each financial analysis and
examination (i.e., audits) of Borrowers performed by personnel employed by
Agent; provided, however, that if no Event of Default is continuing, there shall
be no more than 4 such audits during any 12 month period and Borrower shall be
required to pay no more that $65,000 plus out-of-pocket expenses to reimburse
Agent for audits conducted during any 12 month period; (ii) a one-time charge of
$3,000 plus reasonable out-of-pocket expenses for the establishment of
electronic collateral reporting systems; (iii) for the sole and separate
accounts of Agent and each Lender that exercises its rights under Section 4.6,
the actual charges paid or incurred by Agent or any Lender if it elects to
employ the services of one or more third Persons to perform such audits of
Borrowers or their Books, to appraise the Collateral, or to assess a Borrower's
business valuation; and (iv) subject to the limitations set forth in
Section 2.1(b), for the sole and separate account of Agent, the out-of-pocket
costs and expenses incurred by Agent for the engagement of appraisal,
accounting, auction, or other professional firms to conduct Inventory Appraisals
or Physical Counts.

        2.12    Letters of Credit.    

        (a)  Subject to the terms and conditions of this Agreement, Agent agrees
to issue letters of credit for the account of a Borrower (each, an "L/C") or to
purchase participations, or execute indemnities or reimbursement obligations
(each such undertaking, an "L/C Undertaking") with respect to letters of credit
issued by an issuing bank for the account of a Borrower. Agent shall have no
obligation to issue a Letter of Credit if any of the following would result:

          (i)  the Letter of Credit Usage would exceed the Borrowing Base less
the amount of outstanding Advances,

        (ii)  the Letter of Credit Usage would exceed $10,000,000, or

        (iii)  the Revolver Usage would exceed the Facility Amount then in
effect.

Borrowers and Agent acknowledge and agree that certain of the letters of credit
that are to be the subject of L/C Undertakings may be outstanding on the Closing
Date. Each Letter of Credit shall have an expiry date no later than the Maturity
Date (without regard to any potential renewal term) and all such Letters of
Credit shall be in form and substance acceptable to Agent (in the exercise of
its Permitted Discretion). If Agent is obligated to advance funds under a Letter
of Credit, Borrowers immediately shall reimburse such amount to Agent and, in
the absence of such reimbursement, the

36

--------------------------------------------------------------------------------

amount so advanced immediately and automatically shall be deemed to be an
Advance hereunder and, thereafter, shall bear interest at the rate then
applicable to Base Rate Advances under Section 2.6.

        (b)  Each Lender agrees to fund its Pro Rata Share of any Advance deemed
made pursuant to the foregoing subsection on the same terms and conditions as if
Borrowers had requested such Advance. Each Lender with a Pro Rata Share of the
Letters of Credit shall be deemed to have purchased a participation in each
Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit, and each Lender agrees to pay
to Agent such Lender's Pro Rata Share of any payments made by Agent under such
Letter of Credit. The obligation of each Lender to deliver to Agent an amount
equal to its respective Pro Rata Share pursuant to the preceding two sentences
shall be absolute and unconditional and such remittance shall be made
notwithstanding the occurrence or continuation of an Event of Default or Default
or the failure to satisfy any condition set forth in Section 3 hereof. If any
Lender fails to make available to Agent the amount of such Lender's Pro Rata
Share of any payments made by Agent in respect of such Letter of Credit as
provided in this Section, Agent shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the Base Rate until
paid in full.

        (c)  Each Borrower hereby agrees to indemnify, save, defend, and hold
the Lender Group harmless from any loss, cost, expense, or liability, expenses,
and reasonable attorneys fees incurred by the Lender Group arising out of or in
connection with any Letter of Credit unless arising as a result of the gross
negligence or willful misconduct of the Lender Group, any Lender-Related Person,
the issuing bank, or any of their Affiliates. Each Borrower agrees to be bound
by the issuing bank's regulations and interpretations of any letter of credit
that is the subject of an L/C Undertaking and opened to or for such Borrower's
account or by Agent's interpretations of any L/C issued by Agent to or for such
Borrower's account, even though this interpretation may be different from such
Borrower's own, and each Borrower understands and agrees that the Lender Group
shall not be liable for any error, negligence, or mistake, whether of omission
or commission, in following a Borrower's instructions or those contained in the
Letter of Credit or any modifications, amendments, or supplements thereto. Each
Borrower understands that the L/C Undertakings may require Agent to indemnify
the issuing bank for certain costs or liabilities arising out of claims by a
Borrower against such issuing bank. Each Borrower hereby agrees to indemnify,
save, defend, and hold the Lender Group harmless with respect to any loss, cost,
expense (including reasonable attorneys fees), or liability incurred by the
Lender Group under any L/C Undertaking as a result of the Lender Group's
indemnification of any such issuing bank unless such indemnification results
from the gross negligence or willful misconduct of the Lender Group or any
Lender-Related Person.

        (d)  Each Borrower hereby authorizes and directs any bank that issues a
letter of credit that is the subject of an L/C Undertaking to deliver to Agent
all instruments, documents, and other writings and property received by the
issuing bank pursuant to such letter of credit, and to accept and rely upon
Agent's instructions with respect to all matters arising in connection with such
letter of credit and the related application.

        (e)  Any and all charges, commissions, fees, and costs incurred by Agent
relating to the letters of credit that are the subject of an L/C Undertaking but
not in excess of the issuing bank's standard schedule for such charges,
commissions, fees, and costs then in effect, shall be considered Lender Group
Expenses for purposes of this Agreement and immediately shall be reimbursable by
Borrowers to Agent.

        (f)    If by reason of (i) any change in any applicable law, treaty,
rule, or regulation or any change in the interpretation or application thereof
by any Governmental Authority, or (ii) compliance by the issuing bank or the
Lender Group with any direction, request, or requirement (irrespective of
whether

37

--------------------------------------------------------------------------------


having the force of law) of any Governmental Authority or monetary authority
including, Regulation D of the Federal Reserve Board as from time to time in
effect (and any successor thereto):

          (i)  any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letters of Credit issued hereunder, or

        (ii)  there shall be imposed on the issuing bank or the Lender Group any
other condition regarding any Letter of Credit issued pursuant hereto;

        and the result of the foregoing is to increase, directly or indirectly,
the cost to the Lender Group of issuing, making, guaranteeing, or maintaining
any Letter of Credit or to reduce the amount receivable in respect thereof by
the Lender Group, then, and in any such case, Agent may, at any time within a
reasonable period, and in any event within 180 days, after the additional cost
is incurred or the amount received is reduced, notify Administrative Borrower,
and Borrowers shall pay on demand such amounts Agent may specify to be necessary
to compensate the Lender Group for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the rate then applicable to Advances hereunder; provided,
however, that (x) before making any such demand, the Agent agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, in
its reasonable discretion, in any legal, economic, or regulatory manner) to
avoid the need for, or materially reduce the amount of, such increased cost, and
(y) Borrowers shall not be obligated to pay any such increased cost which
relates to a period ending more than 180 days prior to the date of receipt by
Administrative Borrower of such notice. The determination by Agent of any amount
due pursuant to this Section, as set forth in a certificate setting forth the
calculation thereof in reasonable detail, shall, in the absence of manifest or
demonstrable error, be final and conclusive and binding on all of the parties
hereto.

        2.13    LIBOR Option.    

        (a)    Interest and Interest Payment Dates.    In lieu of having
interest charged at the rate based upon the Base Rate, Borrowers shall have the
option (the "LIBOR Option") to have interest on a portion (whether upon the
making of such Advance or at any time subsequent thereto that such portion is
outstanding) of the Advances be charged at the LIBOR Rate. Interest on LIBOR
Rate Advances shall be payable on the first day of each month and on the last
day of each Interest Period applicable thereto. On the last day of each
applicable Interest Period, unless Administrative Borrower has properly
exercised the LIBOR Option with respect thereto, the interest rate applicable to
such LIBOR Rate Advances automatically shall convert to the rate of interest
then applicable to non-LIBOR Rate Advances under Section 2.6 hereof. At any time
that an Event of Default has occurred and is continuing, Agent shall have the
right to convert the interest rate on all outstanding LIBOR Rate Advances to the
rate then applicable to Base Rate Advances under Section 2.6 hereof; provided,
however, that, unless the Lender Group shall declare all Obligations immediately
due and payable pursuant to Section 9 hereof, any outstanding LIBOR Rate
Advances shall continue to bear interest at the rate applicable thereto that is
based upon the LIBOR Rate (subject to the ability of the Lender Group to apply
Section 2.6(c)(i) thereto) until the last day of each such Interest Period, at
which time the interest rate applicable thereto automatically shall convert to
the rate of interest then applicable to non-LIBOR Rate Advances under
Section 2.6 hereof.

        (b)  LIBOR Election.

          (i)  Administrative Borrower may, at any time and from time to time,
so long as no Event of Default has occurred and is continuing, elect to exercise
the LIBOR Option by notifying Agent prior to 11:00 a.m. (California time) at
least 3 Business Days prior to the commencement (including the extension or
continuation of any prior Interest Period) of the proposed Interest Period (the
"LIBOR Deadline"). Notice of Administrative Borrower's election of the LIBOR

38

--------------------------------------------------------------------------------

Option for a permitted portion of the Advances and an Interest Period pursuant
to this Section shall be made by delivery to Agent of a LIBOR Notice received by
Agent before the LIBOR Deadline, or by telephonic notice received by Agent
before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. (California time) on the same day.
Promptly (but in no event later than 3:00 p.m. (California time) on the date of
receipt thereof) upon its receipt of each such LIBOR Notice, Agent shall provide
a copy thereof to each of the Lenders.

        (ii)  Each LIBOR Notice shall be irrevocable and binding on Borrowers.
In connection with each LIBOR Rate Advance, Borrowers shall indemnify, defend,
and hold Agent and the Lenders harmless against any loss, cost, or expense
incurred by Agent or any Lender as a result of any failure to fulfill, on or
before the date specified in the LIBOR Notice, the applicable conditions set
forth herein or the termination, prior to the end of the applicable Interest
Period, of the applicability of interest at the LIBOR Rate, as provided
hereunder, including any loss (including loss of anticipated profits which shall
be determined based upon the difference between the effective interest rate
charged on redeployed funds and the LIBOR Rate that would have applied to the
Advance in question), cost, or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired or committed to be acquired by
Agent, any Lender or any of their participants to fund the requested LIBOR Rate
Advances that, as a result of such failure, are not so employed on such date
(such losses, costs, and expenses, collectively, "Funding Losses") other than
Funding Losses which are the result of the gross negligence or willful
misconduct of Agent, any Agent-Related Person, any Lender, or any Lender-Related
Person.

        (iii)  Borrowers shall have not more than seven (7) Interest Periods in
effect at any given time. Borrowers only may exercise the LIBOR Option for LIBOR
Rate Advances of at least $1,000,000 and integral multiples of $500,000 in
excess thereof.

        (c)  Prepayments. Borrowers may prepay LIBOR Rate Advances at any time;
provided, however, that in the event that LIBOR Rate Advances are prepaid on any
date that is not the last day of the Interest Period applicable thereto,
including as a result of any automatic prepayment through the required
application by Agent of proceeds of Collections or for any other reason,
including early termination of the term of this Agreement or acceleration of the
Obligations pursuant to the terms hereof, Borrowers shall indemnify, defend, and
hold Agent and the Lenders and their participants harmless against any and all
Funding Losses that arise in connection with such prepayment other than Funding
Losses which are the result of the gross negligence or willful misconduct of
Agent, any Agent-Related Person, any Lender, or any Lender-Related Person.

        (d)    Special Provisions Applicable to LIBOR Rate.    

          (i)  The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including but not limited
to changes in tax laws (except changes of general applicability in corporate
income tax laws) and changes in the reserve requirements imposed by the Board of
Governors of the Federal Reserve System (or any successor), excluding the
Reserve Percentage, which additional or increased costs would increase the cost
of funding loans bearing interest at the LIBOR Rate. In any such event, the
affected Lender shall give Administrative Borrower and Agent notice of such a
determination and adjustment; provided, however, that (x) before making any such
demand, the affected Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions and so long as such
efforts would not be disadvantageous to it, in its reasonable discretion, in any
legal, economic, or regulatory manner) to designate a different eurodollar
lending office if the making of such designation would allow the affected Lender
to continue to

39

--------------------------------------------------------------------------------

perform its obligations to make LIBOR Rate Advances or to continue to fund or
maintain LIBOR Rate Advances and avoid the need for, or materially reduce the
amount of, such increased cost, and (y) Borrowers shall not be obligated to pay
any such increased cost which relates to a period ending more than 180 days
prior to the date of receipt by Administrative Borrower of such notice and
certificate; and the Agent shall promptly transmit the notice to each other
Lender and Borrowers may, by notice to such affected Lender (1) require such
Lender to furnish to Administrative Borrower a statement setting forth the basis
for adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (2) repay the LIBOR Rate Advances with respect to which such
adjustment is made.

        (ii)  In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Advances or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and
Administrative Borrower; provided, however, that before making any such demand,
the affected Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions and so long as such
efforts would not be disadvantageous to it, in its reasonable discretion, in any
legal, economic, or regulatory manner) to designate a different eurodollar
lending office if the making of such designation would allow the affected Lender
to continue to perform its obligations to make LIBOR Rate Advances or to
continue to fund or maintain LIBOR Rate Advances; and the Agent shall
immediately transmit the notice to each other Lender and (y) in the case of any
LIBOR Rate Advances that are outstanding, the date specified in such Lender's
notice shall be deemed to be the last day of the Interest Period of such LIBOR
Rate Advances, and interest upon the LIBOR Advances of the affected Lender then
outstanding shall thereafter accrue interest at the rate then applicable to Base
Rate Advances as provided in Section 2.6 hereof, and (z) Borrowers shall not be
entitled to elect the LIBOR Option from such affected Lender until such affected
Lender determines that it would no longer be unlawful or impractical to do so,
provided, however, that each other Lender shall remain obligated as provided in
this Agreement to make LIBOR Rate Advances.

        (e)    No Requirement of Matched Funding.    Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any
participant is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Advances as to which interest accrues at the LIBOR
Rate. The provisions of this Section shall apply as if each Lender or its
participants had match funded any Advances as to which interest is accruing at
the LIBOR Rate by acquiring eurodollar deposits for each Interest Period in the
amount of the LIBOR Rate Advances.

        2.14    Capital Requirements.    If after the date hereof any Lender
determines that (i) the adoption of or change in any law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies, or
any change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), the effect of reducing the return on such Lender's or such
holding company's capital as a consequence of such Lender's Commitment to make
Advances hereunder or its obligations in respect of any Letter of Credit to a
level below that which such Lender or such holding company could have achieved
but for such adoption, change or compliance (taking into consideration such
Lender's or such holding company's then existing policies with respect to
capital adequacy and assuming the full utilization of such entity's capital) by
any amount deemed by such Lender to be material, than such Lender may, by
written notice given to Agent and Administrative Borrower, require Borrowers to
pay, on demand, an amount equal to such Lender's additional costs incurred
during the ninety (90) days preceding the date on which such notice is given and
during each

40

--------------------------------------------------------------------------------


fiscal quarter thereafter; provided, however, that in the event that payments to
any Lender are required to be made hereunder as a result of such additional
costs, Borrowers shall be entitled to substitute for such Lender any other bank
or financial institution reasonably acceptable to the Agent and the Required
Lenders. Each such Lender shall state in the notice required by this
Section 2.14, in reasonable detail, the cause and amount of such additional
cost. Within 30 days after receipt of such notice, Borrowers may, at their
option, elect to terminate that portion of the Revolving Credit Commitment that
is held by such Lender.

        2.15    Joint and Several Liability of the Obligors.    

        (a)  Each of the Obligors (with the exception of MCI) is accepting joint
and several liability hereunder and under the other Loan Documents in
consideration of the financial accommodations to be provided by the Agent and
the Lenders under this Agreement, for the mutual benefit, directly and
indirectly, of each of the Borrowers and in consideration of the undertakings of
the other Obligors (with the exception of MCI) to accept joint and several
liability for the Obligations.

        (b)  Each of the Obligors (with the exception of MCI), jointly and
severally, hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Obligors (with the exception of MCI), with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this Section 2.15), it being the intention of the
parties hereto that all the Obligations shall be the joint and several
obligations of each Person comprising the Obligors (with the exception of MCI)
without preferences or distinction among them.

        (c)  If and to the extent that any of the Borrowers shall fail to make
any payment with respect to any of the Obligations as and when due or to perform
any of the Obligations in accordance with the terms thereof, then in each such
event the other Persons comprising the Obligors (with the exception of MCI) will
make such payment with respect to, or perform, such Obligation.

        (d)  The Obligations of each Person comprising the Obligors (with the
exception of MCI) under the provisions of this Section 2.15 constitute the
absolute and unconditional, full recourse Obligations of each Person comprising
the Obligors (with the exception of MCI) enforceable against each such Obligor
to the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstances
whatsoever.

41

--------------------------------------------------------------------------------


        (e)  Except as otherwise expressly provided in this Agreement, each
Person comprising the Obligors (with the exception of MCI) hereby waives notice
of acceptance of its joint and several liability, notice of any Advances issued
under or pursuant to this Agreement, notice of the occurrence of any Default,
Event of Default, or of any demand for any payment under this Agreement, notice
of any action at any time taken or omitted by Agent or Lenders under or in
respect of any of the Obligations, any requirement of diligence or to mitigate
damages and, generally, to the extent permitted by applicable law, all demands,
notices and other formalities of every kind in connection with this Agreement
(except as otherwise provided in this Agreement). Except as otherwise expressly
provided in this Agreement, each Person comprising the Obligors (with the
exception of MCI) hereby assents to, and waives notice of, any extension or
postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any Person
comprising the Obligors (with the exception of MCI) in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by Agent or Lenders in respect of any
of the Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Obligations or
the addition, substitution or release, in whole or in part, of any Person
comprising the Obligors (with the exception of MCI). Without limiting the
generality of the foregoing except as otherwise expressly provided in this
Agreement, each of the Obligors (with the exception of MCI) assents to any other
action or delay in acting or failure to act on the part of Agent or any Lender
with respect to the failure by any Person comprising the Obligors (with the
exception of MCI) to comply with any of its respective Obligations, including,
without limitation, any failure strictly or diligently to assert any right or to
pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.15 afford
grounds for terminating, discharging or relieving any Person comprising the
Obligors (with the exception of MCI), in whole or in part, from any of its
Obligations under this Section 2.15, it being the intention of each Person
comprising the Obligors (with the exception of MCI) that, so long as any of the
Obligations hereunder remain unsatisfied, the Obligations of such Person
comprising the Obligors (with the exception of MCI) under this Section 2.15
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Person comprising the Obligors (with
the exception of MCI) under this Section 2.15 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Person
comprising the Obligors (with the exception of MCI) or any Agent or Lender. The
joint and several liability of the Persons comprising the Obligors (with the
exception of MCI) hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, constitution or place of formation of any of the Persons
comprising the Obligors (with the exception of MCI) or Agent or any Lender.

        (f)    The provisions of this Section 2.15 are made for the benefit of
the Agent, the Lenders and their respective successors and assigns, and may be
enforced by it or them from time to time against any or all of the Persons
comprising the Obligors (with the exception of MCI) as often as occasion
therefor may arise and without requirement on the part of the Agent, any such
Lender, successor or assign first to marshall any of its or their claims or to
exercise any of its or their rights against any of the other Persons comprising
the Obligors (with the exception of MCI) or to exhaust any remedies available to
it or them against any of the other Persons comprising the Obligors (with the
exception of MCI) or to resort to any other source or means of obtaining payment
of any of the Obligations hereunder or to elect any other remedy. The provisions
of this Section 2.15 shall remain in effect until all of the Obligations, other
than contingent indemnity obligations, shall have been paid in full or otherwise
fully satisfied. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any of the Persons comprising the Borrowers, or otherwise,

42

--------------------------------------------------------------------------------


the provisions of this Section 2.15 will forthwith be reinstated in effect, as
though such payment had not been made.

        (g)  Each of the Persons comprising the Obligors (with the exception of
MCI) hereby agrees that it will not enforce any of its rights of contribution or
subrogation against the other Person comprising the Obligors (with the exception
of MCI) with respect to any liability incurred by it hereunder or under any of
the other Loan Documents, any payments made by it to the Agent or the Lenders
with respect to any of the Obligations or any collateral security therefor until
such time as all of the Obligations, other than contingent indemnity
obligations, have been paid in full in cash. Any claim which any Obligor (with
the exception of MCI) may have against any other Obligor (with the exception of
MCI) with respect to any payments to Agent or any Lender hereunder or under any
other Loan Documents are hereby expressly made subordinate and junior in right
of payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full in cash of the
Obligations.

        (h)  Each Obligor (with the exception of MCI) hereby agrees that after
the occurrence and during the continuance of any Default or Event of Default,
such Obligor (with the exception of MCI) will not demand, sue for or otherwise
attempt to collect any indebtedness of any other Obligor (with the exception of
MCI) owing to such Obligor until the Obligations, other than contingent
indemnity obligations, shall have been paid in full in cash. If, notwithstanding
the foregoing sentence, such Obligor shall collect, enforce or receive any
amounts in respect of such indebtedness, such amounts shall be collected,
enforced and received by such Obligor as trustee for the Lender Group, and shall
deliver any such amounts to the Agent for application to the Obligations in
accordance with Section 2.4(b).

        2.16    Prior Loan Agreement; First Amendment.    Anything herein to the
contrary notwithstanding, it is the express intent of the parties hereto to
preserve the outstanding nature of all loans and other financial accommodations
made or issued under the Prior Loan Agreement and First Amendment and
outstanding prior to the Closing Date. To that end, all such outstanding loans
or other financial accommodations shall be converted on the Closing Date to the
loans or other financial accommodations made or issued hereunder, and shall not
be deemed to have been repaid or cancelled and reloaned or reissued, but rather,
at all times, continuously to have remained outstanding, and all repayment
obligations of the Obligors under or related to the Prior Loan Agreement and
First Amendment, whether evidenced by notes or otherwise, shall be deemed
restated by the promise of the Obligors to pay the Obligations hereunder.

3.    CONDITIONS; TERM OF AGREEMENT.

        3.1    Conditions Precedent to the Initial Extension of Credit.    The
obligation of the Lender Group (or any member thereof) to make the initial
Advance (or otherwise to extend any credit provided for hereunder), is subject
to the fulfillment, to the reasonable satisfaction of Agent, of each of
conditions precedent set forth below:

        (a)  the Closing Date shall occur on or before December 21, 2001;

        (b)  Agent shall have received all financing statements required by
Agent, and Agent shall have received endorsed filed copies from the appropriate
governmental agencies reflecting the filing of all such financing statements;

        (c)  Agent shall have received each of the following documents, in form
and substance satisfactory to Agent, duly executed, and each such document shall
be in full force and effect:

          (i)  this Agreement;

        (ii)  the Second Amended Fee Letter;

43

--------------------------------------------------------------------------------




        (iii)  the Bank of America Termination Agreement;

        (iv)  the Foothill Termination Agreement;

        (v)  the Fee Split Letters;

        (vi)  second amendment to the Mortgage with respect to MFI's Medford,
Oregon facility, in form and substance satisfactory to the Agent;

      (vii)  second amendment to the Mortgage with respect to GCI's Hollywood,
California Retail Store, in form and substance satisfactory to the Agent;

      (viii)  the Resignation and Appointment Agreement;

        (ix)  Agent shall have received a certificate from the Secretary of GCI
attesting to the resolutions of each Borrower's Boards of Directors authorizing
their execution, delivery, and performance of this Agreement and the other Loan
Documents to which they are a party and authorizing specific officers of each
Borrower to execute the same;

        (d)  Agent shall have received copies of each Borrower's Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of each Borrower;

        (e)  Agent shall have received a certificate of status with respect to
each Borrower, dated within 14 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of each
Borrower, which certificate shall indicate that each Borrower is in good
standing in such jurisdiction;

        (f)    Agent shall have received certificates of status with respect to
each Borrower, each dated within 21 days of the Closing Date, such certificates
to be issued by the appropriate officer of the jurisdictions in which its
failure to be duly qualified or licensed would constitute a Material Adverse
Change, which certificates shall indicate that each Borrower is in good standing
in such jurisdictions;

        (g)  Agent shall have received a certificate from the Secretary of
Guarantor attesting to the resolutions of Guarantor's Board of Directors
authorizing Guarantor's execution, delivery, and performance of the Loan
Documents to which Guarantor is a party and authorizing specific officers of
Guarantor to execute the same;

        (h)  Agent shall have received copies of Guarantor's Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of Guarantor;

        (i)    Agent shall have received an opinion of Obligors' counsel in form
and substance satisfactory to Agent in its Permitted Discretion;

        (i)    Agent shall have received satisfactory evidence (including a
certificate of the chief financial officer of Administrative Borrower) that all
tax returns required to be filed and all taxes upon Borrowers or their
respective properties, assets, income and franchises (including Real Property
taxes and payroll taxes) have been paid, whether prior to delinquency or
subsequent to delinquency, except such taxes that are the subject of a Permitted
Protest;

        (j)    Borrowers shall pay all Lender Group Expenses incurred by Agent
or any other Lender in connection with the entry of Agent and the Lenders into
this Agreement; and

        (k)  all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance reasonably satisfactory to Agent
and its counsel.

        3.2    Conditions Subsequent to the Initial Extension of Credit.    The
obligations of the Lender Group (or any member thereof) to continue to make
Advances or to issue Letters of Credit is subject to the fulfillment, on or
before the date applicable thereto, of each of the conditions subsequent set
forth

44

--------------------------------------------------------------------------------


below (the failure by Borrowers to so perform or cause to be performed
constituting an Event of Default):

        (a)  within 5 Business Days of the Closing Date, Agent shall have
received a mortgagee title insurance policy (or marked commitments to issue the
same) for MFI's Medford, Oregon facility issued by a title insurance company
satisfactory to Agent in amounts satisfactory to Agent assuring Agent that the
Mortgage on such Real Property Collateral is a valid and enforceable first
priority mortgage Lien on such Real Property Collateral free and clear of all
defects and encumbrances except Permitted Liens, and the mortgagee title
insurance policy otherwise shall be in form and substance satisfactory to Agent;

        (b)  within 5 Business Days of the Closing Date, a mortgagee title
insurance policy (or marked commitments to issue the same) for GCI's Hollywood,
California Retail Store issued by a title insurance company satisfactory to
Agent in amounts satisfactory to Agent assuring Agent that the Mortgage on such
Real Property Collateral is a valid and enforceable first priority mortgage Lien
on such Real Property Collateral free and clear of all defects and encumbrances
except Permitted Liens, and the mortgagee title insurance policy otherwise shall
be in form and substance satisfactory to Agent; and

        (c)  within 30 days of the Closing Date, Agent shall have received
searches from the appropriate governmental agencies reflecting the filing of all
such financing statements and the first priority position, with the exception of
Permitted Liens, of the security interest of Agent in the Personal Property
Collateral.

        3.3    Conditions Precedent to all Extensions of Credit.    The
obligation of the Lender Group (or any member thereof) to make all Advances,
Swing Loans, or to issue Letters of Credit (and to make any other extensions of
credit provided for hereunder) shall be subject to the following conditions
precedent:

        (a)  the representations and warranties contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of the date of such extension of credit, as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date),

        (b)  no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof,

        (c)  no injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the extending of such credit shall
have been issued and remain in force by any Governmental Authority against any
Borrower, Agent, any Lender, or any of their Affiliates, and

        (d)  the amount of the Revolver Usage, after giving effect to the
requested Advances or Letter of Credit, shall not exceed the Availability.

        The foregoing conditions precedent are not conditions to each Lender
(i) participating in or reimbursing Agent for such Lenders' Pro Rata Share of
any drawings under Letters of Credit as provided herein, or (ii) participating
in or reimbursing Swing Lender or the Agent for such Lenders' Pro Rata Share of
any Swing Loan or Agent Advance as provided herein.

        3.4    Term.    This Agreement shall become effective upon the execution
and delivery hereof by Borrowers and the Lender Group and shall continue in full
force and effect for a term ending on December 16, 2005 (the "Maturity Date").
The foregoing notwithstanding, the Lender Group shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default.

45

--------------------------------------------------------------------------------


        3.5    Effect of Termination.    On the date of termination of this
Agreement, all Obligations (including contingent reimbursement obligations of
Borrowers with respect to any outstanding Letters of Credit) immediately shall
become due and payable without notice or demand. No termination of this
Agreement, however, shall relieve or discharge Borrowers of Borrowers' duties,
Obligations, or covenants hereunder, continuing security interests in the
Collateral, for the benefit of the Lender Group, shall remain in effect until
all Obligations have been fully and finally discharged and the Lender Group's
obligations to provide additional credit hereunder have been terminated. Upon
termination of this Agreement and after all Obligations (other than contingent
indemnification obligations) have been fully and finally discharged and the
Lender Group's obligations to provide additional credit under the Loan Documents
have been terminated irrevocably, Agent will, at Borrowers' sole expense,
execute and deliver any Uniform Commercial Code termination statements, lien
releases, mortgage releases, re-assignments of trademarks, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are reasonably necessary to release, as of
record, the security interests, financing statements, and all other notices of
security interests and liens previously filed by Agent for the benefit of the
Lender Group with respect to the Obligations.

        3.6    Early Termination by Borrowers.    Borrowers have the option, at
any time upon 90 days prior written notice by Administrative Borrower to Agent,
to terminate this Agreement by paying to Agent, for the benefit of the Lender
Group, in cash, the Obligations (including either (i) providing cash collateral
to be held by Agent for the benefit of those Lenders with a Revolving Credit
Commitment in an amount equal to 105% of the then extant Letter of Credit Usage,
or (ii) causing the original Letters of Credit to be returned to the Agent), in
full, together with the Applicable Prepayment Premium (for the ratable benefit
of the Lenders with a Revolving Credit Commitment based upon their Pro Rata
Share of the Revolving Credit Commitment). If Administrative Borrower has sent a
notice of termination pursuant to the provisions of this Section, then the
Commitments shall terminate and Borrowers shall be obligated to repay the
Obligations (including either (i) providing cash collateral to be held by Agent
for the benefit of those Lenders with a Revolving Credit Commitment in an amount
equal to 105% of the then extant Letter of Credit Usage, or (ii) causing the
original Letters of Credit to be returned to the Agent), in full, together with
the Applicable Prepayment Premium, on the date set forth as the date of
termination of this Agreement in such notice. In the event of the termination of
this Agreement and repayment of the Obligations at any time prior to the
Maturity Date, for any other reason, including (a) termination upon the election
of the Required Lenders to terminate after the occurrence of an Event of
Default, (b) foreclosure and sale of Collateral, (c) sale of the Collateral in
any Insolvency Proceeding, or (iv) restructure, reorganization or compromise of
the Obligations by the confirmation of a plan of reorganization, or any other
plan of compromise, restructure, or arrangement in any Insolvency Proceeding,
then, in view of the impracticability and extreme difficulty of ascertaining the
actual amount of damages to the Lender Group or profits lost by the Lender Group
as a result of such early termination, and by mutual agreement of the parties as
to a reasonable estimation and calculation of the lost profits or damages of the
Lender Group, Borrowers shall pay the Applicable Prepayment Premium to Agent
(for the ratable benefit of the Lenders with a Revolving Credit Commitment based
upon their Pro Rata Share of the Revolving Credit Commitment), measured as of
the date of such termination.

4.    CREATION OF SECURITY INTEREST.

        4.1    Grant of Security Interest.    Each Borrower hereby grants to
Agent, for the benefit of the Lender Group a continuing security interest in all
currently existing and hereafter acquired or arising Personal Property
Collateral in order to secure prompt repayment of any and all Obligations and in
order to secure prompt performance by Borrowers of each of their covenants and
duties under the Loan Documents ("Agent's Liens"). The Agent's Liens in and to
the Personal Property Collateral shall

46

--------------------------------------------------------------------------------


attach to all Personal Property Collateral without further act on the part of
the Lender Group or Borrowers. Anything contained in this Agreement or any other
Loan Document to the contrary notwithstanding, except for Permitted
Dispositions, no Borrower has authority, express or implied, to dispose of any
item or portion of the Collateral.

        4.2    Negotiable Collateral.    In the event that any Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral, and if
and to the extent that perfection of priority of Agent's security interest is
dependent on possession, each Borrower, immediately upon the request of Agent,
shall endorse and deliver physical possession of such Negotiable Collateral to
Agent.

        4.3    Collection of Accounts, General Intangibles, and Negotiable
Collateral.    At any time after the occurrence and during the continuation of
an Event of Default, Agent or Agent's designee may (a) notify customers or
Account Debtors of Borrowers that the Accounts, General Intangibles, or
Negotiable Collateral have been assigned to Agent for the benefit of the Lender
Group or that Agent for the benefit of the Lender Group or that Agent for the
benefit of the Lender Group has a security interest therein, or (b) collect the
Accounts, General Intangibles, and Negotiable Collateral directly and charge the
collection costs and expenses to the Loan Account. Each Borrower agrees that it
will hold in trust for the Lender Group, as the Lender Group's trustee, any
Collections that it receives and promptly will deliver said Collections to Agent
in their original form as received by Borrowers.

        4.4    Delivery of Additional Documentation Required.    At any time
upon the reasonable request of Agent, each Borrower shall execute and deliver to
Agent, all financing statements, fixture filings, security agreements, Control
Agreements, pledges, assignments, endorsements of certificates of title, and all
other documents that Agent reasonably may request, in form and substance
reasonably satisfactory to Agent, to perfect and continue perfected Agent's
Liens in the Collateral (whether now owned or hereafter arising or acquired),
and in order to fully consummate all of the transactions contemplated hereby and
under the other the Loan Documents.

        4.5    Power of Attorney.    Each Borrower hereby irrevocably makes,
constitutes, and appoints Agent (and any of Agent's officers, employees, or
agents designated by Agent) as such Borrower's true and lawful attorney, with
power to (a) if such Borrower refuses to, or fails timely to execute and deliver
any of the documents described in Section 4.4, sign the name of such Borrower on
any of the documents described in Section 4.4, (b) at any time that an Event of
Default has occurred and is continuing, sign such Borrower's name on any invoice
or bill of lading relating to any Account, drafts against Account Debtors, and
notices to Account Debtors, (c) send requests for verification of Accounts,
provided that if no Event of Default is continuing, Agent shall send out such
requests no more often that 2 times during any 12 month period, (d) endorse such
Borrower's name on any Collection item that may come into the Lender Group's
possession and deposit into Agent's Account, (e) at any time that an Event of
Default has occurred and is continuing, notify the post office authorities to
change the address for delivery of such Borrower's mail to an address designated
by Agent, to receive and open all mail addressed to such Borrower, and to retain
all mail relating to the Collateral and forward all other mail to such Borrower,
(f) at any time that an Event of Default has occurred and is continuing, make,
settle, and adjust all claims under such Borrower's policies of insurance and
make all determinations and decisions with respect to such policies of
insurance, and (g) at any time that an Event of Default has occurred and is
continuing, settle and adjust disputes and claims respecting the Accounts
directly with Account Debtors, for amounts and upon terms that Agent determines
to be reasonable, and Agent may cause to be executed and delivered any documents
and releases that Agent determines, in the exercise of its Permitted Discretion,
to be necessary. The appointment of Agent as each Borrower's attorney, and each
and every one of its rights and powers, being coupled with an interest, is
irrevocable until all of the Obligations have been fully and finally repaid and
performed and the Lender Group's obligations to extend credit hereunder are
terminated.

47

--------------------------------------------------------------------------------


        4.6    Right to Inspect.    Agent and each Lender (through any of their
respective officers, employees, or agents) shall have the right, from time to
time hereafter to inspect the Books and to check, test, and appraise the
Collateral in order to verify each Borrower's financial condition or the amount,
quality, value, condition of, or any other matter relating to, the Collateral,
provided that prior to the occurrence and continuance of an Event of Default,
such inspections, checks, tests, and appraisals shall occur only during a
Borrower's normal business hours upon at least one Business Day's prior notice.
Without in any way limiting the foregoing, each Borrower will, upon the request
of Agent and the Required Lenders, (i) during any period when no Event of
Default has occurred and is continuing, participate in a meeting of the Agent
and Lenders twice during each calendar year to be held at GCI' corporate offices
(or such other location as may be agreed upon between Agent and Administrative
Borrower) at such time as may be agreed to by Administrative Borrower and Agent,
and (ii) following the occurrence and during the continuance of an Event of
Default, participate in meetings of the Agent and Lenders at such frequency as
the Agent shall request in the exercise of its Permitted Discretion to be held
at GCI' corporate offices (or such other location as may be agreed upon between
Agent and Administrative Borrower) at such time as may be agreed to by
Administrative Borrower and Agent.

        4.7    Control Agreements.    Each Obligor agrees that it will not
transfer assets out of any Securities Accounts other than as permitted under
Section 7.24 and, if to another securities intermediary, unless each of such
Obligor, Agent, and the substitute securities intermediary have entered into a
Control Agreement. No arrangement contemplated hereby or by any Control
Agreement in respect of any Securities Accounts or other investment property
shall be modified by an Obligor without the prior written consent of Agent. Upon
the occurrence and during the continuance of a Default or Event of Default,
Agent may notify any securities intermediary to liquidate or transfer the
applicable Securities Account or any related investment property maintained or
held thereby and remit the proceeds thereof to the Agent Account.

5.    REPRESENTATIONS AND WARRANTIES.

        In order to induce the Lender Group to enter into this Agreement, GCI
and each of its Subsidiaries, as applicable, makes the following representations
and warranties to the Lender Group which shall be true, correct, and complete,
in all material respects, as of the date hereof, and shall be true, correct, and
complete in all material respects as of the Closing Date, and at and as of the
date of the making of each Advance (or other extension of credit) made
thereafter, as though made on and as of the date of such Advance (or other
extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:

        5.1    No Encumbrances.    Each Borrower has good and indefeasible title
to the Collateral, free and clear of Liens except for Permitted Liens.

        5.2    Eligible Accounts.    The Eligible Accounts are bona fide
existing payment obligations of Account Debtors created by the sale and delivery
of Inventory or the rendition of services to Borrowers' customers in the
ordinary course of Borrowers' business, owed to a Borrower without defenses,
disputes, offsets, counterclaims, or rights of return or cancellation. As to
each Eligible Account, such Eligible Account is in compliance with the criteria
for eligibility set forth under the definition of "Eligible Accounts" in
Section 1.1.

        5.3    Eligible Inventory.    All Eligible Inventory is of good and
merchantable quality, free from defects. As to each item of Eligible Inventory,
such Inventory is in compliance with the criteria for eligibility set forth
under the definition of "Eligible Inventory" in Section 1.1.

        5.4    Equipment.    All of the Equipment is used or held for use in the
Obligors' business and substantially all of such Equipment is fit for such
purposes.

48

--------------------------------------------------------------------------------


        5.5    Location of Inventory and Equipment.    The Inventory and
Equipment are not stored with a bailee, warehouseman, or similar party and are
located only at the locations identified on Schedule 6.11 permitted by
Section 6.11.

        5.6    Inventory Records.    Each Obligor keeps correct and accurate
records, with the exception of insignificant errors, itemizing and describing
the type, quality, and quantity of the Inventory and its cost therefor.

        5.7    Location of Chief Executive Office; FEIN; Organization I.D.
Number.    The chief executive office of the Obligors is located at the address
indicated in Schedule 5.7 and each Obligor's FEIN and organizational
identification Number is identified in Schedule 5.7.

        5.8    Due Organization and Qualification; Subsidiaries.    

        (a)  Each Obligor is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization and qualified to do
business in any state where the failure to be so qualified would reasonably be
expected to cause a Material Adverse Change.

        (b)  Set forth on Schedule 5.8, is a complete and accurate description
of the authorized capital Stock of each Obligor (other than GCI) as of the
Closing Date, by class, and, as of the Closing Date, a description of the number
of shares of each such class that are issued and outstanding. Other than as
described on Schedule 5.8, there are no subscriptions, options, warrants, or
calls relating to any shares of the capital Stock of any Obligor (other than
GCI) as of the Closing Date, including any right of conversion or exchange under
any outstanding security or other instrument. No Obligor is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

        (c)  Set forth on Schedule 5.8, is a complete and accurate list of GCI's
direct and indirect Subsidiaries, showing: (i) the jurisdiction of their
incorporation; (ii) the number of shares of each class of common and preferred
Stock authorized for each of such Subsidiaries; and (iii) the number and the
percentage of the outstanding shares of each such class owned directly or
indirectly by GCI. All of the outstanding capital Stock of each such Subsidiary
has been validly issued and is fully paid and non-assessable.

        (d)  Except (i) as set forth on Schedule 5.8 and (ii) issuance to
management or employees of the Obligors of up to 20% of the outstanding Stock of
MCI, no capital Stock (or any securities, instruments, warrants, options,
purchase rights, conversion or exchange rights, calls, commitments or claims of
any character convertible into or exercisable for Stock) of any direct or
indirect Subsidiary of GCI is subject to the issuance of any security,
instrument, warrant, option, purchase right, conversion or exchange right, call,
commitment or claim of any right, title, or interest therein or thereto.

        5.9    Due Authorization; No Conflict.    

        (a)  The execution, delivery, and performance by each Obligor of the
Loan Documents to which it is a party have been duly authorized by all necessary
action on the part of such Obligor.

        (b)  The execution, delivery, and performance by each Obligor of the
Loan Documents to which it is a party do not and will not (i) violate any
provision of federal, state, or local law or regulation (including Regulations
T, U, and X of the Federal Reserve Board), applicable to such Obligor, the
Governing Documents of such Obligor, or any order, judgment, or decree of any
court or other Governmental Authority binding on such Obligor, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation of such Obligor,
(iii) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any properties or assets of such Obligor, other than Permitted
Liens, or (iv) except to the extent previously obtained, require any approval of
stockholders or any approval or consent of any Person under any material
contractual obligation of such Obligor.

49

--------------------------------------------------------------------------------


        (c)  Other than the filing of financing statements, fixture filings, and
Mortgages, the execution, delivery, and performance by each Obligor of the Loan
Documents to which such Obligor is a party do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority or other Person.

        (d)  The Loan Documents to which each Obligor is a party, and all other
documents contemplated hereby and thereby, when executed and delivered by such
Obligor will be the legally valid and binding obligations of such Obligor,
enforceable against such Obligor in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors' rights generally.

        (e)  The Agent's Liens granted by Obligors to Agent, for the benefit of
the Lender Group, in and to its assets pursuant to this Agreement and the other
Loan Documents are validly created, perfected (except where the lack of
perfection is the result of the Agent's failure to file a financing statement,
or to continue a financing statement once filed, or to continue possession of
Collateral where the security interest therein is perfected through possession),
and first priority Liens, subject only to Permitted Liens.

        5.10    Litigation.    Other than those matters disclosed on
Schedule 5.10, there are no actions, suits, or proceedings pending or, to the
best knowledge of the Obligors, threatened against an Obligor, or any of its
Subsidiaries, as applicable, except for matters arising after the Closing Date
that, if decided adversely to an Obligor, or any of its Subsidiaries, as
applicable, would not reasonably be expected to cause in a Material Adverse
Change.

        5.11    No Material Adverse Change.    All financial statements relating
to Borrowers or any guarantor of the Obligations that have been delivered by GCI
to the Lender Group have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and fairly present Borrowers' (or such
guarantor's, as applicable) financial condition as of the date thereof and
results of operations for the period then ended. There has not been a Material
Adverse Change with respect to any Borrower (or such guarantor, as applicable)
since the date of the latest financial statements submitted to the Lender Group
on or before the Closing Date.

        5.12    Fraudulent Transfer.    

        (a)  Each Obligor is Solvent.

        (b)  No transfer of property is being made by an Obligor and no
obligation is being incurred by an Obligor in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Obligor.

        5.13    Employee Benefits.    (a) no ERISA Event has occurred or is
reasonably expected to occur with respect to any Plan of an Obligor or any of
its ERISA Affiliates; (b) no Obligor nor any of its ERISA Affiliates has
incurred or is reasonably expected to incur any Withdrawal Liability to any
Multiemployer Plan; and (c) no Obligor nor any of its ERISA Affiliates has been
notified by the sponsor of a Multiemployer Plan of an Obligor or any of its
ERISA Affiliates that such Multiemployer Plan is in reorganization or has been
terminated, within the meaning of Title IV of ERISA, and no such Multiemployer
Plan is reasonably expected to be in reorganization or to be terminated, within
the meaning of Title IV of ERISA, and any such event, either individually or in
the aggregate could reasonably be expected to result in a liability of the
Obligors and their Subsidiaries in excess of $250,000. As of the Closing Date,
none of Obligors, any of their Subsidiaries, nor any of their ERISA Affiliates
maintains or contributes to any Benefit Plan.

50

--------------------------------------------------------------------------------


        5.14    Environmental Condition.    None of Obligors' properties or
assets has ever been used to produce, treat, release, or transport, any
Hazardous Materials. None of Obligors' properties or assets has ever been
designated or identified in any manner pursuant to any environmental protection
statute as a Hazardous Materials disposal site, or a candidate for closure
pursuant to any environmental protection statute. No Lien arising under any
environmental protection statute has attached to any revenues or to any real or
personal property owned or operated by an Obligor. No Obligor has received a
summons, citation, notice, or directive from the Environmental Protection Agency
or any other federal or state governmental agency concerning any action or
omission by such Obligor resulting in the releasing or disposing of Hazardous
Materials into the environment.

        5.15    Brokerage Fees.    No Obligor has utilized the services of any
broker or finder in connection with Borrowers' obtaining financing from the
Lender Group under this Agreement and no brokerage commission or finders fee is
payable in connection herewith.

        5.16    Intentionally Omitted.    

        5.17    Intellectual Property.    Each Obligor owns, or holds licenses
in, all trademarks, trade names, copyrights, patents, patent rights, and
licenses that are necessary to the conduct of its business as currently
conducted.

        5.18    Leases.    Each Obligor enjoys peaceful and undisturbed
possession under all leases material to the business of such Obligor and to
which it is a party or under which it is operating. All of such leases are valid
and subsisting and no material default by such Obligor exists under any of them.

        5.19    DDAs.    Set forth on Schedule 5.19 are all of Obligors' current
DDAs, including, with respect to each depository (i) the name and address of
that depository; and (ii) the account number(s) of the account(s) maintained
with such depository.

        5.20    Offsite Storage Locations.    With respect to each Offsite
Storage Location, (i) no more than $500,000 in Inventory is stored at each such
location and no more than $1,500,000 in the aggregate is stored at all Offsite
Storage Locations, and (ii) GCS has complete and unrestricted access to each
such location and the Inventory located thereat.

6.    AFFIRMATIVE COVENANTS.

        Each Borrower covenants and agrees that, so long as any credit hereunder
shall be available and until full and final payment of the Obligations (other
than contingent indemnification obligations), each Obligor or its Subsidiaries,
as applicable, shall do all of the following:

        6.1    Accounting System.    Maintain a system of accounting that
enables Borrowers to produce financial statements in accordance with GAAP and
maintain records pertaining to the Collateral that contain information as from
time to time reasonably may be requested by Agent. Each Borrower also shall keep
an inventory reporting system that shows all additions, sales, claims, returns,
and allowances with respect to the Inventory.

        6.2    Collateral Reporting.    Provide Agent with the following
documents at the following times in form reasonably satisfactory to Agent:

        (a)  on a daily basis, from and after the Receivables Activation Date
and during any period after the occurrence and during the continuance of an
Event of Default, a sales journal, collection journal, and credit register since
the last such schedule,

        (b)  on a weekly basis and, in any event, by no later than the third
Business Day of the immediately following week

51

--------------------------------------------------------------------------------


          (i)  from and after the Receivables Activation Date and during any
period when no Event of Default has occurred and is continuing, a sales journal,
collection journal, and credit register since the last such schedule,

        (ii)  during any period after the occurrence and during the continuance
of an Event of Default, (A) a Borrowing Base Certificate setting forth the
calculation of the Borrowing Base as of such date and demonstrating Borrowers'
compliance with the limitation on Advances set forth in Section 2.1(c), and,
(B) Inventory reports specifying Borrowers' cost and the wholesale market value
of its Inventory by category, with additional detail showing additions to and
deletions from the Inventory (the so-called "Roll Forward Inventory Collateral
Report"), and

        (iii)  during any period after the occurrence and during the continuance
of an Event of Default, an additional Inventory report listing goods on
consignment under rent-to-purchase programs or satellite arrangements with third
parties for rent-to-purchase programs for musical instruments.

        (c)  on a monthly basis and, in any event, by no later than the 15th day
of each month during the term of this Agreement,

          (i)  prior to the Receivables Activation Date, a sales journal,
collection journal, and credit register since the last such schedule,

        (ii)  during any period when no Event of Default has occurred and is
continuing, a Borrowing Base Certificate setting forth the calculation of the
Borrowing Base and demonstrating Borrowers' compliance with the limitation on
Advances set forth in Section 2.1(a)(iii) as of the last day of the immediately
preceding month,

        (iii)  during any period when no Event of Default has occurred and is
continuing, Inventory reports specifying the cost of Borrowers' Inventory by
category, with additional detail showing additions to and deletions from the
Inventory (the so-called "Roll Forward Inventory Collateral Report"),

        (iv)  during any period when no Event of Default has occurred and is
continuing, an additional Inventory report listing goods on consignment under
rent-to-purchase programs or satellite arrangements with third parties for
rent-to-purchase programs for musical instruments,

        (v)  a listing, by vendor, of Borrowers' accounts payable and any book
overdraft,

        (vi)  a consigned inventory report by vendor,

      (vii)  an inventory reconciliation to general ledger, and

      (viii)  a calculation of Dilution for the prior month,

52

--------------------------------------------------------------------------------




        (d)  on a monthly basis and, in any event, by no later than the 16th day
of each month during the term of this Agreement, a detailed aging, by total, of
the Eligible Accounts, together with a reconciliation to the detailed
calculation of the Borrowing Base previously provided to Agent, together with a
calculation of Accounts or rights to payment that are not Eligible Accounts,
gift certificates, and merchandise credits,

        (e)  promptly upon request of Agent in the exercise of its Permitted
Discretion,

          (i)  copies of invoices in connection with the Accounts, customer
statements, credit memos, remittance advices and reports, deposit slips,
shipping and delivery documents in connection with the Accounts and for
Inventory and Equipment acquired by Borrowers, purchase orders and invoices

        (ii)  a list of all unissued credit memos and a copy of Borrowers'
unissued credit log,

        (iii)  notice of all returns, or credit memos as reported in the
accounts receivable activity report,

        (iv)  copies of all draft or unaudited results of the then most recently
completed component of Borrowers' Inventory cycle count program, together with a
report of all adjustments to Borrowers' Inventory made on the basis of the
results of such cycle count component.

        (v)  evidence of payment of sales taxes, and

        (vi)  such other reports as to the Collateral or the financial condition
of Borrowers, or the above reports but at a greater reporting frequency, as
Agent may request from time to time in its Permitted Discretion,

        (f)    on the Receivables Activation Date, a roll-forward to the
Business day immediately preceding the Receivables Activation Date of the sales
journal, collection journal, and credit register delivered by Borrower to Agent
for the immediately preceding month pursuant to Section 6.2(c)(i).

        6.3    Financial Statements, Reports, Certificates.    Deliver to Agent,
with copies to each Lender:

        (a)  as soon as available, but in any event within 45 days after the end
of each month during each of GCI's fiscal years,

        (i)    a company prepared balance sheet, income statement, and statement
of cash flow covering GCI's consolidated operations during such period, and

        (ii)  a certificate signed by the chief financial officer of
Administrative Borrower to the effect that:

        (A)  the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present the consolidated financial
condition of GCI in all material respects,

        (B)  the representations and warranties of each Obligor contained in
this Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of such certificate, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date), and

        (C)  there does not exist any condition or event that constitutes a
Default or Event of Default (or, to the extent of any non-compliance, describing
such non-compliance as to which he or she may have knowledge and what action
Borrowers have taken, are taking, or propose to take with respect thereto).

53

--------------------------------------------------------------------------------




        (b)  as soon as available, but in any event within 45 days after the end
of each fiscal quarter during each of GCI's fiscal years,

        (i)    a company prepared balance sheet, income statement, and statement
of cash flow covering GCI's consolidated operations during such period,

        (ii)  a company prepared segmented balance sheet and profit and loss
statement for the operations of each of the American Music Division and MFI
during such period, and for the consolidated operations of GCI and GCS during
such period,

        (iii)  a certificate signed by the chief financial officer of
Administrative Borrower to the effect that:

        (A)  the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present the consolidated financial
condition of GCI in all material respects,

        (B)  the representations and warranties of GCI and the Obligors
contained in this Agreement and the other Loan Documents are true and correct in
all material respects on and as of the date of such certificate, as though made
on and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date),

        (C)  there does not exist any condition or event that constitutes a
Default or Event of Default (or, to the extent of any non-compliance, describing
such non-compliance as to which he or she may have knowledge and what action the
Obligors have taken, are taking, or propose to take with respect thereto),

        (iv)  a Compliance Certificate demonstrating, in reasonable detail,
compliance at the end of such quarter period with the financial covenants
contained in Section 7.20, and

        (v)  a detailed calculation of average Availability for such fiscal
quarter, certified as correct by the chief financial officer of Administrative
Borrower, in sufficient detail as determined by Agent in its Permitted
Discretion, to permit the redetermination of the applicable interest rate
margins.

        (c)  as soon as available, but in any event within 105 days after the
end of each of GCI's fiscal years, consolidated financial statements of GCI for
each such fiscal year, audited by independent certified public accountants
reasonably acceptable to Agent and certified, without any qualifications, by
such accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, and statement
of cash flow and, if prepared, such accountants' letter to management), and the
delivery by GCI of its Form 10-K annual report to the Lender Group within
105 days of the end of its fiscal year, which report is otherwise in compliance
with the auditors' certification requirements of this clause (c), shall be
deemed to satisfy the delivery requirement of this clause (c),

        (d)  if filed by GCI, within 5 Business Days following such filing,

        (i)    10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports,

        (ii)  any other filings made by GCI with the SEC, and

        (iii)  any other material information that is provided by GCI to its
shareholders generally,

        (e)  if and when filed by any Borrower and as requested by Agent in the
exercise of its Permitted Discretion, satisfactory evidence of payment of
applicable excise taxes in each jurisdictions in which (i) any Borrower conducts
business or is required to pay any such excise tax, (ii) where any Borrower's
failure to pay any such applicable excise tax would result in a Lien on

54

--------------------------------------------------------------------------------

the properties or assets of such Borrower, as applicable, or (iii) where any
Borrower's failure to pay any such applicable excise tax would constitute a
Material Adverse Change,

        (f)    not later than 45 days after the end of each of GCI's fiscal
quarters, a "Same Store Sales Analysis" comparing the sales of each Borrower's
retail locations for such fiscal quarter to the comparable period for each such
retail location for the immediately preceding fiscal year; and

        (g)  upon the request of Agent, in the exercise of its Permitted
Discretion, any other report reasonably requested relating to the financial
condition of Borrowers.

        Each Borrower agrees to deliver financial statements prepared on a
consolidated basis and that no Obligor will have a fiscal year different from
that of GCI.

        6.4    Guarantor Reports.    Cause each Guarantor of any of the
Obligations to deliver its annual financial statements at the time when GCI
provides its audited financial statements to Agent and, upon the request of
Agent following and during the continuation of an Event of Default, copies of
all federal income tax returns as soon as the same are available and in any
event no later than 30 days after the same are required to be filed by law.

        6.5    Return.    Cause returns and allowances, if any, as between a
Borrower and its Account Debtors to be on the same basis and in accordance with
the usual customary practices of such Borrower, as they exist at the time of the
execution and delivery of this Agreement. If, at a time when an Event of Default
has occurred and is continuing, any Account Debtor returns any Inventory to a
Borrower that exceeds $100,000 for any particular sale transaction, such
Borrower promptly shall determine the reason for such return and, if Agent
consents (which consent shall not be unreasonably withheld), issue a credit
memorandum (with a copy to be sent to Agent) in the appropriate amount to such
Account Debtor.

        6.6    Title to Equipment.    Upon Agent's request in the exercise of
its Permitted Discretion, immediately deliver to Agent, properly endorsed, any
and all certificates or documents of title to any items of Equipment which,
individually, have a value in excess of $100,000, or in the aggregate have a
value in excess of $750,000.

        6.7    Maintenance of Equipment.    Maintain the Equipment in good
operating condition and repair (ordinary wear and tear excepted), and to the
extent necessary to the continued operations of an Obligor make all necessary
replacements thereto so that the value and operating efficiency thereof shall at
all times be maintained and preserved. Other than those items of Equipment that
constitute fixtures on the Closing Date or Equipment with an aggregate book
value to Borrowers in an amount not to exceed $1,000,000 during any fiscal year,
no Borrower shall permit any item of Equipment to become a fixture to real
estate or an accession to other property, other than Real Property Collateral,
and such Equipment shall at all times remain personal property unless a part of
Real Property Collateral.

        6.8    Taxes.    Cause all assessments and taxes, whether real,
personal, or otherwise, due or payable by, or imposed, levied, or assessed
against any Obligor or any of its property to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest. The Obligors will make timely payment or deposit of all tax
payments and withholding taxes required of it by applicable laws, including
those laws concerning F.I.C.A., F.U.T.A., state disability, and local, state,
and federal income taxes, and will, upon request, furnish Agent with proof
satisfactory to Agent indicating that each Obligor has made such payments or
deposits. Upon the request of Agent in the exercise of its Permitted Discretion,
Administrative Borrower shall deliver satisfactory evidence of payment of
applicable excise taxes in each jurisdictions in which (a) such Obligor conducts
business or is required to pay any such excise tax, or (b) where such Obligor's
failure to pay any such applicable excise tax would result in a Lien on the
properties or assets of such Obligor, in each case, where such Obligor's failure
to pay any such applicable excise tax would constitute a Material Adverse
Change.

55

--------------------------------------------------------------------------------


        6.9    Insurance.    

        (a)  At their expense, maintain insurance respecting the Collateral
wherever located and with respect to Borrowers' business, covering loss or
damage by fire, theft, explosion, and all other hazards and risks as ordinarily
are insured against by other Persons engaged in the same or similar businesses.
Each Borrower also shall maintain business interruption, public liability, and
product liability insurance, as well as insurance against "employee dishonesty."
All such policies of insurance shall be in such amounts and with such insurance
companies as are reasonably satisfactory to Agent. Each Borrower shall deliver
certified copies of all such policies to Agent with 438 BFU lender's loss
payable endorsements or other reasonably satisfactory lender's loss payable
endorsements, naming Agent as sole loss payee or additional insured, as
appropriate. Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than 30 days prior written notice to
Agent in the event of cancellation of the policy for any reason whatsoever,
other than for the non-payment of premium, for which the notice period shall be
10 days. If a Borrower fails to provide and pay for such insurance, Agent may,
at its option, but shall not be required to, procure the same and charge
Borrowers' Loan Account therefor.

        (b)  At its expense, maintain key man life insurance policies with
respect to the following individuals and in the following amounts:

Name

--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

Mr. Marty Albertson   $ 3,500,000 Mr. Larry Thomas   $ 5,000,000

        All proceeds payable under such life insurance policies shall be payable
to Agent for the benefit of the Lender Group to be applied on account of the
Obligations in accordance with Section 2.4(b).

        (c)  At its expense, obtain and maintain (i) insurance of the type
necessary to insure the Improvements and Chattels (as such terms are defined in
the Mortgages), for the full replacement cost thereof, against any loss by fire,
lightning, windstorm, hail, explosion, aircraft, smoke damage, vehicle damage,
earthquakes (but only for Obligors' locations in the States of California,
Arizona, Nevada and Washington, and any States in which any Obligor initiates
business operations after the Closing Date where Persons engaged in the same or
similar businesses as such Obligor customarily obtain earthquake insurance),
elevator collision, and other risks from time to time included under "extended
coverage" policies, in such amounts as Agent may require, but in any event in
amounts sufficient to prevent any Obligor from becoming a co-insurer under such
policies, (ii) combined single limit bodily injury and property damages
insurance against any loss, liability, or damages on, about, or relating to each
parcel of Real Property Collateral, in an amount of not less than $2,000,000;
and (iii) business rental insurance covering annual receipts for a 12 month
period for each parcel of Real Property Collateral.

        (d)  Each Borrower shall give Agent prompt notice of any material loss
covered by such insurance. Agent shall have the exclusive right to adjust any
losses payable under any such insurance policies, without any liability to
Borrowers whatsoever in respect of such adjustments; provided, however, prior to
the occurrence and during the continuance of an Event of Default, Borrowers
shall have the right to adjust any losses payable under any such insurance
policies involving amounts less than $2,500,000. Any monies received as payment
for any loss under any insurance policy mentioned above (other than liability
insurance policies) or as payment of any award or compensation for condemnation
or taking by eminent domain, shall be paid over to Agent to be applied at the
option of the Required Lenders either to the prepayment of the Obligations
without premium, in such order or manner as the Required Lenders may elect, or
shall be disbursed to Borrowers under staged payment terms reasonably
satisfactory to the Required

56

--------------------------------------------------------------------------------




Lenders for application to the cost of repairs, replacements, or restorations.
All repairs, replacements, or restorations shall be effected with reasonable
promptness and shall be of a value at least equal to the value of the items or
property destroyed prior to such damage or destruction. Upon the occurrence and
during the continuance of an Event of Default, Agent shall have the right to
apply all prepaid premiums to the payment of the Obligations in such order or
form as Agent shall determine in its Permitted Discretion.

        (e)  No Borrower shall take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 6.9, unless Agent is included thereon as named insured with the loss
payable to Agent under a standard California 438BFU (NS) Mortgagee endorsement,
or its equivalent. Administrative Borrower immediately shall notify Agent
whenever such separate insurance is taken out, specifying the insurer thereunder
and full particulars as to the policies evidencing the same, and originals of
such policies immediately shall be provided to Agent.

        6.10    No Setoffs or Counterclaims.    Make payments hereunder and
under the other Loan Documents by or on behalf of the Obligors without setoff or
counterclaim and free and clear of, and without deduction or withholding for or
on account of, any federal, state, or local taxes.

        6.11    Location of Inventory and Equipment.    Keep the Inventory and
Equipment only at the locations identified on Schedule 6.11; provided, however,
that Borrowers may amend Schedule 6.11 so long as such amendment occurs by
written notice to Agent not less than 30 days prior to the date on which the
Inventory or Equipment is moved to such new location, so long as such new
location is within the continental United States, and so long as, not less than
30 days prior to the effectiveness of such amendment, Borrowers provide any
financing statements or fixture filings necessary to perfect and continue
perfected the Agent's Liens on such assets and, if requested by Agent in the
exercise of its Permitted Discretion, also provides to Agent a Collateral Access
Agreement.

        6.12    Compliance with Laws.    Comply with the requirements of all
applicable laws, rules, regulations, and orders of any governmental authority,
including the Fair Labor Standards Act and the Americans With Disabilities Act,
other than laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, would not result in and would reasonably not
be expected to result in a Material Adverse Change.

        6.13    Employee Benefits.    

        (a)    ERISA Events.    Promptly and in any event within 10 days after
an Obligor or any of its Subsidiaries knows or has reason to know that any ERISA
Event with respect to such Obligor or any of its ERISA Affiliates has occurred,
a statement of the chief financial officer of Administrative Borrower describing
such ERISA Event and the action, if any, that such Obligor or such ERISA
Affiliate has taken and proposes to take with respect thereto.

        (b)    Plan Terminations.    Promptly and in any event within 5 Business
Days after receipt thereof by an Obligor, any of its Subsidiaries, or, to the
knowledge of such Obligor, any of its other ERISA Affiliates, copies of each
notice from the PBGC stating its intention to terminate any Plan of such Obligor
or any of its ERISA Affiliates or to have a trustee appointed to administer any
such Plan.

        (c)    Plan Annual Reports.    Promptly and in any event within 30 days
after the filing thereof with the Internal Revenue Service, copies of each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) with
respect to each Plan of Obligors or any of their ERISA Affiliates.

        (d)    Multiemployer Plan Notices.    Promptly and in any event within 5
Business Days after receipt thereof by an Obligor, any of its Subsidiaries, or,
to the knowledge of such Obligor, any of

57

--------------------------------------------------------------------------------




its other ERISA Affiliates from the sponsor of a Multiemployer Plan of such
Obligor or any of its ERISA Affiliates, copies of each notice concerning (i) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (ii) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (iii) the amount of liability incurred, or that may
be incurred, by such Obligor or any of its ERISA Affiliates in connection with
any event described in clause (i) or (ii).

        6.14    Leases.    Pay when due (after giving effect to all cure periods
under such leases) all rents and other amounts payable under any leases to which
any Borrower is a party or by which a Borrower's properties and assets are
bound, unless such payments are the subject of a Permitted Protest or where the
failure to make such payment would have only a de minimis effect on the
business, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Borrowers taken as a whole. To the extent that
any Borrower fails timely to make payment of such rents and other amounts
payable when due under its leases, Agent shall be entitled, in its discretion,
to reserve an amount equal to such unpaid amounts against the Borrowing Base.

        6.15    [Intentionally Omitted].    

        6.16    Projections.    Not later than 30 days prior to the end of each
fiscal year of GCI, deliver to Agent Projections of GCI, in form and substance
(including as to scope and underlying assumptions) satisfactory to Agent in its
Permitted Discretion, for the forthcoming fiscal year, month by month, certified
by the chief financial officer of Administrative Borrower as being such
officer's good faith best estimate of the financial performance of the Obligors
during the period covered thereby.

        6.17    Corporate Existence, etc.    Except as otherwise permitted
hereunder, at all time preserve and keep in full force and effect each Obligor's
valid corporate existence and good standing and any rights and franchises
material to such Obligor's businesses.

        6.18    Disclosure Updates.    Promptly and in no event later than 5
Business Days after obtaining knowledge thereof, (i) notify Agent if any written
information, exhibit, or report furnished to the Lender Group contained any
untrue statement of a material fact or omitted to state any material fact
necessary to make the statements contained therein not misleading in light of
the circumstances in which made, and (ii) correct any defect or error that may
be discovered therein or in any Loan Document or in the execution,
acknowledgement, filing, or recordation thereof.

        6.19    Mailing Lists.    Add Agent as an addressee on all mailing lists
maintained by or for the Obligors.

        6.20    Inventory Cycle Counts.    Perform Inventory cycle counts in the
manner and at the times described in GCS's Cycle Count Manual as in effect on
the Closing Date.

        6.21    Distribution Centers.    From and after the Closing Date,
Inventory located at the Medford, Oregon and Knoxville, Tennessee distribution
centers of MFI shall be used solely to support direct response sales
fulfillment, provided, however, Borrowers may from time to time transfer
Inventory from MFI to GCS in order to correct overstock situations and to use
repackaged, slow moving, or discontinued items for promotional purposes or as
GCS may otherwise reasonably deem appropriate.

        6.22    Permitted Acquisitions.    In connection with any Permitted
Acquisition involving the acquisition of the Stock of another Person by any
Borrower, Borrowers shall execute and deliver to Agent such amendments,
modifications, or supplements to the Loan Documents as Agent may request in the
exercise of its Permitted Discretion, including an amendment to the Stock Pledge
Agreement to pledge all of the issued and outstanding Stock of such acquired
Person thereunder together with the delivery of certificates (if any)
representing such shares of Stock with attached stock powers endorsed in blank,
and shall cause the Person that is the subject of the Permitted Acquisition to
execute and deliver to Agent all appropriate joinder documents to make it an
Obligor party to the Loan Documents

58

--------------------------------------------------------------------------------


and appropriate UCC-1 financing statements, fixture filings, Collateral Access
Agreements, mortgages or deeds of trust, and any other documents, instruments,
or Agreements that Agent may request in the exercise of its Permitted
Discretion.

        6.23    [Intentionally Omitted].    

        6.24    American Music Acquisition Documents.    

        No Borrower shall, without the prior written consent of Agent, directly
or indirectly, amend, modify, cancel or terminate, or permit the amendment,
modification, cancellation or termination of any American Music Acquisition
Document if the effect thereof would or reasonably could be expected to result
in a Material Adverse Change.

7.    NEGATIVE COVENANTS.

        GCI and each Borrower covenants and agrees that, so long as any credit
hereunder shall be available and until full and final payment of the Obligations
(other than contingent indemnification obligations), no Obligor nor any of its
Subsidiaries will do any of the following:

        7.1    Indebtedness.    Create, incur, assume, permit, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

        (a)  Indebtedness evidenced by this Agreement, together with
Indebtedness to issuers of letters of credit that are the subject of L/C
Undertakings;

        (b)  Indebtedness set forth on Schedule 7.1;

        (c)  Permitted Purchase Money Indebtedness;

        (d)  Subordinated Indebtedness in an aggregate amount not to exceed
$2,000,000 outstanding at any one time;

        (e)  unsecured Indebtedness incurred by any Borrower in the ordinary
course of business for borrowed money, in an aggregate amount not in excess of
$2,000,000;

        (f)    Acquired Indebtedness in an amount not to exceed $5,000,000
outstanding at any one time;

        (g)  Indebtedness not otherwise permitted under this Section 7.1 in an
aggregate amount outstanding at any time less than or equal to $500,000;

        (h)  Indebtedness incurred by GCS (including such Indebtedness assumed
in connection with the American Music Acquisition) to purchase musical
instruments from trade creditors on extended terms; provided that the amount of
such Indebtedness shall not exceed $7,500,000 at any time outstanding;

        (i)    intercompany indebtedness owed from one Borrower to any other
Borrower;

        (j)    endorsement of negotiable instruments for deposit or collection
or similar transactions in the ordinary course of business;

        (k)  Indebtedness from MCI to any Borrower to the extent permitted under
clause (g) of the definition of Permitted Investments; and

        (l)    refinancings, renewals, or extensions of Indebtedness permitted
under clauses (b) through (j) of this Section 7.1 (and continuance or renewal of
any Permitted Liens associated therewith) so long as: (i) the terms and
conditions of such refinancings, renewals, or extensions do not materially
impair the prospects of repayment of the Obligations by Borrowers, (ii) the net
cash proceeds of such refinancings, renewals, or extensions do not result in an
increase in the aggregate principal

59

--------------------------------------------------------------------------------




amount of the Indebtedness so refinanced, renewed, or extended, (iii) such
refinancings, renewals, refundings, or extensions do not result in a shortening
of the average weighted maturity of the Indebtedness so refinanced, renewed, or
extended, (iv) to the extent that Indebtedness that is refinanced, renewed, or
extended was subordinated in right of payment to the Obligations, then the
subordination terms and conditions of the refinancing, renewal, or extension
Indebtedness must be at least as favorable to the Lender Group as those
applicable to the refinanced, renewed, or extended Indebtedness, and (v) if such
refinancing, renewal, refunding, or extension involves the Senior Notes, such
refinancing, renewal, refunding, or extension also complies with Section 7.8(c).

        7.2    Liens.    Create, incur, assume, or permit to exist, directly or
indirectly, any Lien on or with respect to any of its property or assets, of any
kind, whether now owned or hereafter acquired, or any income or profits
therefrom, except for Permitted Liens (including Liens that are replacements of
Permitted Liens to the extent that the original Indebtedness is refinanced under
Section 7.1(l) and so long as the replacement Liens only encumber those assets
or property that secured the original Indebtedness).

        7.3    Restrictions on Fundamental Changes.    

        (a)  Enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock.

        (b)  Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution).

        (c)  Convey, sell, assign, lease, transfer, or otherwise dispose of, in
one transaction or a series of transactions, all or any substantial part of its
property or assets;

provided, however, that nothing contained in this Section 7.3 shall be construed
to restrict or limit (i) any offering, issuance, or sale by GCI, in one or more
transactions, public or private, of its common Stock or other Stock that does
not require any cash payment until after the second anniversary of the Maturity
Date (including any concomitant increase in the number of authorized shares of
Stock of GCI or in the authorized share capital of GCI), so long as such
offerings, issuances, and sales are made in compliance with all applicable laws
and regulations and would not, individually or collectively, result in a Change
of Control, (ii) Permitted Acquisitions, (iii) the merger or consolidation of a
wholly owned Solvent Subsidiary into another wholly owned Solvent Subsidiary or
a wholly owned Solvent Subsidiary with and into a Borrower, (iv) Permitted
Dispositions, (v) the merger or consolidation of MCI with any other Person
provided that such merger or consolidation would not result in a Change of
Control, or (vi) Permitted Investments.

        7.4    Disposal of Assets.    Sell, lease, assign, transfer, or
otherwise dispose of any of Obligors' properties or assets, other than pursuant
to Permitted Dispositions.

        7.5    Change Name.    Change any Obligor's name, FEIN, corporate
structure (within the meaning of the Code), or identity, or add any new
fictitious name, except that any Obligor may do so upon at least 30 days prior
written notice to Agent of such change and so long as, at the time of such
written notification, Administrative Borrower provides any financing statements
or fixture filings necessary to perfect and continue perfected Agent's or any
other member of the Lender Group's security interests in the Collateral.

        7.6    Guarantee.    Guarantee or otherwise become in any way liable
with respect to the obligations of any third Person (other than a Borrower)
except by endorsement of instruments or items of payment for deposit to the
account of an Obligor or which are transmitted or turned over to Agent or
guarantees of the Obligations or trade guarantees made in the ordinary course of
business in an aggregate contingent amount not to exceed $250,000 outstanding at
any one time.

        7.7    Nature of Business.    Make any change in the principal nature of
a Obligor's business to include activities other than the Business.

60

--------------------------------------------------------------------------------


        7.8    Prepayments and Amendments.    

        (a)  Except in connection with a refinancing permitted by Section 7.1(j)
or as provided in subsection (c) or (d) below, prepay, redeem, retire, defease,
purchase, or otherwise acquire any Indebtedness owing to any third Person, other
than the Obligations and Indebtedness owing to any Borrower in accordance with
this Agreement,

        (b)  Except as permitted by subsection (c) below, directly or
indirectly, amend, modify, alter, increase, or change any of the terms or
conditions of any agreement, instrument, document, indenture, or other writing
evidencing or concerning Indebtedness permitted under Sections 7.1(b), (c), or
(d),

        (c)  GCI shall not, and shall not permit any Subsidiary to, amend,
supplement, or modify any Senior Note Document or repay the principal of, or
make any other payment in relation to, the Senior Notes; provided, so long as no
Event of Default has occurred and is continuing or would result therefrom, the
foregoing shall not prohibit (i) the payment of regularly scheduled interest on
the Senior Notes, (ii) the repayment of the Senior Notes at the stated maturity
date of July 1, 2006, (iii) the repayment of the Senior Notes with the proceeds
of any refinancing thereof (provided that such refinancing Indebtedness complies
with the requirements of Section 7.1(i) and is otherwise on terms substantially
similar to the Senior Notes), and (iv) modifications or amendments to the Senior
Notes or the Senior Note Documents if the effect thereof could not be expected
to result in a Material Adverse Change and otherwise do not involve the
amendment or modification of provisions which would increase interest rates,
principal or interest payment amounts, total principal amounts, or require
payment of any such amounts at earlier times, or similar terms and provisions,
and

        (d)  Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, Borrowers may prepay any other
Indebtedness, if, after giving effect to such prepayment, no Event of Default
shall have occurred or is continuing and Excess Availability shall be at least
equal to $30,000,000.

        7.9    Change of Control.    Cause, permit, or suffer, directly or
indirectly, any Change of Control without the prior written consent of Agent and
the Required Lenders.

        7.10    Consignments.    Consign any Inventory or sell any Inventory on
bill and hold, sale or return, sale on approval, or other conditional terms of
sale (except for (a) Borrowers' customary return policy applicable to the return
of inventory purchased by Borrowers' retail customers in the ordinary course of
Borrowers' business and (b) rent-to-purchase programs and satellite arrangements
with third parties for rent-to-purchase programs for musical instruments, both
in the ordinary course of business), or have possession of any property on
consignment to an Obligor.

        7.11    Distributions.    Make any distribution or declare or pay any
dividends (in cash or other property, other than Stock) on, or purchase,
acquire, redeem, or retire any of any Obligor's Stock, of any class, whether now
or hereafter outstanding; provided, however, that the foregoing shall not
restrict the ability of:

        (i)    Any Borrower's Subsidiaries to make any dividend or other
distribution to such Borrower; or

61

--------------------------------------------------------------------------------



        (ii)  GCI to make any dividend or other distribution to its shareholders
consisting of shares of its common Stock or warrants or other rights to acquire
GCI' common Stock

        7.12    Accounting Methods.    Modify or change its method of accounting
(other than as may be required to conform to GAAP) or enter into, modify, or
terminate any agreement currently existing, or at any time hereafter entered
into with any third party accounting firm or service bureau for the preparation
or storage of Obligors' accounting records without said accounting firm or
service bureau agreeing to provide Agent information regarding the Collateral or
the Obligors' financial condition.

        7.13    Investments.    Except for Permitted Investments, directly or
indirectly make, acquire, or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
no Obligor shall have Permitted Investments consisting of Investment Property or
Cash Equivalents (other than in the GCS Collection Accounts, the Concentration
Accounts, or the Designated Account) in excess of $100,000 outstanding at any
one time without the prior written consent of Agent, which consent may be
conditioned, at Agent's election, on such Obligor entering into Control
Agreements or similar arrangements governing such Permitted Investments, as
Agent shall determine in its Permitted Discretion, to perfect (and further
establish) Agent's Liens in such Permitted Investments.

        7.14    Transactions with Affiliates.    Except as otherwise permitted
by this Agreement and except for management, accounting, or other business
services to be provided by GCI to the other Obligors and the license of
intellectual property rights by GCI to the other Obligors, directly or
indirectly enter into or permit to exist any material transaction with any
Affiliate of any Obligor except for transactions that are in the ordinary course
of such Obligor's business, upon fair and reasonable terms, that are fully
disclosed to Agent, and that are no less favorable to such Obligor than would be
obtained in an arm's length transaction with a non-Affiliate.

        7.15    Suspension.    Suspend or go out of a substantial portion of its
business.

        7.16    [Intentionally Omitted].    

        7.17    Use of Proceeds.    Use the proceeds of the Advances for any
purpose other than (a) on the Closing Date, (i) to repay in full the outstanding
principal, accrued interest, and accrued fees and expenses owing to Existing
Lender, and (ii) to pay transactional fees, costs, and expenses incurred in
connection with this Agreement, and (b) thereafter, consistent with the terms
and conditions hereof, for its lawful and permitted corporate purposes including
the financing of working capital, store expansion via development or purchase,
and capital expenditures.

        7.18    Change in Location of Chief Executive Office and Jurisdiction of
Organization; Inventory and Equipment with Bailees.    Relocate its chief
executive office to a new location or change the jurisdiction of its
organization without providing 30 days prior written notification thereof to
Agent and so long as, within 10 days prior to such relocation or change,
Administrative Borrower provides any financing statements or fixture filings
necessary to perfect and continue perfected the Agent's Liens and also provides
to Agent a Collateral Access Agreement with respect to such new location or
jurisdiction of organization. The Inventory and Equipment shall not at any time
now or hereafter be stored with a bailee, warehouseman, or similar party without
Agent's prior written consent. Agent hereby acknowledges that the Borrowers have
given proper notice of their move of their chief executive office to Westlake
Village, California as indicated in the Schedules to this Agreement.

        7.19    No Prohibited Transactions Under ERISA.    Directly or
indirectly:

        (a)  engage, or permit any Subsidiary of an Obligor to engage, in any
prohibited transaction which is reasonably likely to result in a civil penalty
or excise tax described in Sections 406 of ERISA or 4975 of the IRC for which a
statutory or class exemption is not available or a private exemption has not
been previously obtained from the Department of Labor;

62

--------------------------------------------------------------------------------

        (b)  permit to exist with respect to any Plan any accumulated funding
deficiency (as defined in Sections 302 of ERISA and 412 of the IRC), whether or
not waived;

        (c)  fail, or permit any Subsidiary of an Obligor to fail, to pay timely
required contributions or annual installments due with respect to any waived
funding deficiency to any Plan;

        (d)  terminate, or permit any Subsidiary of an Obligor to terminate, any
Plan where such event would result in any liability of such Borrower, any of its
Subsidiaries or any ERISA Affiliate under Title IV of ERISA;

        (e)  fail, or permit any Subsidiary of an Obligor to fail, to make any
required contribution or payment to any Multiemployer Plan;

        (f)    fail, or permit any Subsidiary of an Obligor to fail, to pay any
required installment or any other payment required under Section 412 of the IRC
on or before the due date for such installment or other payment;

        (g)  amend, or permit any Subsidiary of an Obligor to amend, a Plan
resulting in an increase in current liability for the plan year such that either
an Obligor, any Subsidiary of an Obligor or any ERISA Affiliate thereof is
required to provide security to such Plan under Section 401(a)(29) of the IRC;
or

        (h)  withdraw, or permit any Subsidiary of an Obligor to withdraw, from
any Multiemployer Plan where such withdrawal is reasonably likely to result in
any liability of any such entity under Title IV of ERISA;

which, individually or in the aggregate with all other events under clauses
(a) through (h), results in or reasonably would be expected to result in a claim
against or liability of Borrowers, any of their Subsidiaries or any ERISA
Affiliate in excess of $250,000.

        7.20    Financial Covenants.    Fail to maintain:

        (a)  Tangible Net Worth for the relevant fiscal quarter of not less than
the relevant amount set forth in the following table, measured on a fiscal
quarter-end basis:

Period Ending


--------------------------------------------------------------------------------

  Minimum
Tangible
Net Worth

--------------------------------------------------------------------------------

12/31/01   $ 93,100,000 03/31/02   $ 94,700,000 06/30/02   $ 97,700,000 09/30/02
  $ 101,000,000 12/31/02   $ 112,000,000 03/31/03   $ 115,000,000 06/30/03   $
118,000,000 09/30/03   $ 122,000,000 12/31/03   $ 134,000,000 03/31/04 and each
fiscal quarter thereafter   $ 155,000,000

        (b)  Required Availability, measured at any time.

        7.21    Credit Card Receipts.    Amend, modify, supplement or restate
the Credit Card Agreements in any material respect without the prior written
consent of Agent, which shall not be unreasonably withheld.

        7.22    Capital Expenditures.    Make consolidated capital expenditures
(other than Permitted Acquisitions) in any fiscal year in excess of the amount
set forth in the following table for the

63

--------------------------------------------------------------------------------


applicable period (the "Maximum Consolidated Capital Expenditures Amount");
provided that the Maximum Consolidated Capital Expenditures Amount for any
fiscal year as set forth below shall be increased by an amount equal to that
portion, if any, of the Maximum Consolidated Expenditures Amount set forth for
the previous fiscal year that was not utilized for actual capital expenditures
during such fiscal year:

Applicable Period


--------------------------------------------------------------------------------

  Maximum Consolidated
Capital Expenditures
Amount

--------------------------------------------------------------------------------

Fiscal Year 2002   $ 32,900,000 Fiscal Year 2003   $ 37,000,000 Fiscal Year 2004
  $ 40,000,000 Fiscal Year 2005   $ 43,000,000

        7.23    Securities Accounts.    No Obligor shall establish or maintain
any Securities Account unless Agent shall have received a Control Agreement,
duly executed and in full force and effect, in respect of such Securities
Account. Each Obligor agrees that it will not transfer assets out of any
Securities Accounts; provided, however, that, so long as no Event of Default has
occurred and is continuing or would result therefrom, such Obligor may use such
assets to the extent permitted by this Agreement.

        7.24    American Music Division.    

        From and after the effective date of the American Music Acquisition, GCS
shall not (i) integrate the operations of the American Music Division with and
into the operations of GCS that were conducted prior to the American Music
Acquisition or (ii) commingle the assets acquired pursuant to the American Music
Acquisition with any other assets of GCS (or with the assets of any of the other
Obligors) unless GCS provides Agent with 60 days written notice prior to the
effectiveness of any such integration or commingling of GCS' intent to integrate
operations or commingle assets. Upon any such notice, Agent shall have the right
pursuant to Section 2.1(b)(vi) to establish reserves with respect to such
integration or commingling in such amounts as Agent in its Permitted Discretion
shall deem necessary or appropriate.

8.    EVENTS OF DEFAULT.

        Any one or more of the following events shall constitute an event of
default (each, an "Event of Default") under this Agreement:

        8.1  If any Obligor, or any of its Subsidiaries, fails to pay when due
and payable or when declared due and payable, any portion of the Obligations
(whether of principal, interest (including any interest which, but for the
provisions of the Bankruptcy Code, would have accrued on such amounts), fees and
charges due the Lender Group, reimbursement of Lender Group Expenses, or other
amounts constituting Obligations); provided, however, that in the case of
Overadvances that are caused by the charging of interest, fees, or Lender Group
Expenses to Borrowers' Loan Account, such event shall not constitute an Event of
Default if, within 3 Business Days of incurring such Overadvance, Borrowers
repay, or otherwise eliminate, such Overadvance;

        8.2  If any Obligor:

        (a)  fails to perform, keep, or observe any term, provision, condition,
covenant, or agreement contained in Sections 2.7 (Cash Management), 3.3
(Conditions Precedent to all Extensions of Credit), 4.2 (Negotiable Collateral),
4.4 (Delivery of Additional Documentation Required), 6.9 (Insurance), 6.10 (No
Setoffs or Counterclaims), 6.17 (Corporate Existence, etc.), 7.1 (Indebtedness),
7.2 (Liens), 7.3 (Restrictions on Fundamental Changes), 7.4 (Disposition of
Assets), 7.6 (Guarantee), 7.7 (Nature of Business), 7.8 (Prepayments and
Amendments), 7.9 (Change of Control), 7.11 (Distributions), 7.12 (Accounting
Methods), 7.13

64

--------------------------------------------------------------------------------

(Investments), 7.14 (Transactions with Affiliates), 7.15 (Suspension), 7.17 (Use
of Proceeds), 7.20 (Financial Covenants), 7.21 (Credit Card receipts), 7.22
(Capital Expenditures), or 7.23 (Securities Accounts) of this Agreement, or
makes any knowing or intentional breach of any negative covenant contained in
any of the other Loan Documents (excluding Section 5 (Representations and
Warranties) which is covered by Section 8.12);

        (b)  fails or neglects to perform, keep, or observe any term, provision,
condition, covenant, or agreement contained in Sections 4.5 (Power of Attorney),
6.2 (Collateral Reporting), 6.3 (Financial Statements, Reports, Certificates),
6.5 (Returns), 6.6 (Title to Equipment), 6.8 (Taxes), 6.11 (Location of
Inventory and Equipment), 6.12 (Compliance with Laws), 6.13 (Employee Benefits)
7.5 (Change Name), 7.10 (Consignments), 7.18 (Change in Location of Chief
Executive Office; Inventory and Equipment with Bailees), or 7.19 (No Prohibited
Transaction Under ERISA) of this Agreement and such failure continues for a
period of 5 Business Days; or

        (c)  fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant, or agreement contained in this Agreement, or in
any of the other Loan Documents (giving effect to any grace periods, cure
periods, or required notices, if any, expressly provided for in such Loan
Documents); in each case, other than any such term, provision, condition,
covenant, or agreement that is the subject of another provision of this
Section 8, in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 15 Business Days;

provided that, during any period of time that any such failure or neglect of any
such Obligor referred to in this paragraph exists, even if such failure or
neglect is not yet an Event of Default by virtue of the existence of a grace or
cure period or the pre-condition of the giving of a notice, the Lender Group
shall be relieved of its obligation to extend credit hereunder;

        8.3  If there is a Material Adverse Change;

        8.4  If any material portion of an Obligor's, or any of its
Subsidiaries', properties or assets is attached, seized, subjected to a writ or
distress warrant, or is levied upon, or comes into the possession of any third
Person in connection with a claim of such Person, in an amount, together with
(a) the amount of all existing attachments, seizures, writs or distress
warrants, levies, or possessions plus (b) the amount of all existing judgements
or claims subject to the provisions of Section 8.9, is in excess of $500,000 in
the aggregate, and any such attachment, seizure, subjection to writ or distress
warrant, levy, or possession is not released or discharged within 15 days after
the occurrence thereof, (provided that Agent may maintain reserves with respect
to all such attachments, seizures, writs or distress warrants, levies, or
possessions that affect any Collateral included in the Borrowing Base without
regard to whether an Event of Default exists under this Section 8.4);

        8.5  If an Insolvency Proceeding is commenced by any Obligor or any of
its Subsidiaries;

        8.6  If an Insolvency Proceeding is commenced against any Obligor, or
any of its Subsidiaries, and any of the following events occur: (a) such Obligor
or the Subsidiary consents to the institution of the Insolvency Proceeding
against it; (b) the petition commencing the Insolvency Proceeding is not timely
controverted; (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof; provided,
however, that, during the pendency of such period, Agent (including any
successor agent) and each other member of the Lender Group shall be relieved of
its obligation to extend credit hereunder; (d) an interim trustee is appointed
to take possession of all or a substantial portion of the properties or assets
of, or to operate all or any substantial portion of the business of, a Borrower
or any of its Subsidiaries; or (e) an order for relief shall have been issued or
entered therein;

65

--------------------------------------------------------------------------------




        8.7  If any Obligor or any of its Subsidiaries is enjoined, restrained,
or in any way prevented by court order from continuing to conduct all or any
material part of its business affairs and such order shall remain undischarged
or unstayed for a period in excess of 30 days;

        8.8  If a notice of Lien, levy, or assessment is filed of record with
respect to any of any Obligor's or any of its Subsidiaries' properties or assets
in an amount in excess of $500,000 by the United States Government, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, or if any taxes or debts owing at any time
hereafter to any one or more of such entities becomes a Lien, whether choate or
otherwise, upon any of an Obligor's or any of its Subsidiaries' properties or
assets and the same is not paid within 30 days of the payment date thereof
(provided that Agent may maintain reserves with respect to all such notice of
Lien, levies, or assessments that affect any Collateral included in the
Borrowing Base without regard to whether an Event of Default exists under this
Section 8.8);

        8.9  If a judgment or other claim becomes a Lien or encumbrance upon any
material portion of any Obligor's or any of its Subsidiaries' properties or
assets and such judgment or claim is not removed or released or stayed within
15 days of the entry of such judgment (provided that Agent may maintain reserves
with respect to all such Liens that affect any Collateral included in the
Borrowing Base without regard to whether an Event of Default exists under this
Section 8.9);

        8.10 If there is a default (after giving effect to all waivers of and
cure periods under such material agreements) in any material agreement to which
any Obligor or any of its Subsidiaries is a party with one or more third Persons
involving claims, Indebtedness, or other obligations in excess of $5,000,000,
and such default (a) occurs at the final maturity of the obligations thereunder,
or (b) results in a right by such third Person(s), irrespective of whether
exercised, to accelerate the maturity of any Obligor's or any of its
Subsidiaries' obligations thereunder to terminate such agreement, or to refuse
to renew such agreement pursuant to an automatic renewal right therein;

        8.11 If any Obligor or any of its Subsidiaries makes any payment on
account of Indebtedness that has been contractually subordinated in right of
payment to the payment of the Obligations, except to the extent such payment is
permitted by the terms of the subordination provisions applicable to such
Indebtedness;

        8.12 If any material misstatement or misrepresentation exists now or
hereafter in any warranty, representation, statement, or report made to the
Lender Group by any Obligor, any of its Subsidiaries, or any officer, employee,
agent, or director of any Obligor or any of its Subsidiaries, or if any such
warranty or representation is withdrawn; or

        8.13 If the obligation of any guarantor of the Obligations under its
guaranty is limited or terminated by operation of law or by the guarantor
thereunder, or any such guarantor becomes the subject of an Insolvency
Proceeding; provided, however, the termination of the Guaranty with respect to
MCI at any time after the date on which GCI ceases to hold 50% or more of the
issued and outstanding Stock of MCI shall not constitute an Event of Default
under this Section 8.13.

9.    THE LENDER GROUP'S RIGHTS AND REMEDIES.

        9.1    Rights and Remedies.    Upon the occurrence, and during the
continuation, of an Event of Default, the Required Lenders (at their election
but without notice of their election and without demand) may, except to the
extent otherwise expressly provided or required below, authorize and instruct
Agent to do any one or more of the following on behalf of the Lender Group (and
Agent, acting upon the instructions of the Required Lenders, shall do the same
on behalf of the Lender Group), all of which are authorized by Borrowers;
provided, however, that upon an Event of Default as

66

--------------------------------------------------------------------------------

set forth in Section 8.5 or Section 8.6, all Obligations shall automatically
become immediately due and payable:

        (a)  Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable;

        (b)  Cease advancing money or extending credit to or for the benefit of
Borrowers under this Agreement, under any of the Loan Documents;

        (c)  Terminate this Agreement and any of the other Loan Documents as to
any future liability or obligation of the Lender Group, but without affecting
Agent's rights and security interests, for the benefit of the Lender Group, in
the Personal Property Collateral or the Real Property Collateral and without
affecting the Obligations;

        (d)  Settle or adjust disputes and claims directly with Account Debtors
for amounts and upon terms which Agent considers advisable, and in such cases,
Agent will credit Borrowers' Loan Account with only the net amounts received by
Agent in payment of such disputed Accounts after deducting all Lender Group
Expenses incurred or expended in connection therewith;

        (e)  Cause Borrowers to hold all returned Inventory in trust for the
Lender Group, segregate all returned Inventory from all other property of
Borrowers or in a Borrower's possession and conspicuously label said returned
Inventory as the property of the Lender Group;

        (f)    Without notice to or demand upon any Obligor or any guarantor,
make such payments and do such acts as Agent considers necessary or reasonable
to protect its security interests in the Collateral. Each Borrower agrees to
assemble the Personal Property Collateral if Agent so requires, and to make the
Personal Property Collateral available to Agent as Agent may designate. Each
Borrower authorizes Agent to enter the premises where the Personal Property
Collateral is located, to take and maintain possession of the Personal Property
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or Lien that in Agent's determination appears to conflict
with the Agent's Liens and to pay all expenses incurred in connection therewith.
With respect to any of a Borrower's owned or leased premises, each Borrower
hereby grants Agent a license to enter into possession of such premises and to
occupy the same, without charge, for up to 120 days in order to exercise any of
the Lender Group's rights or remedies provided herein, at law, in equity, or
otherwise;

        (g)  Without notice to any Obligor (such notice being expressly waived),
and without constituting a retention of any collateral in satisfaction of an
obligation (within the meaning of the Code), set off and apply to the
Obligations any and all (i) balances and deposits of any Borrower held by the
Lender Group (including any amounts received in the GCS Collection Accounts), or
(ii) indebtedness at any time owing to or for the credit or the account of any
Borrower held by the Lender Group;

        (h)  Hold, as cash collateral, any and all balances and deposits of any
Borrower held by the Lender Group, and any amounts received in the GCS
Collection Accounts or the Concentration Accounts, to secure the full and final
repayment of all of the Obligations;

        (i)    Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Personal Property Collateral. Each Borrower hereby grants to Agent a license or
other right to use, without charge, such Borrower's labels, patents, copyrights,
rights of use of any name, trade secrets, trade names, trademarks, service
marks, and advertising matter, or any property of a similar nature, as it
pertains to the Personal Property Collateral, in completing production of,
advertising for sale, and selling any Personal Property Collateral and such
Borrower's rights under all licenses and all franchise agreements shall inure to
the Lender Group's benefit;

67

--------------------------------------------------------------------------------




        (j)    Sell the Personal Property Collateral at either a public or
private sale, or both, by way of one or more contracts or transactions, for cash
or on terms, in such manner and at such places (including a Borrower's premises)
as Agent determines is commercially reasonable. It is not necessary that the
Personal Property Collateral be present at any such sale;

        (k)  Agent shall give notice of the disposition of the Personal Property
Collateral as follows:

        (i)    Agent shall give Borrowers and each holder of a security interest
in the Personal Property Collateral who has filed with Agent a written request
for notice, a notice in writing of the time and place of public sale, or, if the
sale is a private sale or some other disposition other than a public sale is to
be made of the Personal Property Collateral, then the time on or after which the
private sale or other disposition is to be made;

        (ii)  The notice shall be personally delivered or mailed, postage
prepaid, to Borrowers as provided in Section 12, at least 10 days before the
date fixed for the sale, or at least 10 days before the date on or after which
the private sale or other disposition is to be made; no notice needs to be given
prior to the disposition of any portion of the Personal Property Collateral that
is perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market. Notice to Persons other than Borrowers
claiming an interest in the Personal Property Collateral shall be sent to such
addresses as they have furnished to Agent;

        (iii)  If the sale is to be a public sale, Agent also shall give notice
of the time and place by publishing a notice one time at least 10 days before
the date of the sale in a newspaper of general circulation in the county in
which the sale is to be held;

        (l)    The Lender Group may credit bid and purchase at any public sale;
and

        (m)  The Lender Group shall have all other rights and remedies available
to it at law or in equity pursuant to any other Loan Documents; and

        (n)  Any deficiency that exists after disposition of the Personal
Property Collateral as provided above will be paid immediately by Borrowers. Any
excess will be returned, without interest and subject to the rights of third
Persons, by Agent to Borrowers.

        9.2    Remedies Cumulative.    The rights and remedies of the Lender
Group under this Agreement, the other Loan Documents, and all other agreements
shall be cumulative. The Lender Group shall have all other rights and remedies
not inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

10.  TAXES AND EXPENSES.

        If any Obligor fails to pay any monies (whether taxes, assessments,
insurance premiums, or, in the case of leased properties or assets, rents or
other amounts payable under such leases) due to third Persons, or fails to make
any deposits or furnish any required proof of payment or deposit, all as
required under the terms of this Agreement, then, to the extent that Agent
determines that such failure by such Obligor would reasonably be expected to
result in a Material Adverse Change, in its discretion and without prior notice
to the Obligors, Agent may do any or all of the following: (a) make payment of
the same or any part thereof; (b) set up such reserves in Borrowers' Loan
Account as Agent deems necessary, in its Permitted Discretion, to protect the
Lender Group from the exposure created by such failure; or (c) obtain and
maintain insurance policies of the type described in Section 6.9 and take any
action with respect to such policies as Agent deems prudent, in its Permitted
Discretion. Any such amounts paid by Agent shall constitute Lender Group
Expenses. Any such payments made by Agent shall not constitute an agreement by
the Lender Group to make similar payments in the future or a

68

--------------------------------------------------------------------------------


waiver by the Lender Group of any Event of Default under this Agreement. Agent
need not inquire as to, or contest the validity of, any such expense, tax, or
Lien and the receipt of the usual official notice for the payment thereof shall
be conclusive evidence that the same was validly due and owing.

11.  WAIVERS; INDEMNIFICATION.

        11.1    Demand; Protest; etc.    Except as set forth in this Agreement
and the other Loan Documents, each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees relating to
the Obligations or the Collateral at any time held by the Lender Group on which
such Borrower may in any way be liable.

        11.2    The Lender Group's Liability for Collateral.    Each Borrower
hereby agrees that: (a) so long as the Lender Group complies with its
obligations, if any, under the Code and as otherwise required by law, the Lender
Group shall not in any way or manner be liable or responsible for: (i) the
safekeeping of the Collateral; (ii) any loss or damage thereto occurring or
arising in any manner or fashion from any cause other than as a result of the
gross negligence or willful misconduct of Agent, any other member of the Lender
Group, or any Lender-Related Persons; (iii) any diminution in the value thereof;
or (iv) any act or default of any carrier, warehouseman, bailee, forwarding
agency, or other third party; and (b) all risk of loss, damage, or destruction
of the Collateral shall be borne by the Obligors.

        11.3    Indemnification.    Each Obligor shall pay, indemnify, defend,
and hold the Agent-Related Persons, the Lender-Related Persons with respect to
each Lender, each Participant, and each of their respective officers, directors,
employees, counsel, agents, and attorneys-in-fact (each, an "Indemnified
Person") harmless (to the fullest extent permitted by law) from and against any
and all claims, demands, suits, actions, investigations, proceedings, and
damages, and all reasonable attorneys fees and disbursements and other costs and
expenses actually incurred in connection therewith (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them in connection with or as a
result of or related to the execution, delivery, enforcement, performance, and
administration of this Agreement and any other Loan Documents or the
transactions contemplated herein, and with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event
or circumstance in any manner related thereto (all the foregoing, collectively,
the "Indemnified Liabilities"). The Obligors shall have no obligation to any
Indemnified Person under this Section 11.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person. This provision shall survive the termination of this Agreement and the
repayment of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability for which the
Obligors were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by the Obligors with respect thereto.

12.  NOTICES.

        Unless otherwise provided in this Agreement, all notices or demands by
any party relating to this Agreement or any other Loan Document shall be in
writing and (except for financial statements and other informational documents
which may be sent by first-class mail, postage prepaid) shall be personally
delivered or sent by registered or certified mail (postage prepaid, return
receipt requested),

69

--------------------------------------------------------------------------------


overnight courier, or telefacsimile to the Administrative Borrower or the Agent,
as the case may be, at its address set forth below:


If to Administrative
Borrower or
to an Obligor:
 



GUITAR CENTER, INC.
5795 Lindero Canyon Road
Westlake Village, California 91326
Attn: Chief Financial Officer
Fax No. 818.735.4923
with copies to:
 
LATHAM & WATKINS
135 Commonwealth Drive
Menlo Park, California 94025
Attn: Anthony J. Richmond, Esq.
Fax No. 650.463.2600
to Agent:
 
WELLS FARGO RETAIL FINANCE, LLC
1 Boston Place
Boston, Massachusetts 02108
Attn: Robert Castine
Fax No. 617.523.4027
with copies to:
 
BROBECK, PHLEGER & HARRISON LLP
550 South Hope Street
Los Angeles, California 90071
Attn: John Francis Hilson, Esq.
Fax No. 213.745.3345

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to all other
parties. All notices or demands sent in accordance with this Section 12, other
than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail. Each Borrower acknowledges and agrees that notices sent by
the Lender Group in connection with the exercise of enforcement rights against
Collateral under the provisions of the Code shall be deemed sent when deposited
in the mail or personally delivered, or, where permitted by law, transmitted by
telefacsimile or any other method set forth above.

13.  CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

        THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA.

        THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE

70

--------------------------------------------------------------------------------


COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
THE REQUIRED LENDERS' OPTION, IN THE COURTS OF ANY JURISDICTION WHERE THE
REQUIRED LENDERS ELECT TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE,
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT
THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13.

        EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. EACH BORROWER AND EACH MEMBER OF THE
LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

14.  ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

        14.1    Assignments and Participations.    

        (a)  Any Lender may assign and delegate to one or more Eligible
Transferees (each an "Assignee") all, or any ratable part of all, of the
Obligations, the Commitments and the other rights and obligations of such Lender
hereunder and under the other Loan Documents, in a minimum amount of $2,500,000,
or such lesser amount as represents the entire ratable share of the Obligations
and Commitments then held by such Lender; provided, however, that Borrowers and
Agent may continue to deal solely and directly with such Lender in connection
with the interest so assigned to an Assignee until (i) written notice of such
assignment, together with payment instructions, addresses and related
information with respect to the Assignee, shall have been given to
Administrative Borrower and Agent by such Lender and the Assignee; (ii) such
Lender and its Assignee shall have delivered to Administrative Borrower and
Agent an Assignment and Acceptance in form and substance satisfactory to Agent;
and (iii) the assignor Lender or Assignee has paid to Agent for Agent's sole and
separate account a processing fee in the amount of $5,000. Anything contained
herein to the contrary notwithstanding, the consent of Agent shall not be
required (and payment of any fees shall not be required) if such assignment is
in connection with any merger, consolidation, sale, transfer, or other
disposition of all or any substantial portion of the business or loan portfolio
of such Lender.

        (b)  From and after the date that Agent notifies the assignor Lender
(with a copy to Agent) that it has received an executed Assignment and
Acceptance and payment of the above-referenced processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assignor Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 11.3 hereof) and be released from its obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender's rights and obligations under this
Agreement and the other Loan

71

--------------------------------------------------------------------------------




Documents, such Lender shall cease to be a party hereto and thereto), and such
assignment shall effect a novation between each of the Borrowers and the
Assignee.

        (c)  By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (1) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (2) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or the performance or observance by Borrowers of any of their
obligations under this Agreement or any other Loan Document furnished pursuant
hereto; (3) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (4) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (5) such Assignee appoints and authorizes Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to Agent, by the terms hereof, together with such powers as are
reasonably incidental thereto; and (6) such Assignee agrees that it will perform
in accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

        (d)  Immediately upon each Assignee's making its processing fee payment
under the Assignment and Acceptance and receipt and acknowledgment by Agent of
such fully executed Assignment and Acceptance, this Agreement shall be deemed to
be amended to the extent, but only to the extent, necessary to reflect the
addition of the Assignee and the resulting adjustment of the Commitments arising
therefrom. The Commitment allocated to each Assignee shall reduce such
Commitments of the assigning Lender pro tanto.

        (e)  Any Lender may at any time, with the written consent of Agent, sell
to one or more commercial banks, financial institutions, or other Persons not
Affiliates of such Lender (a "Participant") participating interests in the
Obligations, the Commitment, and the other rights and interests of that Lender
(the "Originating Lender") hereunder and under the other Loan Documents
(provided that no written consent of Agent shall be required in connection with
any sale of any such participating interests by a Lender to an Eligible
Transferee); provided, however, that (i) the Originating Lender's obligations
under this Agreement shall remain unchanged, (ii) the Originating Lender shall
remain solely responsible for the performance of such obligations, (iii) each
Borrower, Agent, and the Lenders shall continue to deal solely and directly with
the Originating Lender in connection with the Originating Lender's rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating; (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating; (C) release all or a material portion of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating; (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender; or (E) change
the amount or due dates of scheduled principal repayments or prepayments

72

--------------------------------------------------------------------------------




or premiums; and (v) all amounts payable by Borrowers hereunder shall be
determined as if such Lender had not sold such participation; except that, if
amounts outstanding under this Agreement are due and unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall be deemed to have the right of set-off in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement (and the rights of the
Originating Lender shall be reduced by a corresponding amount). The rights of
any Participant only shall be derivative through the Originating Lender with
whom such Participant participates and no Participant shall have any direct
rights as to the other Lenders, Agent, Borrowers, the Collections, the
Collateral, or otherwise in respect of the Obligations. No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves.

        (f)    Subject to Section 16.17(d), in connection with any such
assignment or participation or proposed assignment or participation, a Lender
may disclose all documents and information which it now or hereafter may have
relating to Borrowers or Borrowers' business.

        (g)  Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

        14.2    Successors.    This Agreement shall bind and inure to the
benefit of the respective successors and assigns of each of the parties;
provided, however, no Borrower may assign this Agreement or any rights or duties
hereunder without the Lenders' prior written consent and any prohibited
assignment shall be absolutely void ab initio. No consent to assignment by the
Lenders shall release Borrowers from their Obligations prior to the date of such
assignment. A Lender may assign this Agreement and the other Loan Documents and
its rights and duties hereunder and thereunder pursuant to Section 14.1 hereof
and, except as expressly required pursuant to Section 14.1 hereof, no consent or
approval by any Borrower is required in connection with any such assignment.

15.  AMENDMENTS; WAIVERS.

        15.1    Amendments and Waivers.    No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent with
respect to any departure by any Borrower therefrom, shall be effective unless
the same shall be in writing and signed by the Required Lenders (or by Agent at
the written request of the Required Lenders) and Borrowers and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all the Lenders and
Borrowers and acknowledged by Agent, do any of the following:

        (a)  increase or extend the Commitment of any Lender;

        (b)  postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under any other Loan Document;

        (c)  reduce the principal of, or the rate of interest specified herein
on any Loan, or any fees or other amounts payable hereunder or under any other
Loan Document;

73

--------------------------------------------------------------------------------



        (d)  change the percentage of the Commitments that is required for the
Lenders or any of them to take any action hereunder;

        (e)  amend Section 2.1(a)(x)(ii) with respect to the 85% advance rate,
Section 2.1(a)(y)(i) with respect to the 70% advance rate, or
Section 2.1(a)(y)(ii) with respect to the 85% advance rate, to increase any such
advance rate percentage to a percentage amount in excess of the foregoing stated
percentages;

        (f)    amend this Section or any provision of the Agreement providing
for consent or other action by all Lenders;

        (g)  release Collateral other than as permitted by Section 16.12;

        (h)  change the definition of "Required Lenders";

        (i)    release any Borrower from any Obligation for the payment of
money; or

        (j)    amend any of the provisions of Section 16.

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, affect the rights or duties of Agent
under this Agreement or any other Loan Document. The foregoing notwithstanding,
any amendment, modification, waiver, consent, termination, or release of or with
respect to any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrowers, shall not require
consent by or the agreement of Borrowers.

        15.2    Replacement of Holdout Lender.    

        (a)  If any action to be taken by the Lender Group or Agent hereunder
requires the unanimous consent, authorization, or agreement of all Lenders
("Subject Action"), and a Lender ("Holdout Lender") fails to give its consent,
authorization, or agreement, then Agent or Administrative Borrower, upon at
least 5 Business Days prior irrevocable notice to the Holdout Lender, may
permanently replace the Holdout Lender with one or more substitute Lenders who
are also Eligible Transferees (each, a "Replacement Lender"), and the Holdout
Lender shall have no right to refuse to be replaced hereunder; provided,
however, in the case of any Holdout Lender replaced by Administrative Borrower,
Subject Action must (i) have been requested in good faith and not for the
purpose of avoiding any premium or penalty of any kind whatsoever, and (ii) have
been approved by the Required Lenders; and, provided, further, that
Administrative Borrower may not permanently replace WFRF as a Lender so long as
WFRF is also Agent. Such notice to replace the Holdout Lender shall specify an
effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given. Notwithstanding the
foregoing, Administrative Borrower shall have the right to permanently replace
any Holdout Lender at any time (including WFRF) so long as any and all
applicable premiums or penalties are paid by Borrowers to such Holdout Lender in
connection therewith.

        (b)  Prior to the effective date of any replacement made in accordance
with the preceding paragraph (a), the Holdout Lender and each Replacement Lender
shall execute and deliver an Assignment and Acceptance Agreement, subject only
to the Holdout Lender being repaid its share of the outstanding Obligations
(including an assumption of its Pro Rata Share of the Risk Participation
Liability) without any premium or penalty of any kind whatsoever. If the Holdout
Lender shall refuse or fail to execute and deliver any such Assignment and
Acceptance Agreement prior to the effective date of such replacement, the
Holdout Lender shall be deemed to have executed and delivered such Assignment
and Acceptance Agreement. The replacement of any Holdout Lender shall be made in
accordance with the terms of Section 14.1. Until such time as the Replacement
Lenders shall have acquired all of the Obligations, the Commitments, and the
other rights and obligations of the Holdout Lender hereunder and under the other
Loan Documents, the Holdout Lender shall remain obligated to

74

--------------------------------------------------------------------------------


make the Holdout Lender's Pro Rata Share of Advances and to purchased a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of the Risk Participation Liability of such Letter of Credit.

        15.3    No Waivers; Cumulative Remedies.    No failure by Agent or any
Lender to exercise any right, remedy, or option under this Agreement, any other
Loan Document, or any present or future supplement hereto or thereto, or in any
other agreement between or among any Borrower and Agent or any Lender, or delay
by Agent or any Lender in exercising the same, will operate as a waiver thereof.
No waiver by Agent or any Lender will be effective unless it is in writing, and
then only to the extent specifically stated. No waiver by Agent or the Lenders
on any occasion shall affect or diminish Agent's and each Lender's rights
thereafter to require strict performance by Borrowers of any provision of this
Agreement. Agent's and each Lender's rights under this Agreement and the other
Loan Documents will be cumulative and not exclusive of any other right or remedy
which Agent or any Lender may have.

16.  AGENT; THE LENDER GROUP.

        16.1    Appointment and Authorization of Agent.    Each Lender hereby
designates and appoints WFRF as its agent under this Agreement and the other
Loan Documents and each Lender hereby irrevocably authorizes Agent to take such
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 16. The
provisions of this Section 16 are solely for the benefit of Agent, and the
Lenders and Borrowers shall have no rights as a third party beneficiary of any
of the provisions contained herein; provided, however, that certain of the
provisions of Section 16.10, 16.11 and 16.17(d) hereof also shall be for the
benefit of Borrowers. Any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document notwithstanding, Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall Agent have or be deemed to have any fiduciary relationship with each other
or any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word "Agent" is for convenience only, that WFRF is
merely the representatives of the Lenders, and has only the contractual duties
set forth herein. Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions which Agent is expressly entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Advances, the Collateral, the
Collections, and related matters; (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents; (c) make Advances, for itself or on behalf of Lenders as
provided in the Loan Documents; (d) exclusively receive, apply, and distribute
the Collections as provided in the Loan Documents; (e) open and maintain such
bank accounts and lock boxes as Agent deems necessary and appropriate in
accordance with the Loan Documents for the foregoing purposes with respect to
the Collateral and the Collections; (f) perform, exercise, and enforce any and
all other rights and remedies of the Lender Group with respect to Borrowers, the
Obligations, the Collateral, the Collections, or otherwise related to any of
same as provided in the Loan Documents; and (g) incur and pay such Lender Group
Expenses as Agent may

75

--------------------------------------------------------------------------------


deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.

        16.2    Delegation of Duties.    Except as otherwise provided in this
section, Agent may execute any of its duties under this Agreement or any other
Loan Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects as long as such selection was made in
compliance with this section and without gross negligence or willful misconduct.

        16.3    Liability of Agent.    None of the Agent-Related Persons shall
(i) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or (ii) be responsible in any manner to any of the Lenders for any
recital, statement, representation or warranty made by Borrowers or any
Subsidiary or Affiliate of Borrowers, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the Books or properties of Borrowers or the
books or records or properties of any of Borrowers' Subsidiaries or Affiliates.

        16.4    Reliance by Agent.    Agent shall be entitled to rely, and shall
be fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent, or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any
Borrower or counsel to any Lender), independent accountants and other experts
selected by Agent. Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless Agent shall
first receive such advice or concurrence of the Lenders as it deems appropriate
and until such instructions are received, Agent shall act, or refrain from
acting, as it deems advisable. If Agent so requests, it shall first be
indemnified to its reasonable satisfaction by Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Lenders.

        16.5    Notice of Default or Event of Default.    Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest,
fees, and expenses required to be paid to Agent for the account of the Lenders,
except with respect to Events of Default of which Agent has actual knowledge,
unless Agent shall have received written notice from a Lender or Borrowers
referring to this Agreement, describing such Default or Event of Default, and
stating that such notice is a "notice of default." Agent promptly will notify
the Lenders of its receipt of any such notice or of any Event of Default of
which Agent has actual knowledge. If any Lender obtains actual knowledge of any
Event of Default, such Lender promptly shall notify the other Lenders and Agent
of such Event of Default. Each Lender shall be solely responsible for giving any
notices to its Participants, if any. Subject to Section 16.4, Agent shall take
such action with respect to such Default or Event of Default as may be requested
by the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any

76

--------------------------------------------------------------------------------


such request, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable.

        16.6    Credit Decision.    Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Borrowers
and their Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrowers and any other Person (other than the Lender Group)
party to a Loan Document, and all applicable bank regulatory laws relating to
the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to Borrowers. Each Lender also represents
that it will, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrowers and any other Person (other than the Lender Group)
party to a Loan Document. Except for notices, reports and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrowers and any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons.

        16.7    Costs and Expenses; Indemnification.    Agent may incur and pay
Lender Group Expenses to the extent Agent reasonably deems necessary or
appropriate for the performance and fulfillment of its functions, powers, and
obligations pursuant to the Loan Documents, including without limiting the
generality of the foregoing, court costs, reasonable attorneys fees and
expenses, costs of collection by outside collection agencies and auctioneer fees
and costs of security guards or insurance premiums paid to maintain the
Collateral, whether or not Borrowers are obligated to reimburse Agent or Lenders
for such expenses pursuant to the Loan Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from Collections
to reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders. In the event Agent is not reimbursed for
such costs and expenses from Collections, each Lender hereby agrees that it is
and shall be obligated to pay to or reimburse Agent for the amount of such
Lender's Pro Rata Share thereof. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrowers
and without limiting the obligation of Borrowers to do so), according to their
Pro Rata Shares, from and against any and all Indemnified Liabilities; provided,
however, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting solely from such
Person's gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender shall reimburse Agent upon demand for such Lender's
ratable share of any costs or out-of-pocket expenses (including attorneys fees
and expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrowers. The
undertaking in this section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.

77

--------------------------------------------------------------------------------


        16.8    Agent in Individual Capacity.    WFRF and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with any Borrower and its
Subsidiaries and Affiliates and any other Person (other than the Lender Group)
party to any Loan Documents as though WFRF were not Agent hereunder, and, in
each case, without notice to or consent of the Lenders. The Lenders acknowledge
that, pursuant to such activities, WFRF or its Affiliates may receive
information regarding a Borrower or its Affiliates and any other Person (other
than the Lender Group) party to any Loan Documents that is subject to
confidentiality obligations in favor of such Borrower or such other Person and
that prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms "Lender" and "Lenders" include WFRF in its
individual capacity.

        16.9    Successor Agent.    Agent may resign as Agent upon 45 days
notice to the Lenders. If Agent resigns under this Agreement, the Required
Lenders shall appoint a successor Agent for the Lenders. If no successor Agent
is appointed prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with the Lenders, a successor Agent. If Agent has
materially breached or failed to perform any material provision of this
Agreement or of applicable law, the Required Lenders may agree in writing to
remove and replace Agent with a successor Agent from among the Lenders. In any
such event, upon the acceptance of its appointment as successor Agent hereunder,
such successor Agent shall succeed to all the rights, powers and duties of the
retiring Agent and the term "Agent" shall mean such successor Agent and the
retiring Agent's appointment, powers and duties as Agent shall be terminated.
After any retiring Agent's resignation hereunder as Agent, the provisions of
this Section 16 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement. If no successor Agent
has accepted appointment as Agent by the date which is 45 days following a
retiring Agent's notice of resignation, the retiring Agent's resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.

        16.10    Lender in Individual Capacity.    Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each
Borrower and its Subsidiaries and Affiliates and any other Person (other than
the Lender Group) party to any Loan Documents as though such Lender were not the
agent of Agent hereunder without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Borrowers or their
Affiliates and any other Person (other than the Lender Group) party to any Loan
Documents that is subject to confidentiality obligations set forth in
Section 16.17(d) in favor of Borrowers or such other Person and that prohibit
the disclosure of such information to the Lenders, and the Lenders acknowledge
that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender not shall be under any obligation to
provide such information to them. With respect to the Swing Loans and Agent
Advances, Swing Lender shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the sub-agent of the Agent.

        16.11    Withholding Tax.    

        (a)  If any Lender is a "foreign corporation, partnership or trust"
within the meaning of the IRC and such Lender claims exemption from, or a
reduction of, U.S. withholding tax under Sections 1441 or

78

--------------------------------------------------------------------------------


1442 of the IRC, such Lender agrees with and in favor of Agent and Borrowers, to
deliver to Agent and Borrowers:

          (i)  if such Lender claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, properly completed IRS Forms
1001 and W-8 before the payment of any interest in the first calendar year and
before the payment of any interest in each third succeeding calendar year during
which interest may be paid under this Agreement;

        (ii)  if such Lender claims that interest paid under this Agreement is
exempt from United States withholding tax because it is effectively connected
with a United States trade or business of such Lender, two properly completed
and executed copies of IRS Form 4224 before the payment of any interest is due
in the first taxable year of such Lender and in each succeeding taxable year of
such Lender during which interest may be paid under this Agreement, and IRS
Form W-9; and

        (iii)  such other form or forms as may be required under the IRC or
other laws of the United States as a condition to exemption from, or reduction
of, United States withholding tax.

Such Lender agrees promptly to notify Agent and Administrative Borrower of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

        (b)  If any Lender claims exemption from, or reduction of, withholding
tax under a United States tax treaty by providing IRS Form 1001 and such Lender
sells, assigns, grants a participation in, or otherwise transfers all or part of
the Obligations of Borrowers to such Lender, such Lender agrees to notify Agent
of the percentage amount in which it is no longer the beneficial owner of
Obligations of Borrowers to such Lender. To the extent of such percentage
amount, Agent will treat such Lender's IRS Form 1001 as no longer valid.

        (c)  If any Lender claiming exemption from United States withholding tax
by filing IRS Form 4224 with Agent sells, assigns, grants a participation in, or
otherwise transfers all or part of the Obligations of Borrowers to such Lender,
such Lender agrees to undertake sole responsibility for complying with the
withholding tax requirements imposed by Sections 1441 and 1442 of the IRC.

        (d)  If any Lender is entitled to a reduction in the applicable
withholding tax, Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable withholding tax after taking into account
such reduction. If the forms or other documentation required by subsection
(a) of this Section are not delivered to Agent, then Agent may withhold from any
interest payment to such Lender not providing such forms or other documentation
an amount equivalent to the applicable withholding tax.

        (e)  If the IRS or any other Governmental Authority of the United States
or other jurisdiction asserts a claim that Agent did not properly withhold tax
from amounts paid to or for the account of any Lender (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify Agent fully for all amounts paid, directly or indirectly,
by Agent as tax or otherwise, including penalties and interest, and including
any taxes imposed by any jurisdiction on the amounts payable to Agent under this
Section, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders under this subsection shall survive the
payment of all Obligations and the resignation or replacement of Agent.

        16.12    Collateral Matters.    

        (a)  The Lenders hereby irrevocably authorize Agent, at its option and
in its sole discretion, to release any Lien on any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by Borrowers
of all Obligations; (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Administrative
Borrower certifies to

79

--------------------------------------------------------------------------------


Agent that the sale or disposition is permitted under Section 7.4 of this
Agreement or the other Loan Documents (and Agent may rely conclusively on any
such certificate, without further inquiry); (iii) constituting property in which
Borrowers owned no interest at the time the security interest was granted or at
any time thereafter; or (iv) constituting property leased to Borrowers under a
lease that has expired or is terminated in a transaction permitted under this
Agreement. Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders, or (z) otherwise, the Required Lenders. Upon request by Agent or
Administrative Borrower at any time, the Lenders will confirm in writing Agent's
authority to release any such Liens on particular types or items of Collateral
pursuant to this Section 16.12; provided, however, that (1) Agent shall not be
required to execute any document necessary to evidence such release on terms
that, in Agent's opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of Borrowers in respect of)
all interests retained by Borrowers, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

        (b)  Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by Borrowers or is cared for,
protected, or insured or has been encumbered, or that the Agent's Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent's
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise provided herein.

        16.13    Restrictions on Actions by Lenders; Sharing of Payments.    

        (a)  Each of the Lenders agrees that it shall not, without the express
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the request of Agent, set off against the Obligations, any amounts
owing by such Lender to Borrowers or any accounts of Borrowers now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings,
to foreclose any Lien on, or otherwise enforce any security interest in, any of
the Collateral the purpose of which is, or could be, to give such Lender any
preference or priority against the other Lenders with respect to the Collateral.

        (b)  If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations arising under, or relating to, this Agreement or
the other Loan Documents, except for any such proceeds or payments received by
such Lender from Agent pursuant to the terms of this Agreement, or (ii) payments
from Agent in excess of such Lender's ratable portion of all such distributions
by Agent, such Lender promptly shall (1) turn the same over to Agent, in kind,
and with such endorsements as may be required to negotiate the same to Agent, or
in same day funds, as applicable, for the account of all of the Lenders and for
application to the Obligations in accordance with the applicable provisions of
this Agreement, or (2) purchase, without recourse or warranty, an undivided
interest and participation in the Obligations owed to the other Lenders so that
such excess payment received shall be applied ratably as among the Lenders in
accordance with their Pro Rata Shares; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those

80

--------------------------------------------------------------------------------


purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.

        16.14    Agency for Perfection.    Agent and each Lender hereby appoints
each other Lender as agent for the purpose of perfecting the Agent's Liens in
assets which, in accordance with Article 9 of the Code can be perfected only by
possession. Should any Lender obtain possession of any such Collateral, such
Lender shall notify Agent thereof, and, promptly upon Agent's request therefor
shall deliver such Collateral to Agent or in accordance with Agent's
instructions.

        16.15    Payments by Agent to the Lenders.    All payments to be made by
Agent to the Lenders shall be made by bank wire transfer or internal transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium or interest on Advances or otherwise.

        16.16    Concerning the Collateral and Related Loan Documents.    Each
member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents relating to the Collateral, for the
benefit of the Lender Group. Each member of the Lender Group agrees that any
action taken by Agent or all Lenders, as applicable, in accordance with the
terms of this Agreement or the other Loan Documents relating to the Collateral
and the exercise by Agent or all Lenders, as applicable, of their respective
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders.

        16.17    Field Audits and Examination Reports; Confidentiality;
Disclaimers by Lenders; Other Reports and Information.    

        By signing this Agreement, Agent (with respect to clause (d) below only)
and each Lender:

        (a)  is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report (each a "Report" and collectively, "Reports") prepared by Agent, and
Agent shall so furnish each Lender with such Reports;

        (b)  expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report;

        (c)  expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Borrowers
and will rely significantly upon the Books, as well as on representations of
Borrowers' personnel;

81

--------------------------------------------------------------------------------






        (d)  agrees to keep, and, as to Agent, to cause all Agent-Related
Persons, and as to each Lender, to cause all Lender-Related Persons of such
Lender, to keep, all Reports and other material, non-public information
regarding each Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner; it being
understood and agreed by Borrowers that in any event such Lender may make
disclosures (a) to the extent necessary to counsel for and other advisors,
accountants, and auditors to such Lender, (b) reasonably required by any bona
fide potential or actual Assignee, transferee, or Participant in connection with
any contemplated or actual assignment or transfer by such Lender of an interest
herein or any participation interest in such Lender's rights hereunder, (c) of
information that has become public by disclosures made by Persons other than
such Lender, its Affiliates, assignees, transferees, or participants, or (d) to
the extent required or requested by any court, governmental or administrative
agency, pursuant to any subpoena or other legal process, or by any law, statute,
regulation, or court order; provided, however, that, unless prohibited by
applicable law, statute, regulation, or court order, such Lender shall notify
Administrative Borrower of any request by any court, governmental or
administrative agency, or pursuant to any subpoena or other legal process for
disclosure of any such non-public material information concurrent with, or where
practicable, prior to the disclosure thereof; and

        (e)  without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Agent and any such
other Lender preparing a Report harmless from any action the indemnifying Lender
may take or conclusion the indemnifying Lender may reach or draw from any Report
in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of Borrowers; and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses and other amounts
(including, attorney costs) incurred by Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing: (x) Any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrowers to Agent that has not been contemporaneously
provided by Borrowers to such Lender, and, upon receipt of such request, Agent
shall provide a copy of same to such Lender promptly upon receipt thereof from
Borrowers; (y) To the extent that Agent is entitled, under any provision of the
Loan Documents, to request additional reports or information from Borrowers, any
Lender may, from time to time, reasonably request Agent to exercise such right
as specified in such Lender's notice to Agent, whereupon Agent promptly shall
request of Administrative Borrower the additional reports or information
specified by such Lender, and, upon receipt thereof from Administrative
Borrower, Agent promptly shall provide a copy of same to such Lender; and
(z) Any time that Agent renders to Borrowers a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender.

        16.18    Several Obligations; No Liability.    Notwithstanding that
certain of the Loan Documents now or hereafter may have been or will be executed
only by or in favor of Agent in its capacity as such, and not by or in favor of
the Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to

82

--------------------------------------------------------------------------------

the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 16.7, no member of the Lender Group shall
have any liability for the acts or any other member of the Lender Group. No
Lender shall be responsible to Borrowers or any other Person for any failure by
any other Lender to fulfill its obligations to make credit available hereunder,
nor to advance for such other Lender or on its behalf in connection with its
Commitment, nor to take any other action on its behalf hereunder or in
connection with the financing contemplated herein.

        16.19    Legal Representation of Agent.    In connection with the
negotiation, drafting, and execution of this Agreement and the other Loan
Documents, or in connection with future legal representation relating to loan
administration, amendments, modifications, waivers, or enforcement of remedies,
Brobeck, Phleger & Harrison LLP ("Brobeck") only has represented and only shall
represent WFRF in its capacity as Agent and as a Lender. Each other Lender
hereby acknowledges that Brobeck does not represent any other Lender in
connection with any such matters.

        16.20    Documentation Agent.    

        Notwithstanding the provisions of this Agreement or any of the other
Loan Documents, FRF (in its capacity as Documentation Agent as opposed to its
capacity as a Lender) shall have no powers, rights, duties, responsibilities, or
liabilities with respect to this Agreement and the other Loan Documents nor
shall FRF have or be deemed to have any fiduciary relationship with any Lender.

17.  GENERAL PROVISIONS.

        17.1    Effectiveness.    This Agreement shall be binding and deemed
effective when executed by each Borrower and each member of the Lender Group
whose signature is provided for on the signature pages hereof.

        17.2    Section Headings.    Headings and numbers have been set forth
herein for convenience only. Unless the contrary is compelled by the context,
everything contained in each section applies equally to this entire Agreement.

        17.3    Interpretation.    Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against the Lender Group or
Borrowers, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of all parties hereto.

        17.4    Severability of Provisions.    Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.

        17.5    Amendments in Writing.    Except as set forth in Section 15.1,
this Agreement can only be amended by a writing signed by Agent, the Required
Lenders, and each Borrower.

        17.6    Counterparts; Telefacsimile Execution.    This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

83

--------------------------------------------------------------------------------


        17.7    Revival and Reinstatement of Obligations.    If the incurrence
or payment of the Obligations by Borrowers or any guarantor of the Obligations
or the transfer by either or both of such parties to the Lender Group of any
property of either or both of such parties should for any reason subsequently be
declared to be void or voidable under any state or federal law relating to
creditors' rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, and other voidable or recoverable payments
of money or transfers of property (collectively, a "Voidable Transfer"), and if
the Lender Group is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the reasonable advice of its counsel,
then, as to any such Voidable Transfer, or the amount thereof that the Lender
Group is required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Borrowers or such guarantor automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.

        17.8    Integration.    This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

        17.9    GCI as Agent for Borrowers.    Each Borrower hereby irrevocably
appoints GCI as the borrowing agent and attorney-in-fact for such Borrower (the
"Administrative Borrower") which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (i) to provide Agent with
all notices with respect to Advances and Letters of Credit obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Advances and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral of Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to Borrowers in order to
utilize the collective borrowing powers of Borrowers in the most efficient and
economical manner and at their request, and that Lender Group shall not incur
liability to any Borrower as a result hereof. Each Obligor expects to derive
benefit, directly or indirectly, from the handling of the Loan Account and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group. To
induce Lender Group to do so, and in consideration thereof, each Obligor hereby
jointly and severally agrees to indemnify Lender Group and hold Lender Group
harmless against any and all liability, expense, loss or claim of damage or
injury, made against Lender Group by any Borrower or by any third party
whosoever, arising from or incurred by reason of (a) the handling of the Loan
Account and Collateral of Borrowers as herein provided, (b) Lender Group's
relying on any instructions of the Administrative Borrower, or (c) any other
action taken by Lender Group hereunder or under the other Loan Documents, except
that Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 17.9 with respect to any liability that
has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.

        17.10    Lenders' Consent.    

        In connection with the transactions contemplated by this Agreement, each
Lender hereby consents to the termination and payout of Foothill and Bank of
America as Lenders under the First Amendment, including, without limitation, to
the terms of such payout as set forth in the Bank of America Termination
Agreement and the Foothill Termination Agreement, respectively.

[Signature page to follow.]

84

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

    GUITAR CENTER, INC.,
a Delaware corporation
 
 
By:
 
/s/  BRUCE L. ROSS      

--------------------------------------------------------------------------------

    Title:   Executive Vice President and Chief Financial Officer
 
 
GUITAR CENTER STORES, INC.,
a Delaware corporation
 
 
By:
 
/s/  BARRY SOOSMAN      

--------------------------------------------------------------------------------

    Title   President
 
 
MUSICIAN'S FRIEND, INC.,
a Delaware corporation
 
 
By:
 
/s/  BRUCE L. ROSS      

--------------------------------------------------------------------------------

    Title:   Vice President
 
 
[signature page continues]

S-1

--------------------------------------------------------------------------------

    WELLS FARGO RETAIL FINANCE, LLC,
a Delaware limited liability company, as Agent and as a Lender
 
 
By:
 
/s/ Patricia McLoughlin

--------------------------------------------------------------------------------

    Name:   Patricia McLoughlin     Title:   Director Loan Sales
 
 
Wiring Instructions:
JP Morgan Chase Bank
4 New York Plaza, 15th Floor
New York, New York 10004
ABA# 021000021
Credit: Wells Fargo Retail Finance, LLC
Account No. 323-266193
Reference: For the benefit of Guitar Center, Inc.
 
 
[signature page continues]

S-2

--------------------------------------------------------------------------------

    FLEET RETAIL FINANCE INC,
a Delaware corporation, formerly know as BankBoston Retail Finance Inc., as
Documentation Agent and as a Lender
 
 
By:
 
/s/  CHRISTINE M. SCOTT      

--------------------------------------------------------------------------------

    Name:   Christine M. Scott     Title:   Vice President
 
 
Wiring Instructions:
Fleet Retail Finance Inc.
40 Broad Street, 10th Fl.
Boston, MA 02109
ABA# 011000138
Account No. 53039952
Account Name: BankBoston Retail Finance
Reference: Guitar Center Settlement
 
 
[signature page continues]


S-3

--------------------------------------------------------------------------------

    UNION BANK OF CALIFORNIA, N.A.,
as a Lender
 
 
By:
 
/s/  ALBERT R. JOSEPH      

--------------------------------------------------------------------------------

    Name:   Albert R. Joseph     Title:   Vice President
 
 
Wiring Instructions:
Union Bank of California, N.A.
1980 Saturn Street
Monterey Park, California 81754-7417
ABA# 122000496
Office: Commercial Finance Division
Credit To: RC# 95300 196431
Wire Transfer Clearing A/C#196431
Reference: Guitar Center
 
 
[signature page continues]

S-4

--------------------------------------------------------------------------------

    CONGRESS FINANCIAL CORPORATION (WESTERN)
as a Lender
 
 
By:
 
/s/  ROBERT H. MILHORAT      

--------------------------------------------------------------------------------

    Name:   Robert H. Milhorat     Title:   Vice President
 
 
Wiring Instructions:
Chase Manhattan Bank
4 New York Plaza
New York, NY 10004
ABA# 021000021
Credit Account No.: 322-020-530
Credit Account Name: Congress Financial Corporation (Western)
Reference: Guitar Center, Inc.
 
 
[signature page continues]

S-5

--------------------------------------------------------------------------------

    PNC BANK, NATIONAL ASSOCIATION
as a Lender
 
 
By:
 
/s/  ALBERT D. PEREZ      

--------------------------------------------------------------------------------

    Name:   Albert D. Perez     Title:   Vice President
 
 
Wiring Instructions:
PNC Bank
ABA# 031207607
Credit Account No. 196039957830
Credit Account Name: PNC Business Credit
Reference: For the Benefit of Guitar Center, Inc.
Attn: Gurdatt Jagnanan
 
 
[signature page continues]

S-6

--------------------------------------------------------------------------------

    LASALLE BUSINESS CREDIT, INC.
as a Lender
 
 
By:
 
/s/  SCOTT R. BUSCH      

--------------------------------------------------------------------------------

    Name:   Scott R. Busch     Title:   First Vice President
 
 
Wiring Instructions:
LaSalle National Bank
135 South LaSalle Street
Suite 425
Chicago, Illinois 60603
ABA# 071000505
Credit Account No. 2321122
Credit Account Name: Guitar Center, Inc.
Reference:
Attn: Operations Department, Extension 47420

S-7

--------------------------------------------------------------------------------




Schedule C-1

Revolving Credit Commitments


Lender


--------------------------------------------------------------------------------

  Commitment

--------------------------------------------------------------------------------

Wells Fargo Retail Finance, LLC   $ 47,500,000 Fleet Retail Finance Inc.   $
35,000,000 Union Bank of California, N.A.   $ 20,000,000 Congress Financial
Corporation   $ 47,500,000 PNC Bank, National Association   $ 25,000,000 LaSalle
Business Credit, Inc.   $ 25,000,000 Total Commitments   $ 200,000,000

C-1

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.30



TABLE OF CONTENTS
Exhibits and Schedules
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
R E C I T A L S
Schedule C-1 Revolving Credit Commitments
